          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 1 of 135



                                     EXHIBIT 1




DB1/ 100927947.3
  Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 2 of 135



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                     In the annulment proceeding between

                BOLIVARIAN REPUBLIC OF VENEZUELA
                                  Applicant


                                     and


                       OI EUROPEAN GROUP B.V.
                          Respondent on Annulment


                      ICSID Case No. ARB/11/25
                        Annulment Proceeding



           DECISION ON THE APPLICATION
                FOR ANNULMENT OF
      THE BOLIVARIAN REPUBLIC OF VENEZUELA



                       Members of the ad hoc Committee
         Álvaro Castellanos Howell, President of the ad hoc Committee
              Piero Bernardini, Member of the ad hoc Committee
               David Pawlak, Member of the ad hoc Committee

                      Secretary of the ad hoc Committee
                         Paul Jean Le Cannu, ICSID


               Date of dispatch to the Parties: December 6, 2018
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 3 of 135



                            REPRESENTATION OF THE PARTIES


REPRESENTING THE APPLICANT:                        REPRESENTING THE RESPONDENT ON
                                                   ANNULMENT:

Dr. Reinaldo Enrique Muñoz Pedroza                 Mr. Robert Volterra
Procurador General de la República (E)             Mr. Giorgio Mandelli
Dr. Henry Rodríguez Facchinetti                    Mr. Álvaro Nistal
Gerente General de Litigio – Coordinación de       Mr. Roberto Lupini
Juicios Internacionales                            Volterra Fietta
Procuraduría General de la República               8 Mortimer Street
Paseo Los Ilustres c/c Av. Lazo Martí              Fitzroy Place
Ed. Sede Procuraduría General de la                London W1T 3JJ
República                                          United Kingdom
Piso 8
Urb. Santa Mónica                                  Mr. José Antonio Muci Borjas
Caracas 1040                                       Escritorio Muci-Abraham & Asociados
Venezuela                                          Edificio Banco de Lara, Piso 7, Oficinas B-C
                                                   Avenida Principal de Urbanización
Dr. Osvaldo César Guglielmino                      La Castellana
Dra. Mariana Lozza                                 Caracas 1060
Dr. Guillermo Moro                                 Venezuela
Dr. Pablo Parrilla
Dr. Nicolás Bianchi
Dr. Alejandro Vulejser
Guglielmino & Asociados
Cerrito 1320 – Piso 9
C1010ABB
Buenos Aires
Argentina

Dr. Diego Brian Gosis
Dra. Verónica Lavista
175 SW 7th Street, Suite 2110
Miami, FL 33130
United States of America




                                               i
  Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 4 of 135



                                             TABLE OF CONTENTS

INTRODUCTION AND OVERVIEW OF THE APPLICATION ....................................... 1
PROCEDURAL HISTORY................................................................................................... 2
THE PARTIES’ POSITIONS AND THE ANALYSIS OF THE COMMITTEE ................. 9
      Nature and Scope of the Annulment Mechanism ........................................................... 9
            Applicant’s Position ................................................................................................ 9
            Respondent on Annulment’s Position................................................................... 11
            The Committee’s Analysis .................................................................................... 13
      The Tribunal Was Not Properly Constituted ................................................................ 15
            Legal Standard ...................................................................................................... 15
             a. Applicant’s Position ...................................................................................... 15
             b. Respondent on Annulment’s Position ........................................................... 20
             c. The Committee’s Analysis ............................................................................ 27
            Application of the Legal Standard to the Present Case......................................... 33
             a. Factual Background ....................................................................................... 33
             b. Applicant’s Position ...................................................................................... 37
             c. Respondent on Annulment’s Position ........................................................... 39
             d. The Committee’s Analysis ............................................................................ 46
      The Tribunal Has Manifestly Exceeded Its Powers ..................................................... 50
            Legal Standard ...................................................................................................... 50
             a. Applicant’s Position ...................................................................................... 50
             b. Respondent on Annulment’s Position ........................................................... 54
             c. The Committee’s Analysis ............................................................................ 57
            Application of the Legal Standard to the Present Case......................................... 59
             a. Applicant’s Position ...................................................................................... 59
             b. Respondent on Annulment’s Position ........................................................... 63
             c. The Committee’s Analysis ............................................................................ 67
      Serious Departure from a Fundamental Rule of Procedure ......................................... 72
            Legal Standard ...................................................................................................... 72
             a. Applicant’s Position ...................................................................................... 72
             b. Respondent on Annulment’s Position ........................................................... 74
             c. The Committee’s Analysis ............................................................................ 76
            Application of the Legal Standard to the Present Case......................................... 78

                                                            ii
  Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 5 of 135



               a. Applicant’s Position ...................................................................................... 78
               b. Respondent on Annulment’s Position ........................................................... 80
               c. The Committee’s Analysis ............................................................................ 84
      The Award Failed to State the Reasons on Which It Is Based ..................................... 93
             Legal Standard ...................................................................................................... 93
               a. Applicant’s Position ...................................................................................... 93
               b. Respondent on Annulment’s Position ........................................................... 96
               c. The Committee’s Analysis ............................................................................ 97
             Application of the Legal Standard to the Present Case......................................... 99
               a. Applicant’s Position ...................................................................................... 99
               b. Respondent on Annulment’s Position ......................................................... 102
               c. The Committee’s Analysis .......................................................................... 106
      Costs        ....................................................................................................................... 112
             Applicant’s Cost Submissions ............................................................................ 112
             Respondent on Annulment’s Cost Submissions ................................................. 115
             The Committee’s Analysis .................................................................................. 118
               a. Costs of Proceeding ..................................................................................... 119
               b. Legal representation fees and expenses ....................................................... 120
               c. Interest ......................................................................................................... 124
               d. Summary of Determinations ....................................................................... 125
DECISION ......................................................................................................................... 126




                                                                iii
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 6 of 135



                    TABLE OF SELECTED ABBREVIATIONS / DEFINED TERMS


Applicant or Venezuela                         The Bolivarian Republic of Venezuela

Application                                    Application for Annulment and Stay of
                                               Enforcement of the Award filed on July 7, 2015

                                               Rules of Procedure for Arbitration Proceedings
Arbitration Rules                              of the International Centre for Settlement of
                                               Investment Disputes

                                               Award rendered on March 10, 2015 in the
                                               arbitration proceeding between OI European
Award
                                               Group B.V. and the Bolivarian Republic of
                                               Venezuela (ICSID Case No. ARB/11/25)

                                               Agreement on the Encouragement and
                                               Reciprocal Protection of Investments between
BIT or Treaty                                  the Bolivarian Republic of Venezuela and the
                                               Kingdom of the Netherlands, which entered into
                                               force on November 1, 1993

                                               Ad hoc Committee constituted on October 13,
Committee
                                               2015

                                               Fábrica de Vidrios Los Andes, C.A. and
Companies
                                               Owens-Illinois de Venezuela, C.A.

                                               Respondent         on         Annulment’s
Counter-Memorial on Annulment                  Counter-Memorial on Annulment dated August
                                               5, 2016

DCF                                            Discounted Cash Flow

                                               Arbitration proceeding between Fábrica de
                                               Vidrios Los Andes C.A. and Owens-Illinois de
Favianca v. Venezuela
                                               Venezuela C.A. and the Bolivarian Republic of
                                               Venezuela (ICSID Case No. ARB/12/21)

                                               First Expert Report of Daniel Flores of Econ
First Econ One Report                          One Research, Inc. (“Econ One”) submitted by
                                               Venezuela on April 7, 2016

                                               First Expert Report of Brent C. Kaczmarek and
First Navigant Report
                                               Matthew D. Shopp of Navigant Consulting, Inc.



                                          iv
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 7 of 135




                                          (“Navigant”) submitted by OIEG on August 5,
                                          2016

                                          Decision on Stay of Enforcement of the Award
First Stay Decision
                                          dated April 4, 2016

                                          Hearing on Annulment held on September 25
Hearing on Annulment
                                          and 26, 2017

                                          International Bar Association’s Guidelines on
IBA Guidelines                            Conflicts of Interests in International
                                          Arbitration

                                          Convention on the Settlement of Investment
ICSID Convention                          Disputes Between States and Nationals of Other
                                          States dated March 18, 1965

                                          International Centre        for   Settlement   of
ICSID or the Centre
                                          Investment Disputes

                                          Arbitration proceeding between Longreef
                                          Investments A.V.V. and the Bolivarian
Longreef v. Venezuela
                                          Republic of Venezuela (ICSID Case No.
                                          ARB/11/5)

                                          Applicant’s Memorial on Annulment dated
Memorial on Annulment
                                          April 7, 2016

OI-[#]                                    OIEG’s Exhibit

OIEG or Respondent on Annulment           OI European Group B.V.

OILA-[#]                                  OIEG’s Legal Authority

Parties                                   OIEG and Venezuela

                                          OIEG’s investment in two of the largest glass
Plants or Investment
                                          production plants in Venezuela

                                          OIEG’s Rejoinder on Annulment dated May 25,
Rejoinder on Annulment
                                          2017

                                          Applicant’s Reply      on     Annulment    dated
Reply on Annulment
                                          September 24, 2016

                                          Second Expert Report of Daniel Flores of Econ
Second Econ One Report                    One submitted by Venezuela on September 24,
                                          2016

                                      v
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 8 of 135




                                              Second Expert Report of Brent C. Kaczmarek
Second Navigant Report                        and Matthew D. Shopp of Navigant submitted
                                              by OIEG on May 25, 2017

                                              Second Decision on Stay of Enforcement of the
Second Stay Decision
                                              Award dated September 24, 2018

                                              Second Request for Stay of Enforcement of the
Second Stay Request
                                              Award dated July 20, 2018

Tr. Day [#], [Speaker(s)], [page:line]        Transcript of the Hearing on Annulment

                                              The Arbitral Tribunal in the arbitration
                                              proceeding between OI European Group B.V.
Tribunal
                                              and the Bolivarian Republic of Venezuela
                                              (ICSID Case No. ARB/11/25)

                                              Rules of Arbitration of the United Nations
UNCITRAL Arbitration Rules
                                              Commission on International Trade Law

                                              Arbitration proceeding between OI European
Underlying Arbitration                        Group B.V. and the Bolivarian Republic of
                                              Venezuela (ICSID Case No. ARB/11/25)

V-[#]                                         Venezuela’s Exhibit

VCLT                                          Vienna Convention on the Law of the Treaties

VLA-[#]                                       Venezuela’s Legal Authority




                                         vi
     Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 9 of 135




     INTRODUCTION AND OVERVIEW OF THE APPLICATION

1.   This case concerns an application for annulment (the “Application”) of the award rendered
     on March 10, 2015 (the “Award”) in the arbitration proceeding between OI European
     Group B.V. and the Bolivarian Republic of Venezuela, ICSID Case No. ARB/11/25 (the
     “Underlying Arbitration”).

2.   The Award decided a dispute submitted to the International Centre for Settlement of
     Investment Disputes (“ICSID” or the “Centre”) on the basis of the Agreement on the
     Encouragement and Reciprocal Protection of Investments between the Bolivarian Republic
     of Venezuela and the Kingdom of the Netherlands, which entered into force on
     November 1, 1993 (the “BIT” or “Treaty”), and the Convention on the Settlement of
     Investment Disputes between States and Nationals of Other States, which entered into force
     on October 14, 1966 (the “ICSID Convention” or the “Convention”).

3.   The Application was filed by the Bolivarian Republic of Venezuela (the “Applicant” or
     “Venezuela”). The respondent on annulment is OI European Group B.V. (“OIEG” or the
     “Respondent on Annulment”). The Applicant and the Respondent on Annulment are
     collectively referred to as the “Parties.” The Parties’ representatives and their addresses
     are listed above on page (i).

4.   OIEG initiated the Underlying Arbitration claiming that the Applicant had violated several
     substantive provisions of the BIT and was liable for its internationally wrongful conduct in
     relation to OIEG’s investment in two of the largest glass production plants in Venezuela
     (the “Plants” or the “Investment”). This Investment was held by OIEG through its equity
     interest in two Venezuelan companies, Fábrica de Vidrios Los Andes, C.A. and
     Owens-Illinois de Venezuela, C.A. (the “Companies”).

5.   In the Award, the Tribunal unanimously held that it had jurisdiction to hear the dispute and
     that the Applicant had violated a number of substantive standards contained in the BIT,
     namely, (i) that the Applicant had illegally expropriated the Investment in violation of
     Article 6 of the BIT; and (ii) that the Applicant had violated the fair and equitable treatment

                                               1
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 10 of 135



          standard within the meaning of Article 3(1) of the BIT as well as (iii) its duty to observe
          obligations entered into with regard to OIEG’s Investment under Article 3(4) of the BIT.
          As a result of these breaches, the Tribunal ordered the Applicant to pay OIEG
          US$372,461,982 in compensation, as well as compound interest on the principal sum using
          a LIBOR interest rate for one-year deposits in US dollars, plus a margin of 4 percent. The
          Tribunal also ordered the Applicant to pay OIEG US$5,750,000 in costs and expenses,
          with the same compound interest rate.1

6.        The Applicant seeks the annulment of the Award on four of the five grounds for annulment
          set forth in Article 52(1) of the ICSID Convention: (i) the Tribunal was not properly
          constituted (Article 52(1)(a)); (ii) the Tribunal manifestly exceeded its powers (Article
          52(1)(b)); (iii) there was a serious departure from a fundamental rule of procedure (Article
          52(1)(d)); and (iv) the Award fails to state the reasons on which it is based (Article
          52(1)(e)).


          PROCEDURAL HISTORY

7.        On July 7, 2015, the Applicant filed the Application with the Secretary-General of ICSID.
          The Application was filed in accordance with Article 52 of the ICSID Convention and Rule
          50 of the ICSID Rules of Procedure for Arbitration Proceedings (the “Arbitration Rules”),
          within 120 days after the date of the Award.

8.        The Application included a request under ICSID Convention Article 52(5) for a stay of
          enforcement of the Award, pending a decision by the ad hoc Committee (the
          “Committee”).

9.        On July 17, 2015, the Secretary-General of ICSID registered the Application and at the
          same time notified the Parties that enforcement of the Award was provisionally stayed,
          pursuant to Arbitration Rule 54(2).




1
    Award, ¶ 984.

                                                   2
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 11 of 135



10.   By letter of October 13, 2015, the Secretary-General notified the Parties that the Committee
      had been constituted, in accordance with ICSID Convention Article 52(3), and that the
      annulment proceeding was deemed to have begun on that date. The Committee was
      composed of Dr. Álvaro Castellanos Howell (Guatemalan), President, designated to the
      ICSID Panel of Arbitrators by the Republic of Guatemala; Prof. Piero Bernardini (Italian),
      designated to the ICSID Panel of Arbitrators by the Italian Republic, and Mr. David Pawlak
      (American and Irish), designated to the ICSID Panel of Arbitrators by the Slovak Republic;
      all members were appointed by the Chairman of ICSID’s Administrative Council. Ms. Sara
      Marzal Yetano, ICSID Legal Counsel, was designated to serve as Secretary of the
      Committee.

11.   On October 14, 2015, OIEG sent a letter noting that the Applicant bears the burden of
      specifying the circumstances that require the continuation of the stay of enforcement and
      that it had failed to provide any type of justification for its request in its Application. On
      this basis, the Respondent on Annulment argued that the stay of enforcement should be
      discontinued or allowed to terminate automatically within 30 days of the constitution of
      the Committee.

12.   On the same day, October 14, 2015, the ICSID Secretariat sent a letter to the Parties
      requesting an initial advance on costs of US$200,000 from the Applicant, in accordance
      with Regulation 14(3)(e) of the Administrative and Financial Regulations.

13.   On October 26, 2015, pursuant to the schedule determined by the Committee, as
      subsequently amended by the Parties, the Applicant filed a first submission in support of
      its request to maintain the stay of enforcement; on November 12, 2015, the Respondent on
      Annulment filed observations on the Applicant’s first submission; on November 25, 2015,
      the Applicant filed a second submission on the stay of enforcement of the Award; and on
      December 8, 2015, the Respondent on Annulment filed its rejoinder.

14.   By letter dated October 27, 2015, the Committee notified the Parties that, as contemplated
      by Arbitration Rule 54(2), the Committee decided to maintain the provisional stay on the
      enforcement of the Award until it had an opportunity to review the Parties’ submissions
      and to issue a further decision on the matter.

                                                3
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 12 of 135



15.   On December 9, 2015, the Committee held its first session. Given that the Parties had not
      agreed to hold the first session on any of the dates proposed by the Committee within the
      60-day period envisaged in Arbitration Rule 13, and had not agreed to extend such period,
      the Committee held its first session without the Parties by teleconference as permitted by
      Arbitration Rule 13.

16.   Following the first session, on December 15, 2015, the Committee issued Procedural Order
      No. 1 recording the agreement of the Parties on procedural matters, as previously submitted
      in writing, and the decision of the Committee on disputed issues.

17.   On December 20, 2015, the Committee notified the Parties that it deemed that the two
      rounds of written submissions had provided ample opportunity for the Parties to present
      their observations on the issue of the stay of enforcement, and declined the Applicant’s
      November 25, 2015 request for a round of oral submissions.

18.   On March 2, 2016, the Committee informed the Parties by e-mail that, in accordance with
      Section 16.5 of Procedural Order No. 1, it had decided not to consider the Respondent on
      Annulment’s letter of February 26, 2016, and requested the Parties to abstain from
      presenting further unsolicited submissions, consistent with the Committee’s direction in its
      letter of October 27, 2015.

19.   On April 1, 2016, the ICSID Secretariat received a wire transfer in the amount of
      US$121,000 from the Applicant as partial payment of the funds requested in accordance
      with Regulation 14(3)(e) of the Administrative and Financial Regulations to cover the costs
      associated with the annulment proceedings. After an additional amount of US$73,767.29
      was received, the ICSID Secretariat sent a letter to the Parties on April 7, 2016, confirming
      that it had received a total of US$194,767.29 in connection with these proceedings.

20.   On April 4, 2016, the Committee issued a decision rejecting the Applicant’s request to
      continue the stay of enforcement (the “First Stay Decision”). The Committee declared the
      provisional stay terminated.

21.   Pursuant to the pleadings schedule established in Procedural Order No. 1: (i) on
      April 7, 2016, Venezuela filed its Memorial on Annulment (“Memorial on Annulment”);

                                               4
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 13 of 135



      (ii) on August 5, 2016, OIEG filed its Counter-Memorial on Annulment
      (“Counter-Memorial on Annulment”); and (iii) on September 24, 2016, Venezuela filed
      its Reply on Annulment (“Reply on Annulment”).

22.   On July 11, 2016, the ICSID Secretariat requested that the Applicant make a second
      advance payment of US$200,000 to cover administrative costs and expenditures for the
      next three to six months. As explained in the ICSID Secretariat’s letter, this advance
      payment was to be paid no later than August 10, 2016. On July 25, 2016, the Applicant
      sent a letter in response, requesting that the ICSID Secretariat review and confirm its
      projected costs. The ICSID Secretariat reviewed and confirmed its projections with respect
      to these proceedings. In a letter dated July 30, 2016, the ICSID Secretariat reiterated its
      request for US$200,000.

23.   On September 7, 2016, the ICSID Secretariat sent a letter to the Parties informing them
      that no funds had been received. The ICSID Secretariat invited either Party to make the
      requested payment as soon as possible and no later than September 22, 2016. No payment
      was made, however, by the stipulated date.

24.   By letter of September 28, 2016, the Secretary-General moved that the Committee stay the
      proceeding for non-payment of the required advances in accordance with ICSID
      Administrative and Financial Regulation 14(3)(d) and (e).

25.   On October 3, 2016, the Committee informed the Parties that it had decided to extend the
      deadline for payment until October 14, 2016. Pursuant to the terms of the Committee’s
      decision, the annulment proceeding would be stayed automatically if payment were not
      received by this extended deadline. No payment was made by this extended deadline.

26.   By letter of October 17, 2016, in accordance with its letter of October 3, 2016, the
      Committee stayed the proceedings for non-payment of the required advances, effective as
      of October 14, 2016.

27.   On April 4, 2017, the Committee confirmed receipt of full payment of the required
      advances and, after a stay of nearly six months, the Committee resumed the proceedings.


                                               5
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 14 of 135



28.   On May 25, 2017, the Respondent on Annulment filed its Rejoinder on Annulment
      (“Rejoinder on Annulment”).

29.   On September 12, 2017, the Committee issued Procedural Order No. 2 in which it ruled on
      certain pending procedural matters related to the organization of the hearing on annulment.

30.   A hearing on annulment was held at the seat of the Centre in Washington, D.C. on
      September 26 and 27, 2017 (the “Hearing on Annulment”). In addition to the Committee
      and its Secretary, present at the Hearing on Annulment were:

      For the Applicant:

      Mr. Diego B. Gosis                 Guglielmino & Asociados, Of Counsel
      Ms. Verónica Lavista               Guglielmino & Asociados, Of Counsel
      Ms. Mariana Lozza                  Guglielmino & Asociados
      Mr. Guillermo Moro                 Guglielmino & Asociados
      Mr. Pablo Parrilla                 Guglielmino & Asociados
      Mr. Patricio Grané Riera           Guglielmino & Asociados
      Ms. Katherine Sanoja               Special Counsel
      Mr. Henry Rodríguez                Procuraduría General de la República Bolivariana de
      Facchinetti                        Venezuela
      Ms. Thayrin Patricia Díaz Diaz     Procuraduría General de la República Bolivariana de
                                         Venezuela
      Mr. Daniel Flores                  Econ One Research, Inc.
      Mr. Ettore Comi                    Econ One Research, Inc.
      Mr. Jordan Heim                    Econ One Research, Inc.

      For the Respondent on Annulment:

      Mr. Robert Volterra                Volterra Fietta
      Mr. Giorgio Mandelli               Volterra Fietta
      Mr. Álvaro Nistal                  Volterra Fietta
      Mr. Roberto Lupini                 Volterra Fietta
      Mr. José Antonio Muci              Muci-Abraham & Asociados
      Ms. MaryBeth Wilkinson             OI European Group B.V.
      Mr. Brent Kaczmarek                Navigant Consulting, Inc.
      Mr. Matthew Shopp                  Versant Partners (formerly of Navigant
                                         Consulting, Inc.)

      Court Reporters:

      Ms. Dawn K. Larson                  B&B Reporters
      Mr. Leandro Iezzi                   DR Esteno

                                               6
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 15 of 135



      Ms. Marta Rinaldi                   DR Esteno

      Interpreters:

      Ms. Silvia Colla
      Mr. Daniel Giglio
      Mr. Charles H. Roberts


31.   During the Hearing on Annulment, the following persons were examined:

      On behalf of the Applicant:

      Mr. Daniel Flores                   Econ One Research, Inc.

      On behalf of the Respondent on Annulment:

      Mr. Brent Kaczmarek                 Navigant Consulting, Inc.
      Mr. Matthew Shopp                   Versant Partners (formerly of Navigant Consulting,
                                          Inc.)


32.   On October 30, 2017, the ICSID Secretariat sent a letter to the Parties requesting that the
      Applicant make a third advance payment of US$200,000 to cover administrative costs and
      expenditures for the next three to six months no later than November 29, 2017.

33.   On December 1, 2017, the ICSID Secretariat sent a letter to the Parties informing them that
      no funds had been received. The ICSID Secretariat invited either Party to make the
      requested payment as soon as possible and no later than December 18, 2017.               On
      December 13, 2017, the Applicant informed the ICSID Secretariat that the payment was
      “in process” and that it anticipated that the payment would be made in “the coming days.”

34.   On December 11, 2017, the Parties filed their respective submissions on costs.

35.   On December 13, 2017, the Applicant proposed the disqualification of Dr. Castellanos (the
      “Proposal for Disqualification”).




                                               7
      Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 16 of 135



36.   On December 14, 2017, the Secretary of the Committee confirmed that, in accordance with
      Arbitration Rules 53 and 9(6), the proceeding was suspended until a decision was taken
      with respect to the Proposal for Disqualification.

37.   On December 18, 2017, Prof. Bernardini and Mr. Pawlak (the “Two Members”) set a
      timetable for the Parties’ submissions and Dr. Castellanos’ explanations. In accordance
      with such timetable, the Respondent on Annulment filed a submission on
      December 26, 2017 and Dr. Castellanos furnished his explanations on January 2, 2018.

38.   On January 9, 2018, both Parties submitted additional observations on the Proposal for
      Disqualification.

39.   By email of January 11, 2018, the ICSID Secretariat asked the Applicant to provide an
      update regarding the pending payment. By email of the same day, the Applicant informed
      the ICSID Secretariat that the payment was “en route” and that completion of the payment
      would occur in “the coming days.” On February 8, 2018, the ICSID Secretariat informed
      the Parties that it had not yet received the Applicant’s payment. On March 8, 2018, the
      ICSID Secretariat confirmed receipt of the funds from the Respondent on Annulment.

40.   On March 9, 2018 the Two Members issued their decision rejecting the Proposal for
      Disqualification and the proceeding resumed pursuant to Arbitration Rules 53 and 9(6).

41.   On June 6, 2018, the ICSID Secretariat requested that the Applicant make a fourth advance
      payment of US$180,000 no later than July 6, 2018 to cover administrative costs and
      expenditures until the end of the proceedings.

42.   On July 10, 2018, the ICSID Secretariat sent a letter to the Parties informing them that no
      funds had been received. The ICSID Secretariat invited either Party to make the requested
      payment as soon as possible and no later than July 25, 2018. On July 16, 2018, OIEG sent
      a letter informing the ICSID Secretariat that it planned to make the payment of
      US$180,000. On July 25, 2018, the ICSID Secretariat informed the Parties that
      US$179,970 had been received from the Respondent on Annulment.




                                               8
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 17 of 135



43.       On July 20, 2018, the Applicant submitted a Second Request for Stay of Enforcement of
          the Award (the “Second Stay Request”), in response to which the Respondent on
          Annulment submitted its Observations on July 31, 2018.

44.       On September 7, 2018, further to the Committee’s invitation, each Party submitted its
          statement of costs associated with the Second Stay Request.

45.       On September 24, 2018, the Committee issued a decision rejecting the Applicant’s Second
          Stay Request (the “Second Stay Decision”).

46.       The annulment proceeding was declared closed on September 25, 2018.


          THE PARTIES’ POSITIONS AND THE ANALYSIS OF THE COMMITTEE

47.       As noted above, the Applicant seeks the annulment of the Award on four of the five
          grounds for annulment set forth in Article 52(1) of the ICSID Convention: (i) the Tribunal
          was not properly constituted; (ii) the Tribunal manifestly exceeded its powers; (iii) there
          was a serious departure from a fundamental rule of procedure; and (iv) the Award fails to
          state the reasons on which it is based.2

48.       Below is a summary of the Parties’ arguments and the Committee’s analysis on each of the
          grounds of annulment invoked by the Applicant, preceded by a short discussion on the
          nature and scope of the annulment mechanism.


          NATURE AND SCOPE OF THE ANNULMENT MECHANISM

                   Applicant’s Position

49.       The Applicant disagrees with OIEG’s “excessively restrictive interpretation of the
          provisions contained in the ICSID Convention on the annulment of awards.”3 According
          to Venezuela, if ICSID’s annulment mechanism had “the features described by OIEG, then




2
    Memorial on Annulment, ¶¶ 28, 30.
3
    Reply on Annulment, ¶ 11.

                                                     9
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 18 of 135



        the function of the Committee would be virtually non-existent and this proceeding would
        be devoid of any sense.”4

50.     In response to OIEG’s argument that the Application is “nothing but an appeal disguised
        as annulment,”5 Venezuela contends that its arguments in support of the Application “do
        not refer to reasonable disagreements in terms of the interpretation of the facts and the law,
        but are limited to certain defects contained in the Award which are so serious that they fit
        the specific list included in Article 52(1) of the ICSID Convention as grounds for
        annulment of the Award.”6

51.     Opposing OIEG’s “mistaken” invocation of a “duty to interpret the grounds for annulment
        […] in a restrictive manner,”7 the Applicant maintains that, when examining the grounds
        for annulment set out in Article 52 of the ICSID Convention, the Committee should not
        adopt “an extensive or narrow interpretation.”8 In support of this position, the Applicant
        relies on the decisions in Mitchell v. Congo,9 Wena Hotels v. Egypt,10 and Consortium
        R.F.C.C. v. Morocco.11 The Applicant also cites the annulment decision in Soufraki v.
        UAE,12 according to which:

                 Article 52 of the ICSID Convention must be read in accordance with
                 the principles of treaty interpretation forming part of general
                 international law, which principles insist on neither restrictive nor




4
  Reply on Annulment, ¶ 9.
5
  Reply on Annulment, ¶ 14.
6
  Reply on Annulment, ¶ 16.
7
  Reply on Annulment, ¶ 30.
8
  Reply on Annulment, ¶ 30.
9
  Mr. Patrick Mitchell v. Democratic Republic of Congo, ICSID Case No. ARB/99/7 (Dimolitsa, Dossou, Giardina),
Decision on the Application for Annulment of the Award, November 1, 2006 (“Patrick Mitchell v. Congo”), ¶ 19
(VLA-51).
10
   Wena Hotels Limited v. Arab Republic of Egypt, ICSID Case No. ARB/98/4 (Kerameus, Bucher, Orrego Vicuña),
Decision on the Application by the Arab Republic of Egypt for Annulment of the Arbitral Award dated
December 8, 2000, January 28, 2002 (“Wena Hotels v. Egypt”), ¶ 18 (VLA-29).
11
   Consortium R.F.C.C. v. Kingdom of Morocco, ICSID Case No. ARB/00/6 (Hanotiau, Berman, Fatouros), Decision
of the ad hoc Committee on the Application for Annulment of Consortium R.F.C.C., January 18, 2006 (“R.F.C.C. v.
Morocco”), ¶ 220 (unofficial translation) (VLA-53).
12
   Reply on Annulment, ¶ 32.

                                                      10
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 19 of 135



                 extensive interpretation, but rather on interpretation in accordance
                 with the object and purpose of the treaty.13

52.     Finally, the Applicant objects to OIEG’s argument “that, even if there were reasons to
        annul the Award, the Committee has the discretion not to do so.”14 The Applicant contends
        that “[t]he limited discretion of annulment committees under the ICSID Convention has to
        do with the evaluation of the arguments and documents submitted to it by the parties for
        consideration.”15

53.     The Applicant accepts that committees must carefully assess the circumstances in each
        case and make sure that they do not annul awards in cases where the defects in the award
        “might prove not to be such after a more thorough analysis” or “are not a determining factor
        in the final outcome of the dispute.”16 However, citing the decision in Amco v. Indonesia,
        the Applicant also argues that this measure of prudence “does not mean that an annulment
        committee has the discretion not to annul an award where it has defects listed by the ICSID
        Convention as grounds for annulment and those defects have been determining factors in
        the final outcome of the dispute between the parties.”17

                 Respondent on Annulment’s Position

54.     OIEG argues that the Applicant has abused “the narrow and exceptional recourse of
        annulment by submitting claims and arguments that are, at best, an appeal disguised as an
        application for annulment.”18 This exceptional and narrow nature “is a corollary of the



13
   Hussein Nuaman Soufraki v. United Arab Emirates, ICSID Case No. ARB/02/7 (Feliciano, Nabulsi, Stern), Decision
of the ad hoc Committee on the Application for Annulment of Mr. Soufraki, June 5, 2007 (“Soufraki v. UAE”), ¶ 21
(VLA-02).
14
   Reply on Annulment, ¶ 33.
15
   Reply on Annulment, ¶ 33.
16
   Reply on Annulment, ¶ 33.
17
   Reply on Annulment, ¶ 34; Amco Asia Corporation and others v. Republic of Indonesia, ICSID Case No. ARB/81/1
(Sucharitkul, Fatouros, Schindler), Decision on the Applications by Indonesia and Amco respectively for Annulment
and Partial Annulment of the Arbitral Award of June 5, 1990 and the Application by Indonesia for Annulment of the
Supplemental Award of October 17, 1990, December 17, 1992 (“Amco v. Indonesia”), ¶ 1.20 (VLA-35). See also
Victor Pey Casado and others v. Republic of Chile, ICSID Case No. ARB/98/2 (Fortier, Bernardini, El-Kosheri),
Decision on the Application for Annulment of the Republic of Chile, December 18, 2012 (“Pey Casado v. Chile”),
¶ 80 (VLA-16).
18
   Counter-Memorial on Annulment, ¶ 47.

                                                       11
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 20 of 135



        fundamental and well-established principle of finality of ICSID awards” embodied in
        Article 53 of the ICSID Convention.19

55.     In this sense, OIEG stresses that annulment under the ICSID Convention is not an appeal
        and therefore is not concerned with the substantive correctness of an award.20 The purpose
        of the annulment mechanism is limited to “policing the integrity and fairness of the process
        leading to the award.”21 Further, the role of annulment committees is confined strictly to
        the grounds for annulment defined in Article 52(1) of the ICSID Convention.22

56.     Finally, OIEG maintains that, even when there are grounds for annulment, ad hoc
        committees have discretion not to annul an award in appropriate cases.23 This is confirmed,
        not only by the language of Article 52(3) of the ICSID Convention, but also by previous
        annulment committees and authoritative commentators.24

57.     While OIEG acknowledges that this discretion is not unlimited,25 it invokes previous
        annulment decisions26 to argue that “an award should not be annulled where the relevant
        breach had little significance to the rights of the parties or no meaningful effect on the




19
   Counter-Memorial on Annulment, ¶ 50. See also id., ¶¶ 51-56.
20
   Counter-Memorial on Annulment, ¶¶ 57-64.
21
   Counter-Memorial on Annulment, ¶ 65.
22
   Counter-Memorial on Annulment, ¶¶ 54-56.
23
   Counter-Memorial on Annulment, ¶ 68.
24
   Counter-Memorial on Annulment, ¶¶ 68-70; Rejoinder on Annulment, ¶¶ 366-370, citing Total S.A. v. Argentine
Republic, ICSID Case No. ARB/04/1 (Zuleta, Castellanos, Cheng), Decision on Annulment, February 1, 2016 (“Total
v. Argentina”), ¶ 167 (OILA-74); EDF International S.A., SAUR International S.A. and León Participaciones
Argentinas S.A. v. Argentine Republic, ICSID Case No. ARB/03/23 (Greenwood, Cheng, Taniguchi), Decision on
Annulment, February 5, 2016 (“EDF v. Argentina”), ¶ 73 (OILA-86); Tulip Real Estate and Development Netherlands
B.V. v. Republic of Turkey, ICSID Case No. ARB/11/28 (Tomka, Booth, Schreuer), Decision on Annulment,
December 30, 2015 (“Tulip Real Estate v. Turkey”), ¶ 45 (OILA-75); Helnan International Hotels A/S v. Arab
Republic of Egypt, ICSID Case No. ARB/05/19 (Schwebel, Ajibola, McLachlan), Decision of the ad hoc Committee,
June 14, 2010 (“Helnan v. Egypt”), ¶ 55 (OILA-93); R.F.C.C. v. Morocco, ¶ 226 (OILA-94); Amco v. Indonesia,
¶ 1.20 (VLA-35); Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID
Case No. ARB/97/3 (Fortier, Crawford, Fernández Rozas), Decision on Annulment, July 3, 2002 (“Vivendi v.
Argentina I”), ¶ 66 (OILA-83); CDC Group PLC v. Republic of Seychelles, ICSID Case No. ARB/02/14 (Brower,
Hwang, Williams), Decision of the ad hoc Committee on the Application for Annulment of the Republic of Seychelles,
June 29, 2005 (“CDC v. Seychelles”), ¶ 37 (VLA-10); Patrick Mitchell v. Congo, ¶ 19 (OILA-95).
25
   Counter-Memorial on Annulment, ¶ 71.
26
   Counter-Memorial on Annulment, ¶¶ 73, 75, citing Vivendi v. Argentina I, ¶ 66 (OILA-83) and R.F.C.C v. Morocco,
¶ 226 (OILA-94).

                                                       12
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 21 of 135



        award.”27 In this sense, OIEG contends that, even if the Committee in the present case finds
        that any or all of the grounds invoked by the Applicant meet the threshold (quod non), they
        had no effect on the Tribunal’s decision and, therefore, the Committee should not annul
        the Award.28

                 The Committee’s Analysis

58.     As is well known, the permissible challenges to an ICSID award must be brought within
        the framework of the Convention, and pursuant to its terms. The procedure for the
        annulment of an award rendered under the ICSID Convention is self-contained, and
        autonomous from domestic law. The annulment remedy is governed, in particular, by
        Article 52 of the ICSID Convention, and Arbitration Rules 50, 52, 53, 54 and 55.

59.     In accordance with Soufraki v. UAE, as invoked by the Applicant in paragraph 51 above,
        among other annulment decisions, this Committee agrees that Article 52 of the ICSID
        Convention should be interpreted neither restrictively nor extensively, but rather in
        accordance with the object and purpose of the ICSID Convention. As contended by the
        Respondent on Annulment,29 one such important purpose – indeed, “a fundamental goal
        for the ICSID system” – is “assuring the finality of ICSID arbitration awards.”30

60.     Additionally, according to the Updated Background Paper on Annulment for the
        Administrative Council of ICSID (“2016 ICSID Paper”),

                 [t]he function of an ad hoc Committee is either to reject the
                 application for annulment or to annul the award or a part thereof on
                 the basis of the grounds enumerated in Article 52. Its function is not
                 to rule on the merits of the parties’ dispute if it decides to annul,



27
   Counter-Memorial on Annulment, ¶ 76. See also id., ¶¶ 71-76, citing Helnan v. Egypt, ¶¶ 55-57 (OILA-93);
Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3
(El Kosheri, Dalhuisen, Jacovides), Decision on the Argentine Republic’s Request for Annulment of the Award
rendered on August 20, 2007, August 10, 2010 (“Vivendi v. Argentina II”), ¶¶ 232, 240, 267 (OILA-96) as examples
of cases in which annulment committees have exercised their discretion and refused to annul awards despite finding
grounds for annulment. See also generally Rejoinder on Annulment, ¶¶ 371-378.
28
   Counter-Memorial on Annulment, ¶ 78.
29
   See Counter-Memorial on Annulment, ¶¶ 50, 51-56, as summarized supra ¶ 54.
30
   Updated Background Paper on Annulment for the Administrative Council of ICSID, May 5, 2016 (“2016 ICSID
Paper”), ¶ 71 (OILA-117).

                                                       13
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 22 of 135



                    which would be the task of a new Tribunal should either party
                    resubmit the dispute following annulment of the award.31

61.        Thus, even if an ad hoc annulment committee reaches a decision to annul, partially or
           totally, an ICSID award, that committee does not have the mandate to revisit the merits of
           the case in which the annulled award was rendered. The above passage of the 2016 ICSID
           Paper is directly relevant in the case at hand, given that the Parties have presented, for
           example, expert testimonies during the Hearing on Annulment.

62.        It is true that nothing in the ICSID Convention, nor in the Rules, expressly prohibits an ad
           hoc committee from stating its opinion on any issues addressed by an ICSID tribunal in its
           award. However, this Committee agrees with the proposition stated in various decisions
           that an ad hoc committee should not pronounce upon aspects of the award that are not
           essential to its decision.32

63.        As a corollary of the above, this Committee endorses several of the principles established
           by prior ad hoc committees, as expressed in the 2016 ICSID Paper:

                    (1) the grounds listed in Article 52(1) are the only grounds on which
                    an award may be annulled;

                    (2) annulment is an exceptional and narrowly circumscribed remedy
                    and the role of an ad hoc Committee is limited;

                    (3) ad hoc Committees are not courts of appeal, annulment is not a
                    remedy against an incorrect decision, and an ad hoc Committee
                    cannot substitute the Tribunal’s determination on the merits for its
                    own;

                    (4) ad hoc Committees should exercise their discretion not to defeat
                    the object and purpose of the remedy or erode the binding force and
                    finality of awards;

                    (5) Article 52 should be interpreted in accordance with its object and
                    purpose, neither narrowly nor broadly; and


31
     2016 ICSID Paper, ¶ 35 (OILA-117) (internal references omitted).
32
     2016 ICSID Paper, ¶ 64 and footnote 118 (and the authorities cited therein) (OILA-117).

                                                          14
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 23 of 135



                  (6) an ad hoc Committee’s authority to annul is circumscribed by
                  the Article 52 grounds specified in the application for annulment,
                  but an ad hoc Committee has discretion with respect to the extent of
                  an annulment, i.e., either partial or full.33

64.      It is within the framework for the Committee’s analysis described in paragraphs 58 et seq.
         above that the Committee will examine OIEG’s argument that this Application is “at best,
         an appeal disguised as an application for annulment,”34 and the Applicant’s position that
         its arguments in support of the Application “do not refer to reasonable disagreements in
         terms of the interpretation of the facts and the law, but are limited to certain defects
         contained in the Award which are so serious that they fit the specific list included in Article
         52(1) of the ICSID Convention as grounds for annulment of the Award.” 35

65.      Thus, in the sections of this Decision that follow, with an understanding that the Parties are
         in agreement that annulment is not an appeal, but an exceptional remedy, the Committee
         will address the alleged defects in the Award from this cardinal point of view.


         THE TRIBUNAL WAS NOT PROPERLY CONSTITUTED

                  Legal Standard

                  a. Applicant’s Position

66.      In seeking annulment under Article 52(1)(a) relating to the improper constitution of the
         Tribunal, Venezuela complains that prior to the Award’s issuance Mr. Mourre lost the
         requisite qualities of impartiality and independence under the Convention given that he had
         entered into negotiations regarding a consultancy with Dechert LLP (“Dechert”), a law
         firm which, the Applicant maintains, was adverse to it in several international and domestic
         disputes.36 Further, the Applicant complains that the timing of (i) the revelation of
         Mr. Mourre’s professional contacts with Dechert and (ii) the closing of the proceedings in




33
   2016 ICSID Paper, ¶ 74 (OILA-117).
34
   Counter-Memorial on Annulment, ¶ 47.
35
   Reply on Annulment, ¶¶ 14, 16. For the avoidance of doubt, despite the Applicant’s broad reference to Article 52(1),
the Applicant did not raise the ground contemplated in Article 52(1)(c) (regarding corruption).
36
   Memorial on Annulment, ¶¶ 47, 62.

                                                          15
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 24 of 135



        the Underlying Arbitration “precluded the Republic from exercising its right to […]
        eventually propose [his] disqualification pursuant to the ICSID Convention.”37

67.     Accordingly, on the basis of Articles 52(1), 14, 40(2) and 57 of the ICSID Convention, the
        Applicant argues that “if a member of a tribunal may not be relied upon to exercise
        independent judgment, the tribunal is not properly constituted and, therefore, a potential
        award rendered by it will not be valid.”38 The Applicant relies on the annulment decisions
        in Vivendi v. Argentina II39 and EDF v. Argentina40 which held that an arbitrator’s lack of
        the qualities set forth in Article 14(1) of the ICSID Convention constitutes a ground for
        annulment pursuant to Article 52(1) of the ICSID Convention.41

68.     The Applicant points out that the ability to exercise independent and impartial judgment is
        continuous in nature. In this regard, when considering whether a tribunal has been properly
        constituted, the requirements in Article 14 of the ICSID Convention “must not only be
        satisfied at the time when the tribunal is actually constituted but must also continue to be
        met at all times,”42 that is, until the date of the award. Therefore, there may be cases in
        which a tribunal is properly constituted “but–due to a change in circumstances–it
        subsequently ceased to be properly constituted,” giving rise to a ground for annulment.43

69.     The Applicant also argues that the ability to reach a decision in an independent and
        impartial manner must not be assessed in an abstract or general way, but must be judged in
        a concrete and specific manner, on a case by case basis.44

70.     Relying again on Vivendi v. Argentina II and EDF v. Argentina, the Applicant further
        contends that a party is entitled to seek disqualification during the annulment proceeding
        if the circumstances prevented it from doing so during the pendency of the arbitration


37
   Memorial on Annulment, ¶ 55. See also id., ¶¶ 53-54.
38
   Memorial on Annulment, ¶ 35. See also Reply on Annulment, ¶ 41.
39
   Vivendi v. Argentina II, ¶ 232 (VLA-01).
40
   EDF v. Argentina, ¶ 127 (VLA-03).
41
   Memorial on Annulment, ¶¶ 36, 37.
42
   Memorial on Annulment, ¶ 38. See also Reply on Annulment, ¶ 73.
43
   Memorial on Annulment, ¶ 64.
44
   Memorial on Annulment, ¶ 39.

                                                     16
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 25 of 135



        proceeding.45 In such case, the Applicant argues, the annulment committee must conduct a
        de novo review of the disqualification proposal.46 The Applicant asserts that this is the only
        avenue for its challenge to be heard, and further that the purported conflict and denial of
        the right to be heard regarding same are also grounds for annulment under Article
        52(1)(d).47

71.     Regarding the standard applicable to disqualification requests, the Applicant relies on the
        disqualification decision issued by the Chairman of the ICSID Administrative Council in
        Blue Bank v. Venezuela, which is based on the “objective perspective of an impartial and
        sufficiently informed third party:”48

                 The applicable legal standard is an objective standard based on a
                 reasonable evaluation of the evidence by a third party. As a
                 consequence, the subjective belief of the party requesting the
                 disqualification is not enough to satisfy the requirements of the
                 Convention.49

72.     In this same regard, the Applicant also cites the EDF v. Argentina annulment committee,
        which held that:

                 [T]he standard applied under Article 14(1) is whether a reasonable
                 third party, with knowledge of all the facts, would consider that there
                 were reasonable grounds for doubting that an arbitrator possessed
                 the requisite qualities of independence and impartiality.50

73.     On this basis, the Applicant highlights that proof of actual dependence or bias is not
        required, “it is sufficient to establish the appearance of dependence or bias.”51 This
        principle of the “avoidance of appearance of impropriety” is generally applied in both



45
   Memorial on Annulment, ¶¶ 42-44
46
   Memorial on Annulment, ¶ 44.
47
   Reply on Annulment, ¶ 53; Rejoinder on Annulment, ¶ 35; see infra Section III.D.
48
   Reply on Annulment, ¶¶ 67, 75.
49
   Blue Bank International & Trust (Barbados) Ltd. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/20
(Kim), Decision on the Parties’ Proposal to Disqualify a Majority of the Tribunal, November 12, 2013 (“Blue Bank v.
Venezuela”), ¶ 60 (VLA-05) (internal references omitted).
50
   Memorial on Annulment, ¶ 64; EDF v. Argentina, ¶ 111 (VLA-03). See also Reply on Annulment, ¶¶ 77-79.
51
   Memorial on Annulment, ¶ 64; EDF v. Argentina, ¶ 109 (VLA-03).

                                                        17
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 26 of 135



        domestic and international law, and reflected in the International Bar Association’s
        Guidelines on Conflicts of Interest in International Arbitration (the “IBA Guidelines”):

                 Doubts are justifiable if a reasonable third person, having
                 knowledge of the relevant facts and circumstances, would reach the
                 conclusion that there is a likelihood that the arbitrator may be
                 influenced by factors other than the merits of the case as presented
                 by the parties in reaching his or her decision.52

74.     In support of its Application, the Applicant cites several cases in which a party sought the
        disqualification of an arbitrator:

        •   In Blue Bank v. Venezuela,53 arbitrator José María Alonso was disqualified given that
            he was a member of a law firm in Madrid, whose New York and Caracas offices were
            handling an international arbitration against Venezuela addressing similar issues.54
        •   In Burlington v. Ecuador,55 the Chairman of the ICSID Administrative Council found
            that a sentence in one of the explanations provided by arbitrator Francisco Orrego
            Vicuña concerning the alleged conflict would lead a third party making a reasonable
            evaluation to manifestly perceive an appearance of lack of impartiality.56
        •   In Perenco v. Ecuador,57 the Secretary-General of the Permanent Court of Arbitration
            considered that Judge Brower’s words in a journalistic interview created an unfavorable
            opinion against Ecuador, thus giving a reasonable third party justifiable doubts about
            his impartiality.58




52
   IBA Guidelines, General Standard 2(c) (VLA-61).
53
   Blue Bank v. Venezuela, ¶¶ 66-69 (VLA-05).
54
   Reply on Annulment, ¶ 82.
55
   Burlington Resources Inc. v. Republic of Ecuador, ICSID Case No. ARB/08/5 (Kim), Decision on the Proposal for
Disqualification of Arbitrator Francisco Orrego Vicuña, December 13, 2013 (“Burlington v. Ecuador”), ¶¶ 79, 80
(VLA-06).
56
   Reply on Annulment, ¶ 83.
57
   Perenco Ecuador Ltd. v. Republic of Ecuador, PCA Case No. IR-2009/1 (Kröner), Decision on Challenge to
Arbitrator, December 8, 2009 (“Perenco v. Ecuador”), ¶¶ 48-58 (VLA-62).
58
   Reply on Annulment, ¶ 84.

                                                      18
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 27 of 135



        •   In Caratube v. Kazakhstan,59 the other members of the tribunal found that a reasonable
            third party would find it very likely that, in view of arbitrator Bruno Boesch’s work in
            a prior case that involved similar parties and facts, his objectivity and open-mindedness
            regarding the facts and issues to be decided upon would be tainted.60
        •   In Vito Gallo v. Canada,61 it was established that the conflict of interest created by a
            professional relationship between an arbitrator and a firm with an interest in the
            outcome of the dispute could not be side-stepped by the mere fact that this work was
            not substantial or current.62
        •   In Alpha Projekt v. Ukraine,63 it was established that failure to disclose the relationship
            between an arbitrator and a third party with an interest in the dispute could constitute
            evidence of bias, if the relationship was recent and professional.64

75.     Finally, relying on EDF v. Argentina, the Applicant states that the party seeking annulment
        is not required to prove that a lack of impartiality or independence did in fact have a
        material effect on the award, but merely that it could have done so.65 In this regard, the
        Applicant explains that the fact that an award is unanimous, as in the present case, cannot
        in itself “constitute an indicator that the award cannot be annulled.”66 For Venezuela, “[i]t
        is sufficient for one of the members of the tribunal to fail to meet the requirements in Article
        14 of the Convention for the tribunal to be deemed improperly constituted.”67




59
   Caratube International Oil Company LLP & Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No
ARB/13/13 (Lévy, Aynès), Decision on the Proposal for Disqualification of Mr. Bruno Boesch, March 20, 2014
(“Caratube Decision on Disqualification”), ¶¶ 89-91 (VLA-63).
60
   Reply on Annulment, ¶ 85.
61
   Vito Gallo v. Canada, UNCITRAL, PCA Case No. 55798 (Ziadé), Decision on the Challenge to Mr. Christopher
Thomas, October 14, 2009 (“Vito Gallo v. Canada”), ¶ 32 (VLA-64).
62
   Reply on Annulment, ¶ 86.
63
   Alpha Projekt Holding v. Ukraine, ICSID Case No. ARB/07/16 (Robinson, Alexandrov), Decision on Respondent's
Proposal to Disqualify Arbitrator Dr. Yoram Turbowicz, March 19, 2010 (“Alpha Projekt v. Ukraine”), ¶ 63
(VLA-65).
64
   Reply on Annulment, ¶ 87.
65
   Memorial on Annulment, ¶ 67; EDF v. Argentina, ¶ 134 (VLA-03).
66
   Reply on Annulment, ¶ 91.
67
   Reply on Annulment, ¶ 91.

                                                     19
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 28 of 135



                b. Respondent on Annulment’s Position

76.     OIEG argues that the threshold for annulling an award on the basis of Article 52(1)(a) of
        the ICSID Convention is exceptionally high, as illustrated by the fact that this provision
        has only been invoked in three cases and none of them resulted in annulment.68

77.     The Respondent on Annulment further contends that (i) annulment is not the proper means
        to seek the disqualification of an arbitrator;69 (ii) even under the Applicant’s interpretation
        of Article 52(1)(a), it must establish a manifest lack of impartiality or independence as
        required under Articles 14 and 57; which (iii) should lead to annulment only if it would
        have altered the outcome of the award.

                     (i) Annulment is not the proper means to seek the disqualification of an
                         arbitrator

78.     For OIEG, Article 52(1)(a) should be interpreted in accordance with the customary
        international law rule enshrined in Article 31(1) of the Vienna Convention on the Law of
        Treaties (the “VCLT”).70 Thus, “the Committee’s starting point should be to discern the
        ordinary meaning of the terms ‘that the Tribunal was not properly constituted’” and such
        interpretation must lead to the conclusion that Article 52(1)(a) only covers breaches of the
        rules governing the process of constitution of tribunals, i.e., Section 2 of Chapter IV of the
        ICSID Convention, Articles 37 to 40, entitled the “Constitution of the Tribunal.”71

79.     OIEG further argues that, even if the Committee were to resort to the “supplementary
        means of interpretation” referred to in Article 32 of the VCLT, the end result would be the
        same, since the drafting history of the ICSID Convention confirms the Respondent on
        Annulment’s interpretation of Article 52(1)(a).72 In this regard, OIEG explains that




68
   Counter-Memorial on Annulment, ¶¶ 83, 84.
69
   Counter-Memorial on Annulment, ¶ 86; Rejoinder on Annulment, ¶ 21.
70
   Rejoinder on Annulment, ¶ 24.
71
   Rejoinder on Annulment, ¶ 27.
72
   Rejoinder on Annulment, ¶¶ 29, 31, 32.

                                                     20
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 29 of 135



        “[d]uring the drafting of the ICSID Convention a proposal similar to what the Applicant is
        now advancing was rejected.”73

80.     OIEG finds additional support in the decision of the committee in Azurix v. Argentina.
        There, the committee explained that the role of an annulment committee in relation to
        arbitrator challenges brought under Articles 57 and 58 of the ICSID Convention is limited
        to examining under Article 52(1)(d) whether or not there was a serious departure from a
        fundamental rule of procedure in the way in which the challenge was addressed; and that a
        challenge to an arbitrator brought for the first time on annulment is inadmissible under
        Article 52(1)(a).74 For OIEG, the legal authorities on which the Applicant relies – EDF v.
        Argentina and Vivendi v. Argentina II – are unpersuasive on this particular issue and the
        Committee should adhere to the more judicious and reasoned view expressed by Azurix v.
        Argentina.75

81.     OIEG objects to the Applicant’s assertion that the only possibility to challenge arbitrators
        in relation to facts discovered after the closure of the Underlying Arbitration is to request
        the annulment of the award under Article 52(1)(a) or (d).76 First, if a party discovers any
        such facts between the closure of a proceeding and the issuance of the award, it can request
        that the proceeding be reopened pursuant to Arbitration Rule 38.77 Second, if the grounds
        for disqualification only become known after the award is rendered, the relevant party can
        request the revision of the award under Article 51 of the ICSID Convention.78

82.     OIEG cites Mr. Broches, who stated that “if the grounds for disqualification only became
        known after the award was rendered, this would be a new fact which would enable a




73
   Counter-Memorial on Annulment, ¶ 93, citing the History of the ICSID Convention, Volume II, p. 872 (“History”)
(VLA-47).
74
   Counter-Memorial on Annulment, ¶¶ 87, 91, citing Azurix Corp. v. Argentine Republic, ICSID Case No. ARB/01/12
(Griffith, Ajibola, Hwang), Decision on the Application for Annulment of the Argentine Republic, September 1, 2009
(“Azurix v. Argentina”), ¶¶ 280, 281 (OILA-89); Rejoinder on Annulment, ¶ 33.
75
   Counter-Memorial on Annulment, ¶¶ 89, 92; Rejoinder on Annulment, ¶ 52.
76
   Rejoinder on Annulment, ¶ 35.
77
   Rejoinder on Annulment, ¶ 36.
78
   Counter-Memorial on Annulment, ¶¶ 90, 91; Rejoinder on Annulment, ¶ 37.

                                                       21
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 30 of 135



        revision of the award.”79 Similarly, OIEG notes, the Azurix v. Argentina committee stated
        that:

                 In the event that the party only became aware of the grounds for
                 disqualification of the arbitrator after the award was rendered, this
                 newly discovered fact may provide a basis for revision of the award
                 under Article 51 […] but […] such a newly discovered fact would
                 not provide a ground of annulment under Article 52(1)(a).80

83.     In sum, the Respondent on Annulment states that the Applicant’s reliance on Article
        52(1)(a) to raise its alleged concerns regarding Mr. Mourre’s impartiality and
        independence is contrary to the proper interpretation of that Article.81

                      (ii) Under the Applicant’s interpretation of Article 52(1)(a), it must establish a
                           manifest lack of impartiality or independence as required under Articles 14
                           and 57

84.     OIEG argues that, even if the Committee were to accept the Applicant’s interpretation of
        Article 52(1)(a), the Applicant would still have the burden to prove that Mr. Mourre
        manifestly lacked the independence and impartiality required under Articles 14(1) and
        57.82

85.     OIEG contends that, contrary to the Applicant’s assertion, the applicable standard under
        Article 57 requires the applicant to adduce direct evidence of a “manifest” lack of the
        qualities required by Article 14(1).83 This standard must not be confused with the
        “reasonable doubts” standard applicable under the UNCITRAL Arbitration Rules or the




79
   Counter-Memorial on Annulment, ¶ 91, citing History, p. 872 (VLA-47).
80
   Azurix v. Argentina, ¶ 281 (OILA-89). OIEG also relies on Kardassopoulos v. Georgia, which stated that “the
revision and annulment remedies are compartmentalized. The discovery of a new fact does not come under one of the
grounds for annulment listed at Article 52(1), so that there can be no overlapping between a ground for annulment and
a ground for revision.” See Rejoinder on Annulment, ¶ 39, citing Ioannis Kardassopoulos and Ron Fuchs v. Georgia,
ICSID Case Nos. ARB/05/18 and ARB/07/15 (Hascher, Abraham, Böckstiegel), Decision of the ad hoc Committee
to Suspend the Annulment Proceeding, March 21, 2011 (“Kardassopoulos v. Georgia”), ¶ 13 (OILA-98).
81
   Rejoinder on Annulment, ¶ 50.
82
   Counter-Memorial on Annulment, ¶ 95; Rejoinder on Annulment, ¶¶ 22, 55.
83
   Counter-Memorial on Annulment, ¶ 95. See also Rejoinder on Annulment, ¶ 61.

                                                        22
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 31 of 135



        IBA Guidelines,84 which standard was expressly rejected in Nations Energy v. Panama,
        Universal Compression v. Venezuela, and OPIC v. Venezuela, among others.85

86.     OIEG states that the relevant standard under Article 57 of the ICSID Convention is an
        objective one and imposes a high burden of proof on the Applicant.86 As succinctly stated
        in ConocoPhillips v. Venezuela:87

                 The standard to be applied […] is whether a reasonable third person,
                 with knowledge of all the facts, would conclude, on an objective
                 basis, that the challenged arbitrator is manifestly lacking in the
                 ability to act impartially (Article 14 read with Article 57 of the
                 ICSID Convention).88

87.     Also relying on ConocoPhillips v. Venezuela, OIEG argues that under this standard it is
        not enough for the applicant to show that the challenged arbitrator may harbour a proclivity
        of bias in general. Rather, “it must establish facts indicating that [Mr. Mourre] would have
        a manifest bias in relation to the outcome of the present case.”89 The Respondent on
        Annulment cites the following passage from the ConocoPhillips Decision on
        Disqualification II:

                 The allegation that serves as the basis for the challenge, assuming it
                 can be established, must be capable of being related to the present
                 case, that is, that the particular facts must give rise to a manifest lack
                 of independence and impartiality in this case.90



84
   Counter-Memorial on Annulment, ¶ 96. See also Rejoinder on Annulment, ¶¶ 63-67.
85
   See Nations Energy, Inc. and others v. Republic of Panama, ICSID Case No. ARB/06/19 (Gómez-Pinzón,
Irarrázabal), Decision on the Proposal to Disqualify Dr. Stanimir A. Alexandrov (on the Annulment Committee),
September 7, 2011, ¶ 31 (OILA-99); Universal Compression International Holdings, S.L.U. v. Bolivarian Republic of
Venezuela, ICSID Case No. ARB/10/9 (Zoellick), Decision on the Proposal to Disqualify Prof. Brigitte Stern and
Prof. Guido Santiago Tawil, Arbitrators, May 20, 2011, ¶¶ 21, 29, 71, 74 (OILA-100); OPIC Karimum Corporation
v. Bolivarian Republic Venezuela, ICSID Case No ARB/10/14 (Jones, Tawil), Decision on the Proposal to Disqualify
Professor Philippe Sands, Arbitrator, May 5, 2011, ¶¶ 16, 26, 53, 57 (OILA-101).
86
   Counter-Memorial on Annulment, ¶¶ 98, 99. See also Rejoinder on Annulment, ¶ 60.
87
   Counter-Memorial on Annulment, ¶ 97.
88
   ConocoPhillips Company and others v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/30 (Zuleta,
Bucher), Decision on the Proposal to Disqualify L. Yves Fortier, Q.C., Arbitrator, July 26, 2016 (“ConocoPhillips
Decision on Disqualification II”), ¶ 12(b) (OILA-102).
89
   Counter-Memorial on Annulment, ¶ 101.
90
   ConocoPhillips Decision on Disqualification II, ¶ 12(c) (OILA-102).

                                                       23
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 32 of 135



88.     With respect to the requirement of “manifest,” OIEG maintains that, as confirmed by
        “ICSID jurisprudence” and commentary, “manifest” means “evident” or “obvious” and
        related to the “ease with which the alleged lack of the qualities can be perceived.”91
        According to OIEG, this high standard has been applied in Blue Bank v. Venezuela,
        Burlington Resources v. Ecuador, Caratube v. Kazakhstan, Abaclat v. Argentina, and
        ConocoPhillips v. Venezuela.92

89.     OIEG contends that the Applicant’s reliance on the disqualification decisions it cites in
        support of its Application is misplaced:

        •   In Blue Bank v. Venezuela,93 the facts are “starkly different from those in the OIEG
            Arbitration.”94 In contrast with the situation of Mr. Mourre:

                         (a) Arbitrator Alonso was a partner in Baker McKenzie
                         Madrid; (b) Baker McKenzie New York and Baker
                         McKenzie Caracas represented the claimant in a parallel and
                         similar ICSID proceeding against Venezuela (i.e., in
                         Longreef v. Venezuela); (c) Arbitrator Alonso likely would
                         have had to decide issues in Blue Bank v. Venezuela relevant
                         to Longreef v. Venezuela; (d) Arbitrator Alonso was a
                         member of Baker McKenzie’s International Arbitration
                         Steering Committee; and (e) Arbitrator Alonso stated that
                         the result in Longreef v. Venezuela could have an effect on
                         his remuneration […].95

        •   In Burlington v. Ecuador,96 the Chairman of the ICSID Administrative Council based
            his decision on the fact that, in the context of a disqualification proceeding, arbitrator
            Francisco Orrego Vicuña “made ‘allegations about the ethics of counsel for the



91
   Counter-Memorial on Annulment, ¶ 102.
92
   Counter-Memorial on Annulment, ¶ 104; Blue Bank v. Venezuela, ¶ 61 (VLA-05); Burlington v. Ecuador, ¶¶ 65-68
(VLA-06); Caratube Decision on Disqualification, ¶ 57 (OILA-106); Abaclat and others v. Argentine Republic,
ICSID Case No. ARB/07/5 (Kim), Decision on the Proposal to Disqualify a Majority of the Tribunal,
February 4, 2014, ¶¶ 70-78 (OILA-107); ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V. and
ConocoPhillips Gulf of Paria B.V. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/07/30 (Kim), Decision
on the Proposal to Disqualify a Majority of the Tribunal, May 5, 2014, ¶¶ 46-53 (OILA-108).
93
   Blue Bank v. Venezuela, ¶¶ 66-69 (VLA-05).
94
   Rejoinder on Annulment, ¶ 93.
95
   Rejoinder on Annulment, ¶ 93 (internal references omitted).
96
   Burlington v. Ecuador, ¶¶ 79, 80 (VLA-06).

                                                      24
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 33 of 135



            Republic of Ecuador’ that ‘[did] not serve any purpose in addressing the proposal for
            disqualification or explaining circumstances relevant to the allegations that the
            arbitrator manifestly lacks independence or impartiality.’”97 In this case, the Applicant
            has never argued that Mr. Mourre made those sorts of allegations.98
        •   In Perenco v. Ecuador,99 the conclusion of the Secretary-General of the Permanent
            Court of Arbitration was based on a statement made by Judge Brower that expressed
            unfavorable views on Ecuador and prejudged a fundamental issue of the case. Again,
            the Applicant has never argued that Mr. Mourre made similar comments. Additionally,
            in that case the parties had agreed that the challenge would be resolved applying the
            IBA Guidelines, which set a different standard than the one applicable to this case.100
        •   In Caratube v. Kazakhstan,101 Mr. Bruno Boesch was disqualified for having acted as
            arbitrator in prior proceedings that involved similar parties and facts. The Applicant
            has failed to explain how this decision could support its arguments regarding the effects
            of Mr. Mourre’s conversations and future relationship with Dechert.102
        •   In Vito Gallo v. Canada,103 the standard applicable was different since it was a case
            governed by the UNCITRAL Arbitration Rules. Additionally, there is no factual
            correlation between the facts in that case and the facts in the present one.104
        •   In Alpha Projekt v. Ukraine,105 and contrary to the Applicant’s misrepresentation of the
            decisions and the facts of that case, the deciding arbitrators made clear that non-
            disclosure cannot make an arbitrator partial or lacking independence, but only the facts
            or circumstances that were not disclosed. Further, they cited with approval
            Prof. Schreuer’s statement that even professional contacts between an arbitrator and




97
   Rejoinder on Annulment, ¶ 95.
98
   Rejoinder on Annulment, ¶ 95.
99
   Perenco v. Ecuador, ¶¶ 48-58 (VLA-62).
100
    Rejoinder on Annulment, ¶ 96.
101
    Caratube Decision on Disqualification, ¶¶ 89-91 (VLA-63).
102
    Rejoinder on Annulment, ¶ 97.
103
    Vito Gallo v. Canada, ¶ 32 (VLA-64).
104
    Rejoinder on Annulment, ¶¶ 98-102.
105
    Alpha Projekt v. Ukraine, ¶ 63 (VLA-65).

                                                      25
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 34 of 135



             legal counsel representing one of the parties are not, as a rule, an obstacle to the exercise
             of independent judgement.106

90.     Lastly, OIEG maintains that “[m]ere professional contacts cannot by themselves constitute
        grounds for disqualification.”107 In this regard, OIEG points out that in SGS v. Pakistan,
        when deciding on the challenge of Mr. Thomas (an arbitrator) due to his contacts with
        Mr. Paulsson (Counsel for Pakistan) in another arbitration, the deciding arbitrators made
        clear that an applicant must show “dependency” or “reciprocal partisanship.”108 Similarly,
        OIEG notes that Prof. Schreuer states that “[p]rofessional contacts between an arbitrator
        and legal counsel representing one of the parties are not, as a rule, an obstacle to the
        exercise of independent judgment.”109

                      (iii) An alleged lack of impartiality or independence of the arbitrator may lead
                           to annulment under Article 52(1)(a) only if it would have altered the
                           outcome of the award

91.     OIEG contends that, even if the Applicant persuades the Committee that a manifest lack of
        impartiality or independence can be inferred, this may only lead to annulment if the
        Committee is also persuaded that it would have altered the outcome of the Award.110 OIEG
        points out that “all committees considering this ground of annulment have paid close
        attention to the capacity of the invoked circumstances to alter the outcome of the award”
        and ultimately each has decided not to annul the award.111



106
    Rejoinder on Annulment, ¶ 104. See also id., ¶ 105.
107
    Counter-Memorial on Annulment, ¶ 109; Rejoinder on Annulment, ¶ 22.
108
    SGS Société Générale de Surveillance, S.A. v. Islamic Republic of Pakistan, ICSID Case No. ARB/01/13 (Feliciano,
Faurès), Decision on Claimant’s Proposal to Disqualify Arbitrator, December 19, 2002 (“SGS v. Pakistan”), ¶ 26
(OILA-104).
109
    Counter-Memorial on Annulment, ¶ 109, citing Christoph Schreuer et al., The ICSID Convention: A Commentary
(2nd ed., Cambridge University Press, 2009) (“The ICSID Convention: A Commentary”), p. 513, ¶ 23 (OILA-79).
110
    Counter-Memorial on Annulment, ¶ 110; Rejoinder on Annulment, ¶¶ 53, 54. According to OIEG, the Applicant
has recognized that the party seeking annulment must prove, at the very least, that a lack of impartiality or
independence “could have” had a material effect on the award. See also Rejoinder on Annulment, ¶ 109; Memorial
on Annulment, ¶ 67.
111
    Counter-Memorial on Annulment, ¶¶ 112, 113. OIEG cites as an example the Vivendi v. Argentina II decision, in
which the committee, despite censuring the conduct of Prof. Kaufmann-Kohler for not disclosing her appointment to
the board of directors of a bank that was a shareholder of one of the parties, found that this relationship “had no
material effect on the final decision of the [t]ribunal, which was in any event unanimous.” See also Rejoinder on
Annulment, ¶ 112.

                                                        26
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 35 of 135



92.     In this regard, OIEG maintains that the Applicant must demonstrate that the lack of
        impartiality or independence must have arisen prior to the rendering of the award,112 and
        cites the annulment decision in EDF v. Argentina, according to which “if an arbitrator
        ceased to be independent or impartial only after the award has been finalised, his lack of
        the requisite qualities could not have affected the award and would not, therefore, constitute
        a ground for annulment.”113

93.     Finally, and contrary to what the Applicant asserts, OIEG contends that the fact that an
        award is unanimous “is a relevant factor for whether an alleged lack of impartiality or
        independence was capable of affecting the outcome of the case.”114

                c. The Committee’s Analysis

94.     As recorded above, the Parties have debated at length whether an arbitrator’s loss of his or
        her ability to act in an impartial and independent manner, as required under Articles 14(1)
        and 57 of the ICSID Convention, may properly constitute a ground for annulment under
        Article 52(1)(a).

95.     As a starting point, the Committee undertakes to discern the intent of the Contracting States
        when agreeing to the specific wording of Article 52(1)(a) stating that “the tribunal was not
        properly constituted.” To that end, the Committee recalls Articles 31 and 32 of the
        VCLT.115 As is known, Article 31(1) provides that “[a] treaty shall be interpreted in good
        faith in accordance with the ordinary meaning to be given to the terms of the treaty in their
        context and in the light of its object and purpose.” In accordance with Article 32,
        interpretation of a treaty also includes recourse to supplementary means of interpretation,
        “including the preparatory work of the treaty and the circumstances of its conclusion, in
        order to confirm the meaning resulting from the application of article 31 […].”




112
    Counter-Memorial on Annulment, ¶ 117. See also Rejoinder on Annulment, ¶¶ 113, 114.
113
    Rejoinder on Annulment, ¶ 113, citing EDF v. Argentina, ¶ 134 (OILA-86).
114
    Counter-Memorial on Annulment, ¶ 114. See also Rejoinder on Annulment, ¶ 122.
115
    Although the ICSID Convention predates the VCLT, these provisions of the VCLT are generally regarded as
declaratory of customary international law.

                                                    27
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 36 of 135



96.      Applying the foregoing, the Committee begins with a focus on the text of Article 52(1)(a),
         which, as noted above, provides that a “party may request annulment of the award” on the
         ground “that the Tribunal was not properly constituted.” In its ordinary meaning, the term
         “constitute” means “establish,” “form,” “frame,” “give legal form to,”116 thus pointing to
         the initial formation of a given body. This interpretation is supported by the use of the verb
         “was” immediately preceding the term “constituted,” pointing to a situation existing at the
         point in the past when the tribunal was established.

97.      The Committee further interprets the term “properly constituted” in the context of the
         ICSID Convention and Arbitration Rules. Namely, Chapter IV, Section 2, of the
         Convention, entitled “Constitution of the Tribunal” and comprising Articles 37-40, lists the
         conditions to be met for a “properly constituted” tribunal, which must be satisfied at the
         time of the tribunal’s initial formation. Such conditions include, for example, the number
         of arbitrators and the method of their appointment, applicable timeframes, nationality
         requirements, and, under Article 40(2), the condition that arbitrators “shall possess the
         qualities stated in paragraph (1) of Article 14,” including the ability to “exercise
         independent judgment.”

98.      The foregoing interpretation also is supported by reference to the Arbitration Rules.
         Specifically, Chapter I (Rules 1 through 12), entitled “Establishment of the Tribunal,” in
         its very first provision refers to ICSID Convention Chapter IV, Section 2 (“Constitution of
         the Tribunal”),117 indicating a connection between the terms “establishment” and
         “constitution.”

99.      Accordingly, if the conditions under Articles 37-40 of the ICSID Convention for the proper
         constitution of the tribunal are not satisfied at the time of such constitution, then as a
         general matter either party may request the annulment of the award under Article 52(1)(a)
         on the ground that “the tribunal was not properly constituted.”118 However, in the case of

116
    See The Concise Oxford Dictionary of Current English, 7th ed., p. 217.
117
    ICSID Arbitration Rule 1(1) (“Upon notification of the registration of the request for arbitration, the parties shall,
with all possible dispatch, proceed to constitute a Tribunal, with due regard to Section 2 of Chapter IV of the
Convention.”).
118
    Aron Broches suggested that, given the complex provisions governing the constitution of the tribunal and the fact
that improper constitution of the tribunal may lead to annulment of the award, the tribunal should obtain the parties’

                                                           28
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 37 of 135



         the lack or loss of qualities listed in Article 14(1), the disqualification provisions of Articles
         57 and 58 apply (together with Arbitration Rule 9), which regulate the disqualification of
         an arbitrator in case of a manifest lack of the qualities required by Article 14(1).119 Contrary
         to the Applicant’s contention,120 Article 52(1)(a) is not the proper means to address the
         disqualification of an arbitrator.

100.     As OIEG has maintained,121 the intent of the drafters of the ICSID Convention was to
         distinguish annulment under Article 52(1)(a) from disqualification under Article 57. The
         latter provision provides:

                  A party may propose to a Commission or Tribunal the
                  disqualification of any of its members on account of any fact
                  indicating a manifest lack of the qualities required by paragraph (1)
                  of Article 14. A party to arbitration proceedings may, in addition,
                  propose the disqualification of an arbitrator on the ground that he
                  was ineligible for appointment to the Tribunal under Section 2 of
                  Chapter IV.

101.     The last sentence of Article 57 appears to confirm OIEG’s interpretation in that it provides
         that a party “may” in addition (i.e., to disqualification for manifest lack of the qualities
         required by Article 14(1)) propose disqualification as a remedy also in a case in which the
         arbitrator “was ineligible for appointment to the Tribunal under Section 2 of
         Chapter IV.”122 Notably, Section 2 includes Article 40(2), which requires that “[a]rbitrators
         appointed from outside the Panel of Arbitrators shall possess the qualities stated in


agreement that the tribunal was properly constituted at the first session with the parties. See A. Broches, Convention
on the Settlement of Investment Disputes between States and Nationals of other States of 1965, Explanatory Notes
and Survey of its Application in AJ van den Berg (ed.), Yearbook Commercial Arbitration, Vol. XVIII (1993), 627,
662-663. ICSID practice indicates that it is not uncommon for tribunals to ask the parties during the first session to
confirm that the tribunal was duly constituted, in order to avoid untimely, subsequent challenges. Bishop-Marchili,
cit. footnote. 21, ¶ 5.17. See also 2016 ICSID Paper, ¶ 78 (OILA-117).
119
    The ICSID Convention: A Commentary, p. 936, ¶ 124 (OILA-79).
120
    Memorial on Annulment, ¶¶ 36, 37, 55.
121
    Counter-Memorial on Annulment, ¶ 87. For support, OIEG cites R. Doak Bishop & Silvia M. Marchili, Annulment
Under the ICSID Convention (Oxford University Press, 2012), pp. 50-51 (OILA-77). Upon a close examination of
that source, it is true that its authors posit such a possible intent on the part of the drafters, but they ultimately are
equivocal as to the interplay between Article 52(1)(a) and disqualification. Id., p. 53. Regardless, herein, the
Committee finds ample support for such a distinction in the text and context of Articles 52(1)(a) and 57 of the
Convention, as confirmed by the travaux préparatoires.
122
     Notably, in presenting a quotation of Article 57, including its last sentence, the Applicant describes that the
provision “regulates the possible grounds for disqualification.” See Reply on Annulment, ¶ 71.

                                                           29
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 38 of 135



        paragraph (1) of Article 14.” Thus, even in the case of an arbitrator’s lack of qualities
        required for the proper constitution of the Tribunal, the remedy expressly identified in the
        ICSID Convention is not annulment under Article 52(1)(a) but disqualification under
        Article 57. If this is so at the time of constitution of the tribunal, there is no evident basis
        to draw the opposite conclusion where a condition of dependence or partiality arises due
        to a change of circumstances at a later point in the proceeding. Thus, the distinction in the
        ICSID system between annulment and disqualification means that Article 57 regulating
        disqualification is to the exclusion of Article 52(1)(a) regulating annulment.

102.    As supplementary means of interpretation under Article 32 of the VCLT, the drafting
        history of the ICSID Convention confirms the Committee’s conclusions.123 During the
        drafting, a proposal similar to the interpretation now advanced by the Applicant was
        rejected when the States did not agree to add a provision “which would allow annulment
        of the award where disqualification could have been possible had it been made before the
        award was rendered.”124 In the context of that discussion, Mr. Broches observed, “if the
        grounds for disqualification only became known after the award was rendered, this would
        be a new fact which would enable a revision of the award.”125

103.    Similarly, the 2016 ICSID Paper observes that:

                 the drafting history of the ICSID Convention indicates that the
                 ground of improper constitution of the Tribunal was intended to
                 cover situations such as a departure from the parties’ agreement on
                 the method of constituting the Tribunal or an arbitrator’s failure to
                 meet the nationality or other requirements for becoming a member
                 of the Tribunal.126

104.    In addition to the above VCLT analysis, the Committee considers in chronological order
        the three cases that the Parties have presented in addressing this issue. The first is Azurix
        v. Argentina, in which the committee considered whether a challenge addressed in the


123
     At the Hearing on Annulment, both Parties relied on selected excerpts of the drafting history of the ICSID
Convention to support their respective cases. See generally Tr. Day 2, pp. 528-548.
124
    History, p. 872 (VLA-47).
125
    Id.
126
    2016 ICSID Paper, ¶ 77 (emphasis added).

                                                      30
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 39 of 135



        underlying proceeding pursuant to ICSID Convention Articles 57 and 58, could be
        reviewed on annulment under Article 52(1)(a).127 In answering the question in the negative,
        the Azurix committee reasoned that:

                 Article 52 does not state that “any fact indicating a manifest lack of the
                 qualities required by paragraph (1) of Article 14” will constitute a
                 ground of annulment. Rather, the ground of annulment in Article
                 52(1)(a) is that the tribunal was “not properly constituted”. The
                 procedure for constituting the tribunal, including the procedure for
                 challenging arbitrators on grounds of a manifest lack of the qualities
                 required by Article 14(1), is established by other provisions of the
                 ICSID Convention. If [such] procedures have been properly complied
                 with, the Committee considers that the tribunal will be properly
                 constituted for the purposes of Article 52(1)(a).128

105.    The Azurix committee thus found that the review of a decision on disqualification would
        amount to an improper “de novo opportunity to challenge members of the tribunal after the
        tribunal has already given its award.”129 As recorded by OIEG, the Azurix committee –
        consistent with Mr. Broches’ observations set forth above – further stated,

                 [i]n the event that the party only became aware of the grounds for
                 disqualification of the arbitrator after the award was rendered, this
                 newly discovered fact may provide a basis for revision of the award
                 under Article 51 of the ICSID Convention but, in the Committee’s view,
                 such a newly discovered fact would not provide a ground of annulment
                 under Article 52(1)(a). If no proposal for disqualification is made by a
                 party under Article 57, there will be no decision under Article 58, and
                 in such a case there can […] be no basis for contending that the tribunal
                 was not properly constituted by reason of any failure to comply with
                 Article 57 or Article 58.130

106.    The second case is Vivendi v. Argentina II, in which the committee considered Argentina’s
        argument that the tribunal was not properly constituted under Article 52(1)(a), because of
        an arbitrator’s purported conflict of interest during the proceedings, which was discovered




127
    Azurix v. Argentina, Section G (OILA-89).
128
    Azurix v. Argentina, ¶ 279 (OILA-89).
129
    Azurix v. Argentina, ¶¶ 280, 282 (OILA-89).
130
    Azurix v. Argentina, ¶ 281 (OILA-89).

                                                   31
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 40 of 135



        only after the issuance of the Award in question.131 According to the Vivendi II committee,
        this was a question that could be reviewed on annulment.132

107.    Similarly, in EDF v. Argentina (the third case addressed by the Parties), at issue was
        Argentina’s challenge to an arbitrator based on a purported conflict that was discovered
        between the time the proceedings had closed and the time of the Award.133 According to
        the EDF committee, a challenge based on Article 14(1) was “a ground on which an award
        might be annulled under Article 52(1)(a).”134 The EDF committee observed the holdings
        of Azurix and Vivendi II as follows:

                 The Committee has taken careful note of the views of the Azurix
                 Committee […] that […] the issue should be raised in proceedings for
                 revision under Article 51 and not for annulment but it respectfully
                 disagrees and prefers the approach of the Vivendi II Committee […].135

108.    For the above-stated reasons concerning the ordinary meaning of Article 52(1)(a), and its
        context within the ICSID Convention and Rules, as confirmed by the Convention
        negotiating history, this Committee is respectfully unable to share the holding and
        conclusion of the committees in Vivendi II and EDF, and instead prefers those of the Azurix
        committee. This interpretation maintains the distinction between the rules and standards
        concerning tribunal formation, arbitrator challenges and annulment, thus facilitating the
        operation of the Convention and Rules, as the drafters intended.136

109.    Accordingly, the Committee finds that the Applicant’s claims of partiality and dependence
        are inadmissible as grounds for annulment under Article 52(1)(a) of the ICSID Convention.




131
    Vivendi v. Argentina II, ¶¶ 201, 202, 232 (VLA-01).
132
    Vivendi v. Argentina II, ¶ 232 (VLA-01). The Vivendi II committee, like the EDF committee, considered the
arbitrator challenge under both Articles 52(1)(a) and 52(1)(d). The Committee addresses the grounds for annulment
under Article 52(1)(d) below in Section III.D.
133
    EDF v. Argentina, ¶¶ 1, 165-168 (OILA-86).
134
    EDF v. Argentina, ¶ 127 (OILA-86).
135
    EDF v. Argentina, ¶ 130 (OILA-86).
136
    See also Kardassopoulos v. Georgia, ¶ 13 (OILA-98).

                                                       32
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 41 of 135



                    Application of the Legal Standard to the Present Case

                    a. Factual Background

110.       The Applicant invokes this ground for annulment based on the following factual
           background.

111.       On March 4, 2015, in Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela,
           C.A. v. the Bolivarian Republic of Venezuela (ICSID Case No. ARB/12/21) (“Favianca v.
           Venezuela”), Mr. Mourre, then a member of the tribunal in that case, informed the parties
           that in May 2015 he would enter into a consultancy agreement with Dechert with the title
           of Special Counsel. The letter to the parties in Favianca v. Venezuela stated as follows:

                    As from May 2015, I will leave Castaldi Mourre & Partners to
                    establish my own individual arbitrator practice. I will also as from
                    then have a consultancy agreement with the law firm of Dechert LLP
                    with the title of Special Counsel. At Dechert, I will only work on
                    specific matters on which Dechert will ask me to participate, and I
                    will have no access whatsoever to databases for matters other than
                    those on which I will work directly. I will have a fixed compensation
                    from Dechert and will not share in its profits or costs. My arbitrator’s
                    work will therefore be completely separate from Dechert. As a
                    consequence, I do not consider me a Dechert lawyer for conflict
                    purposes and I do not see Dechert’s activities, except for the Dechert
                    cases I work on, to be such as to cast any doubt on my independence
                    and impartiality.

                    I am however informing the parties, for the sake of transparency,
                    that Dechert has within the past year been adverse to the Bolivarian
                    Republic of Venezuela and/or Petroleos de Venezuela in six
                    litigation matters that are entirely unrelated to the present
                    arbitration. I have no additional information on these cases and, for
                    the avoidance of doubt, I of course confirm that I will not participate
                    in any manner in any work of Dechert with respect to the Bolivarian
                    Republic of Venezuela, Petroleos de Venezuela or any other entity
                    related to the Republic of Venezuela.137

112.       Mr. Mourre did not send such a letter to the Parties in the Underlying Arbitration.




137
      Communication from Mr. Mourre to the parties in Favianca v. Venezuela, March 4, 2015 (Exhibit V-10).

                                                         33
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 42 of 135



113.       On that same date, March 4, 2015, the Tribunal notified the Parties that the proceeding was
           declared closed in accordance with Arbitration Rule 38(1).138

114.       On March 9, 2015, Venezuela replied to Mr. Mourre’s communication in Favianca v.
           Venezuela alleging that the information received raised doubts about his ability to act as an
           independent and impartial arbitrator in the cases in which Venezuela was a party and
           seeking additional information.139 In particular, Venezuela requested:

                    • The date of commencement of the negotiations or talks between
                    Mr. Mourre and Dechert LLP that led to the decision to join the law
                    firm under the terms disclosed on 4 March 2015.

                    • The date on which those negotiations or talks concluded through
                    the agreement disclosed on 4 March 2015.

                    • The identity of the persons who conducted those negotiations or
                    talks between Mr. Mourre and Dechert LLP and the place or places
                    where they were held.

                    • A list of the cases in which Dechert LLP acts as attorney or counsel
                    in—domestic or international—arbitration or court proceedings
                    against Latin American States or their instrumentalities, including
                    details on the stage of the proceedings, industry, subject matter,
                    claimant and—in the case of arbitration proceedings—institution
                    conducting the proceedings and names of the members of the
                    tribunal.

                    • A list of the duties to be performed by Mr. Mourre as from May
                    2015 in his capacity as ‘Special Counsel’ for Dechert LLP.

                    • A list of the team of in-house attorneys and external advisors with
                    which Mr. Mourre will work as legal consultant within Dechert
                    LLP, including the organizational chart on the basis of which he will
                    receive his work requests and/or instructions.

                    • In the event that it has already been discussed in the negotiations
                    with Dechert LLP or thereafter, a list of the cases in which Mr.



138
      Award, ¶ 77.
139
      Letter from Venezuela to the tribunal in Favianca v. Venezuela, March 9, 2015 (Exhibit V-11).

                                                          34
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 43 of 135



                 Mourre will participate, including the industries and subject matters
                 involved.140

115.    On March 10, 2015, the Award was dispatched to the Parties in the present case. The dates
        of signature of the Award are as follows: Mr. Mourre signed on February 20, 2015;
        Mr. Orrego Vicuña on February 26, 2015; and the President, Prof. Fernández-Armesto, on
        March 4, 2015.

116.    In response to Venezuela’s additional information request in Favianca v. Venezuela, on
        March 11, 2015, Mr. Mourre sent a letter to the parties in the following terms:

                 Dear Ms. Planells-Valero,

                 I acknowledge receipt of a communication dated March 9, 2015
                 from counsel for the Bolivarian Republic of Venezuela in this case.
                 In this communication, the Bolivarian Republic of Venezuela
                 requests additional information regarding my communication to the
                 parties dated March 4, 2015, stating however that my future
                 professional relationship with Dechert LLP “is such as to generate
                 conflicts of interest that are not compatible with the requirements
                 that an arbitrator must meet under the ICSID Convention”
                 (arbitrator’s translation). In this regard, I can only confirm that my
                 professional relationship with this law firm – which will only start
                 on May 1rst [sic] – is not such as to generate any conflict since, (i)
                 my arbitrator’s work (including in this case) will be totally separated
                 from Dechert, (ii) I will not be a partner in Dechert and I will have
                 no access whatsoever to their databases, (iii) my relationship with
                 Dechert will be limited to specific matters on which Dechert will
                 ask me to participate, and (iv) I will not have any involvement (and
                 information on) in the cases on which Dechert may act against the
                 Bolivarian Republic of Venezuela or related entities. Therefore, I
                 am unable to provide any information relating to cases in which
                 Dechert may be acting against the Republic or related governmental
                 entities, since I don’t have that information and I don’t have access
                 to it. I can only add that the conversations that led to the
                 establishment of this professional relationship were informally
                 conducted with Dr. Eduardo Silva Romero, with whom I have a
                 longstanding friendship, and were concluded shortly before I made
                 my declaration. Based on this, I can only confirm my total
                 independence and impartiality. I however understand and respect

140
  Letter from Venezuela to the tribunal in Favianca v. Venezuela, March 9, 2015 (Exhibit V-11). The translation into
English is found in the Memorial on Annulment, ¶ 50.

                                                        35
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 44 of 135



                  the position of the Bolivarian Republic of Venezuela. In view of the
                  importance attached to all arbitrators having the full confidence of
                  the parties, if the Republic still believes that my statement is not
                  compatible with my duties of independence and impartiality, I will
                  have no choice but to resign as arbitrator in this case.

                  Sincerely yours,

                  Alexis Mourre141

117.     On March 13, 2015, Venezuela filed a proposal for the disqualification of arbitrators Alexis
         Mourre and Yves Fortier in Favianca v. Venezuela.142

118.     On March 16, 2015, Mr. Mourre resigned as an arbitrator in Favianca v. Venezuela143 and
         on March 18, 2015 he also resigned his position in Longreef Investments A.V.V. v.
         Bolivarian Republic of Venezuela (ICSID Case No. ARB/11/5) (“Longreef v.
         Venezuela”).144

119.     In Longreef v. Venezuela, the resignation of Mr. Mourre was accepted by the other two
         members of the tribunal,145 and in Favianca v. Venezuela, the Chairman of the
         Administrative Council of ICSID held that, in light of Mr. Mourre’s resignation, it was “no
         longer necessary to address the proposal for his disqualification, which is accordingly
         dismissed.”146




141
    Email from the ICSID Secretariat to the parties in Favianca v. Venezuela, March 11, 2015 (Exhibit V-12).
142
    Letter from Venezuela and Proposal for Disqualification in Favianca v. Venezuela, March 13, 2015 (Exhibit V-13).
143
    Email from the ICSID Secretariat to the parties in Favianca v. Venezuela, March 16, 2015 (Exhibit V-14).
144
    Letter from the ICSID Secretariat to the parties in Longreef Investments A.V.V. v. Bolivarian Republic of Venezuela,
ICSID Case No. ARB/11/5 (Edward, Gómez Pinzón, Mourre), March 18, 2015 (“Longreef v. Venezuela”) (Exhibit
V-15). From the text of this letter it seems that in Longreef v. Venezuela Mr. Mourre resigned without having
previously made the disclosure made in Favianca v. Venezuela.
145
    See “Case Details” of Longreef Investments A.V.V. v. Bolivarian Republic of Venezuela, ICSID Case No.
ARB/11/5, ICSID Website, available at https://icsid.worldbank.org/en/Pages/cases/casedetail.aspx?CaseNo=
ARB/11/5 (Exhibit OI-50).
146
    Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela, C.A. v. Bolivarian Republic of Venezuela,
ICSID Case No. ARB/12/21 (Kim), Decision on the Proposal to Disqualify a Majority of the Tribunal, June 16, 2015,
¶ 38 (OILA-28).

                                                          36
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 45 of 135



120.    Both Parties appear to acknowledge that the consultancy arrangement between Mr. Mourre
        and Dechert never materialized.147

                 b. Applicant’s Position

121.    The Applicant argues that the contractual or professional relationship established between
        Mr. Mourre and Dechert – in addition to his personal friendship with one of its main
        partners – “severely and irretrievably affected his impartiality and independent
        judgment.”148 This is so because the decisions and opinions expressed by Mr. Mourre in
        cases in which Venezuela is a party “would have been of great importance for the other
        cases” in which Dechert acts against Venezuela or its government-owned company
        Petróleos de Venezuela, S.A. (“PDVSA”).149 As an example, the Applicant refers to
        Convial v. Peru150 in which Dechert acted for the claimants and offered an interpretation
        of the content of the fair and equitable treatment standard under international law “which
        is radically different from the position adopted by” Venezuela in this proceeding.151

122.    The Applicant further claims that Mr. Mourre should have disclosed this relationship in the
        present proceeding and his failure to do so precluded Venezuela from exercising its right
        to request explanations and to eventually propose his disqualification.152 In this regard, the
        Applicant adds that the situation is analogous to that of Vivendi v. Argentina II and EDF v.
        Argentina, since the party seeking the annulment did not have access to the relevant
        information before the proceeding was closed and thus it is “the annulment committee that
        must resolve the issue for the first time.”153




147
    See, e.g., Tr. Day 1, Mr. Nistal (Counsel for OIEG), 112:3-4 (“It is also undisputed that Mr. Mourre never got to
work with Dechert.”); Tr. Day 2, Mr. Volterra (Counsel for OIEG), 447:11-14; Counter-Memorial on Annulment,
¶ 123; Reply on Annulment, ¶ 58.
148
    Memorial on Annulment, ¶ 65. See also id., ¶ 62.
149
    Memorial on Annulment, ¶¶ 62, 65.
150
    Memorial on Annulment, ¶ 65, citing Convial Callao S.A. and CCI - Compañía de Concesiones de Infraestructura
S.A. v. Republic of Peru, ICSID Case No. ARB/10/2 (Derains, Stern, Zuleta), Award, May 21, 2013, ¶¶ 556-570
(OILA-140).
151
    Memorial on Annulment, ¶ 65.
152
    Memorial on Annulment, ¶ 55.
153
    Memorial on Annulment, ¶ 55.

                                                        37
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 46 of 135



123.    However, the Applicant points out that the situation in this case differs from Vivendi v.
        Argentina II, because in such case this ground for annulment was rejected on the basis of
        the explanations given by the challenged arbitrator, Prof. Kaufmann-Kohler, who objected
        to the challenge.154 Instead, in Favianca v. Venezuela and Longreef v. Venezuela,
        Mr. Mourre – unlike what happened with Prof. Kaufmann-Kohler – “did not challenge the
        proposal for disqualification but expressly stated that the Republic’s position as to the
        incompatibility between his situation and the duties of independence and impartiality left
        him with no choice but to resign.”155

124.    The Applicant concludes that, in the instant case, given the similar circumstances as in
        Favianca v. Venezuela and Longreef v. Venezuela,

                 there is no alternative but to assume that, if Mr. Mourre had also
                 disclosed in this proceeding that he had been hired by the law firm
                 Dechert LLP (as he should have done), then he would have resigned
                 from his position as arbitrator by virtue of his conflicts of interest
                 and, therefore, the Award that is now sought to be annulled would
                 not have been rendered.156

125.    The Applicant states that at the time the Award was signed and the proceeding declared
        closed, Mr. Mourre “knew that he was affected by a conflict of interest [of] which he
        believed” the parties had to be informed in Favianca v. Venezuela.157 Further, for the
        Applicant, (i) on the one hand, the fact that the Award was rendered when the conflict of
        interest was already present “precludes any possibility of validating [Mr. Mourre’s]
        acts,”158 and (ii) on the other hand, the fact that the Award was unanimous does not
        preclude annulment on the basis of this ground.159 The Applicant argues that it “cannot be




154
    Memorial on Annulment, ¶¶ 56-58. Similarly, the Applicant points out that in EDF v. Argentina “Mr. Remón never
accepted Argentina’s argument nor decided to resign voluntarily as a member of that tribunal.” See Reply on
Annulment, ¶ 118.
155
    Memorial on Annulment, ¶ 57 (emphasis in original). See also Reply on Annulment, ¶ 118.
156
    Memorial on Annulment, ¶ 59. See also Reply on Annulment, ¶ 103.
157
    Memorial on Annulment, ¶ 60.
158
    Memorial on Annulment, ¶ 67.
159
    Memorial on Annulment, ¶ 68.

                                                       38
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 47 of 135



        truly known, nor assumed to be true […] that Mr. Mourre had no effect on the shaping of
        the Tribunal’s opinion in any of the points decided upon.”160

126.    The Applicant adds that the improper constitution of the Tribunal is “aggravated and
        confirmed” by the following circumstances. Even though the Award was dispatched on
        March 10, 2015, the Award “was issued” on March 4, 2015, the same date of the closure
        of the proceeding.161 What is more, the other two arbitrators, Mr. Mourre and
        Mr. Orrego Vicuña, signed before the closure of the proceeding, on February 20, 2015 and
        February 26, 2015, respectively, and “[t]his irregularity in itself constitutes a departure
        from a fundamental rule of procedure which warrants the annulment of the award.”162

127.    The Applicant contends that the conflict of interest “does not arise upon initiation of
        Mr. Mourre’s actual work as Special Counsel for Dechert LLP, but with the incompatible
        professional negotiations that ended up giving rise to that contract” and that necessarily
        predated the closure of the proceedings and the issuance of the Award.163

128.    For the Applicant, the facts that have been proven are “sufficient to establish the lack of an
        appearance of impartiality of Mr. Mourre” and, in any event, the lack of any additional
        evidence that could be deemed necessary cannot be attributed to Venezuela, but to
        Mr. Mourre’s “refusal” to provide it.164 Furthermore, the Applicant asserts that Mr.
        Mourre’s refusal to provide the information requested “does not reduce but rather ratifies
        the need to proceed with the annulment.”165

                c. Respondent on Annulment’s Position

129.    As mentioned above, OIEG argues that the Applicant’s arguments on this ground for
        annulment fail as a matter of law and as a matter of fact. The Applicant’s request fails as a
        matter of law because the annulment ground under Article 52(1)(a) is not the proper

160
    Reply on Annulment, ¶¶ 104, 105.
161
    Memorial on Annulment, ¶ 61
162
    Memorial on Annulment, ¶ 61. The Committee addresses this separate ground – serious departure from a
fundamental rule of procedure – below in Section III.D.
163
    Reply on Annulment, ¶¶ 56-58. See also id., ¶ 94.
164
    Reply on Annulment, ¶¶ 62, 64.
165
    Reply on Annulment, ¶ 62. See also id., ¶¶ 63-66.

                                                  39
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 48 of 135



           procedural avenue to challenge the lack of impartiality or independence of Mr. Mourre.
           OIEG states that, on this basis alone, the Committee should reject this ground for
           annulment.

130.       OIEG further argues that the Applicant’s Application on the basis of this ground fails as a
           matter of fact because, even under the Applicant’s own “misinterpretation” of the
           applicable legal standard, the Applicant has failed to discharge its burden of proving (i) the
           existence of facts indicating that Mr. Mourre manifestly lacked impartiality or
           independence in the Underlying Arbitration; and (ii) that Mr. Mourre’s alleged loss of those
           qualities could have had a material effect on the Award.

                         (i) Article 52(1)(a) is not the proper procedural avenue to challenge the lack
                             of impartiality or independence of Mr. Mourre

131.       This argument from the Respondent on Annulment has already been summarized above.
           Notably, OIEG adds that the Applicant had “at least two alternative procedural avenues
           available to it to raise its concerns regarding the impartiality or independence of Arbitrator
           Mourre, requesting: (a) that the Tribunal reopen the proceeding; or (b) revision of the
           Award.”166 Additionally, for OIEG:

                    Both procedural avenues presented significant advantages over the
                    course of action the Applicant decided to follow. Not only would
                    pursuit of each avenue have been consistent with the ICSID
                    Convention, but also it would have allowed the issue to be decided
                    by the appropriate adjudicators. If the Applicant had requested either
                    the reopening of the proceeding or the revision of the Award and
                    then submitted a disqualification proposal, that proposal would have
                    been decided by Arbitrators Fernández-Armesto and Orrego
                    Vicuña, as mandated by the provisions of the ICSID Convention that
                    govern the disqualification of arbitrators. Unlike this Committee,
                    those arbitrators would have had access to the entire record of [the]
                    OIEG Arbitration and, by definition, would have been in a better
                    position to assess the potential effect of Arbitrator Mourre’s contacts
                    with Dechert on his ability to exercise independent or impartial
                    judgment in that arbitration.167



166
      Rejoinder on Annulment, ¶ 45. See also id., ¶¶ 40-44.
167
      Rejoinder on Annulment, ¶ 45.

                                                              40
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 49 of 135



132.     Further, OIEG points out that, in accordance with Arbitration Rule 9(4), if the Applicant
         had sought either to reopen the proceeding or to request the revision of the Award, and then
         submitted a disqualification proposal, Mr. Mourre would have been able to furnish
         explanations.168 By choosing to raise its concerns only in the annulment proceeding,
         however, “the Applicant necessarily deprived him of that right and now seeks to have the
         Committee engage in a level of speculation regarding Arbitrator Mourre’s actions that is
         not only artificial, but also simply contrary to the legal standard applicable to the
         disqualification of arbitrators under the ICSID Convention.”169

133.     Finally, OIEG asserts that, if the Applicant had opted for requesting the reopening of the
         proceeding “immediately after Arbitrator Mourre’s 4 March 2015 disclosure, with a view
         to moving for his disqualification, any disqualification proposal would have complied with
         the temporal requirement of ICSID Arbitration Rule 9(1)”170 (i.e., to submit the
         disqualification proposal “promptly” after the discovery of the relevant facts). Instead, the
         Applicant chose to raise its concerns for the first time in this annulment proceeding, that
         is, more than four months after Mr. Mourre’s disclosure. Such period of time, as confirmed
         by “ICSID jurisprudence,” cannot possibly meet the “promptly” requirement.171

                      (ii) Even under its own misinterpretation of Article 52(1)(a), the Applicant has
                           failed to discharge its burden of proof

134.     OIEG argues that, even under the Applicant’s interpretation of Article 52(1)(a), the
         Applicant has the burden to prove: (a) the existence of facts that would indicate that
         Mr. Mourre manifestly lacked independence or impartiality at end of the Underlying
         Arbitration; and (b) that Mr. Mourre’s loss of those qualities at that stage of the proceeding
         could have had a material effect on the Award.172 OIEG contends that the Applicant has
         “manifestly failed to discharge its burden of proof for both requirements.”173



168
    Rejoinder on Annulment, ¶ 46.
169
    Rejoinder on Annulment, ¶ 47.
170
    Rejoinder on Annulment, ¶ 48.
171
    Rejoinder on Annulment, ¶ 48. See also id., ¶ 49.
172
    Rejoinder on Annulment, ¶ 55.
173
    Rejoinder on Annulment, ¶ 55.

                                                        41
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 50 of 135



                         ➢     The Applicant has failed to prove the existence of facts indicating
                               Mr. Mourre’s manifest lack of impartiality or independence

135.    OIEG first argues that there is no evidence on the record suggesting a dependency
        relationship between Mr. Mourre and Dechert.174

136.    Second, OIEG states that the Applicant has failed to prove that Dechert had an interest in
        the outcome of the Underlying Arbitration.175 OIEG explains that, while it appears that
        Dechert has represented claimants against the Applicant in a number of proceedings, “the
        Applicant has not provided any evidence to suggest that those proceedings were related in
        even the most remote way to the [Underlying] Arbitration.”176

137.    Third, even assuming that Dechert had an interest in the outcome of the Underlying
        Arbitration, “the Applicant has failed to prove that this could have an effect on Arbitrator
        Mourre’s impartiality or independence.”177 In this regard, OIEG points out that the
        Applicant has not provided any evidence that Mr. Mourre “was privy to any information
        regarding the arguments made by Dechert on behalf of its clients” in such proceedings. 178
        On the contrary, Mr. Mourre’s letter of March 11, 2015 made clear that he did not have
        access to such information.179 Further, the Applicant has failed to prove that Mr. Mourre
        would have benefited “in a material way from Dechert’s success” in those other cases.180
        As Mr. Mourre explained, he would be neither a “Partner” nor a “Dechert lawyer” and he
        would “have a fixed compensation from Dechert and [would] not share in its profits or
        costs.”181

138.    OIEG further objects to the Applicant’s suggestion that Mr. Mourre’s alleged “refusal” to
        provide additional information should lead the Committee to conclude that a conflict of
        interest existed, or that he lacked independence or impartiality. In this regard, first, OIEG


174
    Rejoinder on Annulment, ¶ 70.
175
    Rejoinder on Annulment, ¶¶ 71-74.
176
    Rejoinder on Annulment, ¶ 72.
177
    Rejoinder on Annulment, ¶ 75. See also Counter-Memorial on Annulment, ¶¶ 141-148.
178
    Rejoinder on Annulment, ¶ 75.
179
    Rejoinder on Annulment, ¶ 76. See also Counter-Memorial on Annulment, ¶¶ 150-152.
180
    Rejoinder on Annulment, ¶ 77.
181
    Rejoinder on Annulment, ¶ 77.

                                                     42
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 51 of 135



        states that it is the Applicant, not the arbitrator, who bears the burden of proving the
        existence of facts indicating the manifest lack of impartiality or independence. 182 Second,
        OIEG adds that Mr. Mourre did not “refuse” to provide the information requested by the
        Applicant. As it “is clear from his 11 March 2015 communication, he responded to those
        of the Applicant’s demands to which he was able to respond and considered reasonable.”183
        Third, “Arbitrator Mourre explicitly and repeatedly ‘confirm[ed] [his] total independence
        and impartiality’. He cannot be expected to provide evidence proving the opposite of what
        he firmly believed.”184

139.    OIEG also rejects the Applicant’s argument that Mr. Mourre lacked impartiality and
        independence because he failed to disclose his professional relationship with Dechert in
        the Underlying Arbitration, while disclosing it in Favianca v. Venezuela.185 For OIEG this
        argument fails as a matter of law because a non-disclosure does not in itself result in
        disqualification – it is only the facts and circumstances that were not disclosed that can do
        so.186 Additionally, according to OIEG the argument must fail as a matter of fact, since
        there are differences between the two proceedings that “could justify Arbitrator Mourre’s
        decision to make his disclosure in Favianca and OIdV v. Venezuela but not in the OIEG
        Arbitration.”187 In this regard, OIEG points out that Mr. Mourre’s professional relationship
        with Dechert was to start from May 2015, at which point the Favianca v. Venezuela case
        would still be active, while the Underlying Arbitration would have concluded.188

140.    OIEG further objects to the Applicant’s claim that Mr. Mourre’s letter of March 11, 2015
        in Favianca v. Venezuela is an implicit admission that his future relationship with Dechert
        constituted a conflict of interest in such case, as well as in the Underlying Arbitration.189




182
    Rejoinder on Annulment, ¶ 79.
183
    Rejoinder on Annulment, ¶ 80.
184
    Rejoinder on Annulment, ¶ 81.
185
    Rejoinder on Annulment, ¶ 82.
186
    Rejoinder on Annulment, ¶ 83. See also Counter-Memorial on Annulment, ¶¶ 137, 138.
187
    Rejoinder on Annulment, ¶ 84.
188
    Rejoinder on Annulment, ¶¶ 84, 85.
189
    Rejoinder on Annulment, ¶ 88.

                                                      43
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 52 of 135



141.    First, OIEG states that Mr. Mourre did not admit to any conflict of interest in Favianca v.
        Venezuela. On the contrary, Mr. Mourre made clear that “his resignation was not based on
        the existence of a conflict of interest, stating unequivocally that it was based on the
        Applicant’s ‘belie[fs]’ regarding his ‘duties of independence and impartiality’ and on the
        importance he attached to ‘having the full confidence of the parties.’”190

142.    Second, even assuming that this communication constituted an admission of a conflict of
        interest in Favianca v. Venezuela, “that would not mean that the same conflict existed in
        the OIEG Arbitration or that Arbitrator Mourre would have resigned in that case, too.”191
        As mentioned before, while Mr. Mourre’s relationship with Dechert “would have
        overlapped in time with the proceedings in Favianca and OIdV v. Venezuela and in
        Longreef v. Venezuela, it could not have overlapped with the OIEG Arbitration.”192

143.    Additionally, OIEG rejects the Applicant’s argument that “the dates of the closure and
        signature [of the Award] were manipulated and distorted to preclude the exercise of [a]
        fundamental right of the Republic.”193 In this regard, OIEG contends that:

                 In addition to being serious and lamentable, this accusation by the
                 Applicant is completely devoid of factual support or merit. The
                 Applicant has not offered even the semblance of evidence that there
                 was manipulation, alteration or distortion of the dates of the signing
                 of the Award, much less with the malicious intent of depriving the
                 Applicant of its rights under the Convention.194




190
    Rejoinder on Annulment, ¶ 90. See also Counter-Memorial on Annulment, ¶¶ 133, 134.
191
    Rejoinder on Annulment, ¶ 91.
192
    Rejoinder on Annulment, ¶ 91. See also Counter-Memorial on Annulment, ¶ 136.
193
    Memorial on Annulment, ¶ 126.
194
    Counter-Memorial on Annulment, ¶ 127. See also id., ¶¶ 128, 129.

                                                      44
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 53 of 135



                            ➢      The Applicant has also failed to prove that Mr. Mourre’s alleged loss
                                   of impartiality or independence at the end of the proceeding could
                                   have had a material effect on the Award

144.     OIEG argues that there are a number of facts that show that any loss of impartiality or
         independence by Mr. Mourre resulting from his conversations with a member of Dechert
         could not have had a material effect on the Award.195

145.     First, OIEG points out that (i) Mr. Mourre expressly confirmed that his conversations with
         Dechert were conducted shortly before he made his March 4, 2015 declaration;196 (ii) by
         that date all three members of the Tribunal had signed the Award, in fact, Mr. Mourre had
         signed it almost two weeks before; and (iii) six days later, on March 10, 2015, the Award
         was dispatched to the Parties.197 According to OIEG, “[t]hese facts, by themselves, militate
         strongly in favour of a conclusion that the Award had been finalised by the time Arbitrator
         Mourre reached any consultancy agreement with Dechert.”198

146.     OIEG rejects the Applicant’s counter-argument that the conflict of interest began earlier,
         when Mr. Mourre began his negotiations with Dechert.199 OIEG explains that, as confirmed
         by EDF v. Argentina, the burden of proving that the conversations with Dechert could have
         had a material impact on the Award lies on the Applicant.200 OIEG contends that if, as the
         Applicant has expressly recognized, “it is impossible to determine whether the
         deliberations of the Tribunal were ongoing at the time the conversations took place, then,
         by definition the Applicant has failed to show that those conversations could have had a
         material effect on the Award.”201 OIEG notes that, in any event, the Secretary of the
         Tribunal sent a letter to the Parties on December 8, 2014 stating that at that time the




195
    Rejoinder on Annulment, ¶ 113.
196
    Rejoinder on Annulment, ¶ 114.
197
    Rejoinder on Annulment, ¶ 114.
198
    Rejoinder on Annulment, ¶ 114. In this regard, OIEG also states that “[a]rbitrators and experienced counsel know
that, in practice, substantive deliberations and finalisation of an award take place well before it is issued to the parties
and often even before the proceedings are declared closed.” Counter-Memorial on Annulment, ¶ 124.
199
    Rejoinder on Annulment, ¶¶ 117, 118.
200
    Rejoinder on Annulment, ¶ 119.
201
    Rejoinder on Annulment, ¶ 119.

                                                            45
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 54 of 135



        Tribunal was reviewing “a complete draft of the Award,”202 which again would be a strong
        suggestion that Mr. Mourre’s conversations with Dechert took place after deliberations had
        finished.203

147.    Second, OIEG argues that, contrary to the Applicant’s arguments, the fact that the Award
        was unanimous “firmly indicates that Arbitrator Mourre’s alleged loss of impartiality or
        independence could not have had a material effect on the Award.”204

148.    Third, OIEG contends that the fact that “at any relevant time, Arbitrator Mourre did not
        have any knowledge of the details of the cases in which Dechert is (or was) involved (or
        of any other circumstance that could generate a conflict of interest) constitutes yet another
        factor that strongly indicates that his [relationship with Dechert] could not have had a
        material effect on the Award.”205 OIEG relies on Vivendi v. Argentina II, where the
        committee decided not to annul the award, among other reasons, because
        Prof. Kaufmann-Kohler maintained that she had found out about the connection between
        UBS (the bank for which she was appointed to the board of directors, and which held shares
        of one of the claimants) and the claimants only after the issuance of the award.206

                 d. The Committee’s Analysis

149.    As set forth above in Section III.B(1)c, the Committee disagrees with the Applicant’s
        position that in the circumstances of the present case the only available remedy was the
        annulment of the Award. Instead, in the Committee’s view, and as argued by OIEG,207 in
        the case of discovery of relevant new facts after the Tribunal has already closed the
        proceedings under Arbitration Rule 38(1) but before the issuance of the Award, the
        Applicant could have requested that the Tribunal reopen the proceedings under Arbitration




202
    Rejoinder on Annulment, ¶ 120, citing the Communication from the Secretary of the Underlying Arbitration to the
Parties, December 8, 2014 (Exhibit OI-70).
203
    Rejoinder on Annulment, ¶ 121.
204
    Rejoinder on Annulment, ¶ 122. See Counter-Memorial on Annulment, ¶ 160.
205
    Rejoinder on Annulment, ¶ 123.
206
    Rejoinder on Annulment, ¶ 123.
207
    See supra Sections III.B(1)b(i) and III.B(2)c(i).

                                                        46
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 55 of 135



         Rule 38(2).208 If the Tribunal had already issued the Award, the Applicant could have
         requested the revision of the Award under Article 51.209 It appears based on the chronology
         that both avenues were available to the Applicant.210

150.     As regards Mr. Mourre’s March 4, 2015 communication in Favianca, the Applicant could
         have requested the Tribunal prior to the issuance of its Award on March 10, 2015 to reopen
         the proceeding under Arbitration Rule 38(2) to entertain Mr. Mourre’s disqualification in
         view of concerns expressed by the Applicant in its letter to the Favianca tribunal dated
         March 9, 2015.211

151.     Alternatively, the Applicant could have requested a revision of the Award on the basis of
         either (i) Mr. Mourre’s communication of March 11, 2015 in Favianca as regards his
         “undisclosed prior negotiations” with Dechert which, according to the Applicant, “embody
         the elements that show Mr. Mourre’s loss of impartiality”212 or (ii) Mr. Mourre’s
         resignation in Favianca and Longreef on March 16 and March 18, 2015 respectively, both
         of which represent the “discovery” of the “fact” of Mr. Mourre’s purported lack of
         independence and impartiality.213 Since both events post-date the issuance of the Award in
         the Underlying Arbitration, the condition under Article 51 for requesting revision would
         have been met.

152.     If the Applicant had raised the issue in the Underlying Arbitration under one of these other
         mechanisms, Mr. Mourre would have been requested to give his explanations in the context
         of the OIEG Arbitration which, under the scenario that in fact unfolded, were not provided.

208
    ICSID Arbitration Rule 38(2) provides: “Exceptionally, the Tribunal may, before the award has been rendered,
reopen the proceeding on the ground that new evidence is forthcoming of such a nature as to constitute a decisive
factor, or that there is a vital need for clarification on certain specific points.”
209
    ICSID Convention Article 51 provides in pertinent part as follows: “(1) Either party may request revision of the
award […] on the ground of discovery of some fact of such a nature as decisively to affect the award, provided that
when the award was rendered that fact was unknown to the Tribunal and to the applicant and that the applicant’s
ignorance of that fact was not due to negligence.” Under Article 51(2), the applicant must pursue revision within
90 days after the discovery of such new fact, but in any event within three years from the date of the Award. See also
Azurix v. Argentina, ¶ 281 (OILA-89); History, p. 872.
210
    See supra Section III.B(2)a.
211
    See supra ¶ 114.
212
    Reply on Annulment, ¶ 57.
213
    The condition for the application of Article 51 is the “discovery of some fact of such a nature as decisively to affect
the award.” See supra footnote 209.

                                                           47
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 56 of 135



        Such explanations likely would have been different than those he provided in Favianca in
        view of the timeline of that case, as compared to the OEIG Arbitration, and the timing of
        his never-consummated agreement with Dechert.214 The advantage of either a reopening or
        revision would have been to allow the possibility for the members of the original tribunal
        to consider the Applicant’s request.215 Such an outcome would have been consistent with
        the letter and the spirit of the ICSID Convention and Arbitration Rules, as set forth and
        interpreted herein by the Committee.

153.    For these reasons and those detailed above in Section III.B(1)c, this Committee has found
        that the Applicant’s charge of Mr. Mourre’s lack of impartiality is inadmissible as a ground
        for annulment under Article 52(1)(a). Indeed, this Committee has concluded that the ICSID
        Convention provides other mechanisms for a party to seek redress in circumstances like
        those present in the Underlying Arbitration.

154.    Even if it were otherwise, the Committee has concluded in Section III.D(2)c below
        (addressing the grounds for annulment under Article 52(1)(d)) that the Applicant has failed
        to make a factual showing of a lack of impartiality. Further, even if the Applicant had
        established Mr. Mourre’s partiality or appearance thereof, the Applicant has failed to
        establish, especially given the timeline of the allegations, that the alleged partiality had, or
        even could have had, an impact on the outcome of the unanimous Award. Rather, as
        elaborated in Section III.D(2)c below, the evidence strongly supports a conclusion that the
        Tribunal had already prepared “a complete draft of the Award”216 even prior to the start
        of any negotiations between Mr. Mourre and Dechert. Not only does the alleged
        relationship fail to satisfy the disqualification standard, but also there has been no showing
        that the impugned relationship overlapped in time with the Tribunal’s substantive
        deliberations.


214
    See supra ¶ 139 (as pointed out by OIEG, Mr. Mourre’s professional relationship with Dechert was to start from
May 2015, at which point the Favianca v. Venezuela case would still be active, while the Underlying Arbitration
would have concluded); supra ¶ 142 (as argued by OIEG, Mr. Mourre’s relationship with Dechert “would have
overlapped in time with the proceedings in Favianca and OIdV v. Venezuela and in Longreef v. Venezuela, it could
not have overlapped with the OIEG Arbitration”).
215
    Rejoinder on Annulment, ¶¶ 45, 46.
216
    See Rejoinder on Annulment, ¶ 120, citing the Communication from the Secretary of the Underlying Arbitration
to the Parties, December 8, 2014 (Exhibit OI-70).

                                                       48
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 57 of 135



155.    In this regard, as noted above, both Parties have invoked and addressed at length the
        decision of the committee in EDF v. Argentina.217 As also noted above, contrary to this
        Committee’s finding, the EDF committee held that a lack of the qualities “required under
        Article 14(1) […] is [] a ground on which an award might be annulled under Article
        52(1)(a).”218 However, the EDF committee also concluded that:

                in a case in which an application for annulment is made on the basis
                that there were reasonable grounds to doubt the independence or
                impartiality of one of the arbitrators and no proposal for
                disqualification had been made before the proceedings were
                declared closed, the role of an ad hoc committee is to decide the
                following questions:-

                (a) was the right to raise this matter waived because the party
                concerned had not raised it sufficiently promptly ?

                (b) if not, has the party seeking annulment established facts the
                existence of which would cause a reasonable person, with
                knowledge of all the facts, to consider that there were reasonable
                grounds for doubting that an arbitrator possessed the requisite
                qualities of independence and impartiality ? and

                (c) if so, could the lack of impartiality or independence on the part
                of that arbitrator – assuming for this purpose that the doubts were
                well-founded – have had a material effect on the award ?219

156.    The Applicant has failed to establish either prong (b) or (c), as detailed below in
        Section III.D(2)c. Thus, applying even this test, this Committee’s decision to reject the
        application for annulment under Article 52(1)(a) would remain undisturbed.




217
    See, e.g., Reply on Annulment, ¶¶ 41-43, 76; Memorial on Annulment, ¶¶ 37-44; Rejoinder on Annulment, ¶ 53
and footnote 157.
218
    EDF v. Argentina, ¶ 127 (VLA-03).
219
    Id., ¶ 136 (VLA-03).

                                                     49
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 58 of 135



        THE TRIBUNAL HAS MANIFESTLY EXCEEDED ITS POWERS

                 Legal Standard

                 a. Applicant’s Position

157.    In advancing its view that the Tribunal manifestly exceeded its powers, the Applicant
        argues that the Committee should adopt the two-step approach of the most recent and
        representative annulment decisions, first “determining whether there was an excess of
        powers and, if so, whether that excess was manifest.”220 The Applicant acknowledges
        that “[i]t is a dual requirement.”221

158.    As for the ways in which a tribunal may exceed its powers, the Applicant contends that the
        excess may arise when a tribunal: (i) inappropriately exercises jurisdiction (or fails to
        exercise jurisdiction); or (ii) fails to apply the proper law.222

159.    With regard to (i) the “jurisdictional” excess of powers, the Applicant points out that
        multiple annulment committees have explained that awards can be annulled if tribunals (a)
        assume powers to which they are not entitled; or (b) do not use the powers that have been
        vested upon the tribunal by the parties.223

160.    Furthermore, the Applicant argues that in MHS v. Malaysia224 the “committee noted that
        the analysis to be made by it with a view to determining whether there was actually a


220
    Memorial on Annulment, ¶¶ 69, 70, citing Sempra Energy International v. Argentine Republic, ICSID Case No.
ARB/02/16 (Söderlund, Edward, Jacovides), Decision on the Argentine Republic’s Application for Annulment of the
Award, June 29, 2010 (“Sempra v. Argentina”), ¶ 212 (VLA-11); Sociedad Anónima Eduardo Vieira v. Republic of
Chile, ICSID Case No. ARB/04/7 (Söderlund, Bernardini, Silva Romero), Decision on Annulment,
December 10, 2010, ¶ 257 (VLA-12).
221
    Memorial on Annulment, ¶ 69, citing CDC v. Seychelles, ¶ 39 (VLA-10).
222
    Memorial on Annulment, ¶ 72. According to the Applicant, this position has been adopted by several committees,
including, for example, in Pey Casado v. Chile and Impregilo v. Argentina. See Pey Casado v. Chile, ¶ 66 (VLA-16);
Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17 (Oreamuno, Cheng, Zuleta), Decision of the ad
hoc Committee on the Application for Annulment, January 24, 2014 (“Impregilo v. Argentina”), ¶ 125 (VLA-17).
223
    Memorial on Annulment, ¶¶ 73, 74. The Applicant relies on the annulment decisions in Occidental v. Ecuador and
Tza Yap Shum v. Peru, among others. See Occidental Petroleum Corporation and Occidental Exploration and
Production Company v. Republic of Ecuador, ICSID Case No. ARB/06/11 (Fernández-Armesto, Feliciano,
Oreamuno), Decision on Annulment of the Award, November 2, 2015 (“Occidental v. Ecuador”), ¶¶ 50, 51 (VLA-18);
Mr. Tza Yap Shum v. Republic of Peru, ICSID Case No. ARB/07/6 (Hascher, Hobér, McRae), Decision on Annulment,
February 12, 2015, ¶ 76 (VLA-19).
224
    Malaysian Historical Salvors Sdn, Bhd v. Malaysia, ICSID Case No. ARB/05/10 (Schwebel, Shahabuddeen,
Tomka), Decision on the Application for Annulment, April 16, 2009, ¶ 74 (VLA-20).

                                                       50
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 59 of 135



        manifest excess of powers in asserting jurisdiction over a given issue must consist in a de
        novo review.”225

161.    Regarding item (ii) above,226 the Applicant explains that a “substantive” excess of powers
        happens when a tribunal “fail[s] to apply the proper law, since it would also be disregarding
        the powers granted to it by the parties.”227

162.    As for the second requirement in the two-step approach, citing the annulment committees
        in Sempra v. Argentina228 and Soufraki v. UAE,229 the Applicant states that “manifest”
        means “clear,” “plain,” “obvious” or “evident” or easily understood or recognized by the
        mind.230

163.    However, the Applicant further argues that “the need for such excess to be clear does not
        mean that the committee must not analyze the arguments raised by the parties.”231 In this
        regard, the Applicant relies on the statement of the Pey Casado v. Chile committee that
        “extensive argumentation and analysis do not exclude the possibility of concluding that
        there is a manifest excess of power, as long as it is sufficiently clear and serious.” 232 In
        similar words, the Caratube v. Kazakhstan233 and Occidental v. Ecuador234 committees
        also reiterated that the manifest requirement does not prevent that in some cases extensive
        argumentation and analysis may be required to prove that such a manifest excess of power
        has in fact occurred.




225
    Memorial on Annulment, ¶ 75.
226
    See supra ¶ 158.
227
    Memorial on Annulment, ¶¶ 77, 78, citing Soufraki v. UAE, ¶ 45 (VLA-02); CMS Gas Transmission Company v.
Argentine Republic, ICSID Case No. ARB/01/8 (Guillaume, Crawford, Elaraby), Decision of the ad hoc Committee
on the Application for Annulment of the Argentine Republic, September 25, 2007 (“CMS v. Argentina”), ¶ 49
(VLA-24); MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7 (Guillaume,
Crawford, Noriega), Decision on Annulment, March 21, 2007 (“MTD v. Chile”), ¶ 47 (VLA-25).
228
    Sempra v. Argentina, ¶ 211 (VLA-11).
229
    Soufraki v. UAE, ¶ 39 (VLA-02).
230
    Memorial on Annulment, ¶¶ 79, 80.
231
    Memorial on Annulment, ¶ 81.
232
    Pey Casado v. Chile, ¶ 70 (VLA-16).
233
    Caratube v. Kazakhstan, ¶ 84 (VLA-21).
234
    Occidental v. Ecuador, ¶¶ 57-59 (VLA-18).

                                                    51
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 60 of 135



164.    Additionally, the Applicant cites Philippe Pinsolle,235 who explains that:

                Manifest means obvious, but this adjective relates only to the excess
                of powers itself. Establishing the existence of an excess of powers,
                as distinct from assessing its degree, may not be obvious. If the word
                “manifest” relates to degree in which the tribunal exceeded its
                powers, it does not necessarily imply that the error (in our case, the
                excess of powers) must be detected easily.

                In other words, “manifest excess of powers” is not synonymous with
                “prima facie excess of powers”.

                Prima facie review would mean that the excess of powers should be
                apparent on the face of the award, thereby limiting considerably the
                extent of review. If the review was a prima facie test only,
                competent drafting of the award would in all likelihood render it
                immune from subsequent challenge. This cannot be so, especially
                when jurisdictional issues are concerned. This never was, in any
                event, the practice of ad hoc committees.236

165.    The Applicant further contends that the EDF v. Argentina committee confirmed that a
        tribunal’s damages calculation may result in annulment if “in assessing damages, [it]
        manifestly exceeds its power by failing to apply (as opposed to arguably misapplying) the
        applicable law.”237

166.    In opposing OIEG’s statement of the standard as biased and incorrect, the Applicant
        contends that OIEG “confuses the difference between an annulment proceeding and an
        appeal with the lack of an effective annulment proceeding.”238 As regards OIEG’s
        invocation of Kompetenz-Kompetenz to assert that “the Committee cannot replace the
        tribunal’s decision on jurisdiction with its own decision,”239 the Applicant responds that it
        “does not and could not disregard the validity of [this] principle.”240 However, this does



235
    Memorial on Annulment, ¶ 71.
236
    Philippe Pinsolle, “Manifest Excess of Power and Jurisdictional Review of ICSID Awards,” 2 Transnational
Dispute Management, April 2005, p. 8 (VLA-14).
237
    Memorial on Annulment, ¶ 83, citing EDF v. Argentina, ¶ 368 (VLA-03).
238
    Reply on Annulment, ¶ 124.
239
    Reply on Annulment, ¶ 125.
240
    Reply on Annulment, ¶ 126.

                                                    52
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 61 of 135



        not mean that the tribunal’s decision on its own jurisdiction cannot be reviewed by an
        annulment committee.241

167.    The Applicant rejects OIEG’s interpretation of the MHS v. Malaysia decision “in support
        of its unduly restrictive version of the grounds for annulment for manifest excess of
        powers.”242 In fact, according to the Applicant, the MHS v. Malaysia committee “firmly
        rejects OIEG’s biased and restrictive approach, as it does not limit its review to the
        application or nominal invocation of certain legal rules, but it also analyzes the manner in
        which these rules were applied, and it is pursuant to this substantial analysis that it makes
        its decision” to annul the award on the grounds of manifest excess of powers.243

168.    For the Applicant, in addressing whether the applicable law was indeed applied or whether
        it was invoked in a way that lacked a real normative effect, it is not necessary that the
        Committee replace the Tribunal’s judgment.244 In fact, OIEG states that when a tribunal’s
        decision on its jurisdiction is “reasonable or tenable,” a committee must not substitute the
        tribunal’s decision with its own and, “by saying this, OIEG recognizes that if the decision
        is unreasonable and untenable, a committee must replace such tribunal’s decision on
        jurisdiction with its own.”245 According to the Applicant, “[t]he only way to determine
        whether the decision was ‘reasonable or tenable’ is to assess its content in relation to the
        applicable legal rules, the positions of the parties and the evidence in the file.”246

169.    In this regard, the Applicant also notes that the Occidental v. Ecuador247 committee, while
        affirming the difference between annulment proceedings and appeals, nevertheless
        performed “a detailed analysis of the content of the decision in view of the applicable laws
        and proven facts of the case, which led it to partially annul the award.”248


241
    Reply on Annulment, ¶ 126.
242
    Reply on Annulment, ¶ 128.
243
    Reply on Annulment, ¶ 130. See also Reply on Annulment, ¶¶ 131, 132. According to the Applicant, this was
clearly explained also by the annulment committee in Patrick Mitchell v. Congo, ¶¶ 45-48 (VLA-51).
244
    Reply on Annulment, ¶ 134.
245
    Reply on Annulment, ¶ 136.
246
    Reply on Annulment, ¶ 137.
247
    Occidental v. Ecuador, ¶¶ 56, 262-266 (VLA-18).
248
    Reply on Annulment, ¶ 140.

                                                     53
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 62 of 135



                 b. Respondent on Annulment’s Position

170.    The Respondent on Annulment agrees with the Applicant that, to establish this ground for
        annulment, the Applicant must prove that (a) the Tribunal exceeded its powers and (b) the
        excess was manifest.249

171.    With regard to the ways in which a tribunal may exceed its powers, OIEG also agrees that
        this may be done in two ways: (a) by inappropriately exercising jurisdiction (or failing to
        exercise its jurisdiction), and/or (b) by failing to apply the proper law.250

172.    However, OIEG disagrees with the Applicant’s position as to the scope of review that a
        committee may undertake to determine whether a tribunal manifestly exceeded its
        powers.251

173.    As for a jurisdictional excess of powers and the standard of review of a tribunal’s decision
        on its competence, OIEG first recalls that Article 41 of the ICSID Convention embraces
        the general legal principle of Kompetenz-Kompetenz and argues that a committee may only
        annul an award if the tribunal’s decision on jurisdiction is manifestly wrong or
        untenable.252

174.    In this regard, OIEG cites the annulment decision in Soufraki v. UAE, according to which
        “the requirement that an excess of power must be ‘manifest’ applies equally if the question
        is one of jurisdiction.”253 OIEG notes that the explanation in Soufraki v. UAE has been
        confirmed and adopted by several other committees including Azurix v. Argentina, Enron
        v. Argentina and Total v. Argentina.254




249
    Counter-Memorial on Annulment, ¶ 165; Rejoinder on Annulment, ¶ 132.
250
    Counter-Memorial on Annulment, ¶ 166; Rejoinder on Annulment, ¶ 132.
251
    Rejoinder on Annulment, ¶ 132.
252
    Counter-Memorial on Annulment, ¶¶ 167, 168; Rejoinder on Annulment, ¶ 137.
253
    Soufraki v. UAE, ¶¶ 118, 119 (VLA-02).
254
    Azurix v. Argentina, ¶¶ 63-68 (OILA-89); Enron Creditors Recovery Corporation (formerly Enron Corporation)
and Ponderosa Assets, L.P. v. Argentine Republic, ICSID Case No. ARB/01/3 (Griffith, Robinson, Tresselt), Decision
on the Argentine Republic’s Request for a Continued Stay of Enforcement of the Award (Rule 54 of the ICSID
Arbitration Rules), October 7, 2008 (“Enron v. Argentina”), ¶ 69 (OILA-88); MTD v. Chile, ¶ 47 (VLA-25); Total v.
Argentina, ¶ 242 (OILA-74).

                                                       54
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 63 of 135



175.    Contrary to what the Applicant argues, OIEG states that the analysis of the committee must
        not consist of a de novo review and contends that the Applicant has misinterpreted the
        annulment decision in MHS v. Malaysia on which it relies.255 OIEG further argues that
        committees “consistently have refused to annul awards in which a tribunal’s assumption of
        jurisdiction was sensible or defensible” 256 and quotes the decision in Rumeli v. Kazakhstan,
        which observed:

                 An ad hoc committee is not a court of appeal and cannot therefore
                 enter, within the bounds of its limited mission, into an analysis of
                 the probative value of the evidence produced by the parties ….
                 Indeed, this is why the Award can only be annulled for a manifest
                 excess of powers. Such lack of jurisdiction should have been evident
                 on the face of the award and should not require the Committee to
                 reconsider the evidence put before the Tribunal.

                 […]

                 [a]n ad hoc committee will not annul an award if the tribunal’s
                 approach is reasonable or tenable, even if the committee might have
                 taken a different view on a debatable point of law.257

176.    With respect to a substantive excess of powers, OIEG objects to the Applicant’s claim that
        a committee should investigate the “manner” in which the proper law was applied and
        determine whether it was applied “effectively.”258 On the contrary, OIEG asserts that “it is
        well established in ICSID jurisprudence that only the complete failure to identify and apply
        the correct body of law” – and not an error in the application of law – “can constitute
        annullable error” under Article 52(1)(b).259


255
    Counter-Memorial on Annulment, ¶ 171. See also Rejoinder on Annulment, ¶¶ 139, 140.
256
    Counter-Memorial on Annulment, ¶ 172.
257
    Rumeli Telekom AS and Telsim Mobil Telekomunikasyon Hizmetleri AS v. Kazakhstan, ICSID Case No. ARB/05/16
(Schwebel, McLachlan, Silva Romero), Decision of the ad hoc Committee on the Application for Annulment,
March 25, 2010 (“Rumeli v. Kazakhstan”), ¶ 96 (VLA-34) (emphasis in original).
258
    Rejoinder on Annulment, ¶ 147 referring to the Reply on Annulment, ¶¶ 130-135.
259
    Counter-Memorial on Annulment, ¶ 176. See also Rejoinder on Annulment, ¶¶ 146-149. The Respondent on
Annulment cites as examples, the annulment decisions in MCI Power Group v. Ecuador, CDC v. Seychelles, and
Continental Casualty v. Argentina, among others. See M.C.I. v. Ecuador, ¶ 42 (VLA-23); CDC v. Seychelles, ¶ 43
(VLA-10), citing Maritime International Nominees Establishment v. Republic of Guinea, ICSID Case No. ARB/84/4
(Sucharitkul, Broches, Mbaye), Decision on the Application by Guinea for Partial Annulment of the Arbitral Award
dated January 6 1988, December 14, 1989 (“MINE v. Guinea”), ¶ 5.04 (OILA-23); Continental Casualty Company v.

                                                      55
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 64 of 135



177.    The Respondent on Annulment further notes that, given that an annulment proceeding is
        not concerned with the substantive correctness of the award, the annulment committee is
        not empowered to correct an error of law “no matter how egregious.”260 Rather, citing the
        annulment decision in MTD v. Chile, OIEG contends that the committee’s inquiry should
        be limited to a “determination of whether or not the Tribunal endeavoured to apply” the
        applicable law.261

178.    In relation to the second requirement that the excess be “manifest,” the Respondent on
        Annulment agrees with the Applicant that a tribunal’s excess of powers must be “clear,”
        “plain,” “obvious” or “evident.”262 However, in response to the Applicant’s argument that
        this requirement does not preclude an assessment of extensive argumentation or analysis
        in certain cases, OIEG points out that “even if this position were accepted, it would not
        relax in any way the fundamental requirement that the excess of powers must be
        ‘manifest.’”263

179.    Finally, citing the annulment decision in Soufraki v. UAE, OIEG contends that to qualify
        as manifest the excess of powers must be both “textually obvious and substantively
        serious.”264 Moreover, relying on the decisions in Sempra v. Argentina and Patrick Mitchell
        v. Congo, OIEG asserts that in order to find a manifest excess of powers, a committee must




Argentine Republic, ICSID Case No. ARB/03/9 (Griffith, Ajibola, Söderlund), Decision on the Application for Partial
Annulment of Continental Casualty and Decision on the Application for Partial Annulment of the Argentine Republic,
September 16, 2011 (“Continental Casualty v. Argentina”), ¶ 91 (OILA-115).
260
    Counter-Memorial on Annulment, ¶ 179, citing The ICSID Convention: A Commentary, p. 902, ¶ 13 (OILA-144).
Prof. Schreuer also made the point that an annulment committee is not empowered to correct an “error of fact” as well
as an “error of law.” See also id., ¶ 60.
261
    Counter-Memorial on Annulment, ¶¶ 180, 181; MTD v. Chile, ¶ 45 (VLA-25).
262
    Counter-Memorial on Annulment, ¶ 182; Rejoinder on Annulment, ¶ 154.
263
    Counter-Memorial on Annulment, ¶ 183. See also Rejoinder on Annulment, ¶¶ 155-157, where OIEG contends
that the Applicant’s reliance in this regard on the annulment decision in Occidental v. Ecuador is misplaced. For
OIEG, the Occidental v. Ecuador committee “limited itself to reviewing the reasoning of the tribunal on the face of
the award and to undertaking a prima facie assessment of the tribunal’s application of the applicable law.” Rejoinder
on Annulment, ¶ 156.
264
    Counter-Memorial on Annulment, ¶ 184. See Soufraki v. UAE, ¶ 40 (VLA-02). The Respondent on Annulment
also refers to El Paso Energy International Company v. Argentine Republic, ICSID Case No. ARB/03/15 (Oreamuno,
Cheng, Knieper), Decision of the ad hoc Committee on the Application for Annulment of the Argentine Republic,
September 22, 2014 (“El Paso v. Argentina”), ¶ 140 (OILA-116).

                                                        56
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 65 of 135



        do so with “certainty and immediacy, without it being necessary to engage in elaborate
        analyses of the award.”265

                 c. The Committee’s Analysis

180.    There is no contention between the Parties regarding the fact that a manifest excess of
        powers may derive either from a jurisdictional or substantive source. Nor is there any
        disagreement regarding the fact that this ground calls for a two-step process, first
        determining whether there was an excess of powers and then whether it was manifest. This
        process has been adopted by several annulment committees including Sempra v. Argentina,
        Fraport v. Philippines, Occidental v. Ecuador and Total v. Argentina.266 The Committee
        shares this view and will therefore apply it.

181.    The Committee concurs with the Parties and confirms that a manifest excess of powers
        may arise as regards a jurisdictional determination, where a tribunal either fails to exercise
        jurisdiction when it should have or exercises jurisdiction when it should not have.

182.    In determining whether a tribunal exceeded its powers in the jurisdictional sphere, two
        principles, which are deeply engrained in the Convention and have been confirmed in
        numerous proceedings, are paramount: (i) Kompetenz-Kompetenz and (ii) an annulment is
        not an appeal.

183.    Although the principle of Kompetez-Kompetez does not shield the Tribunal’s decision on
        its own competence from scrutiny, the principle favors a presumption of deference to the
        Tribunal as regards its decision. Taken together with the fact that this process must not be
        treated as an appeal, it is clear that the Committee cannot conduct a de novo analysis of the
        reasoning underlying the Tribunal’s jurisdictional decision. On the contrary, and in line
        with the ICSID Convention’s use of the word “manifest” in setting forth this ground for


265
    Counter-Memorial on Annulment, ¶ 185; Patrick Mitchell v. Congo, ¶ 20 (OILA-95); Sempra v. Argentina, ¶ 213
(OILA-109). See also Rejoinder on Annulment, ¶¶ 158, 159, citing CDC v. Seychelles, ¶ 41 (VLA-10); Azurix v.
Argentina, ¶ 68 (OILA-89); Repsol YPF Ecuador, S.A. v. Empresa Estatal Petróleos del Ecuador (Petroecuador),
ICSID Case No. ARB/01/10 (Kessler, Bernardini, Biggs), Decision on the Application on Annulment, January 8, 2007
(“Repsol v. Petroecuador”) (VLA-36).
266
    Sempra v. Argentina, ¶ 212 (OILA-109); Fraport v. Philippines, ¶¶ 39, 40 (VLA-30); Occidental v. Ecuador, ¶ 57
(VLA-18); Total v. Argentina, ¶¶ 171, 172 (OILA-74).

                                                       57
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 66 of 135



        annulment, it is only where the Tribunal’s jurisdictional decision is untenable or
        unreasonable, that the Committee may annul the award, if it is to preserve the above-cited
        principles of the ICSID Convention.

184.    Despite their agreement that a manifest excess of power may be of a substantive nature,
        the Parties fail to agree on how a Tribunal might exceed its powers regarding the
        application of the law. Whereas the Applicant maintains that a committee should
        investigate the “manner” in which the proper law was applied and determine whether it
        was applied “effectively,”267 OIEG contends that “it is well established” that “only the
        complete failure to identify and apply the correct body of law” “can constitute annullable
        error.”268 Thus, OIEG urges this Committee to find that an error in the application of law,
        even if serious, is insufficient to give rise to annulment for manifest excess of powers.269

185.    Consistent with OIEG’s position270 and that adopted by several other committees in cases
        such as Enron v. Argentina, MTD v. Chile, and CMS v. Argentina,271 this Committee finds
        that an excess of powers of substantive nature may arise only from a complete failure to
        apply the correct body of law. As is clear from the drafting history of the ICSID
        Convention, the intention underlying this specific ground for annulment was to exclude the
        possibility of annulling an award based on an erroneous application of the law:

                 Chairman Broches confirmed during the meetings that failure to
                 apply the proper law could amount to an excess of power if the
                 parties had agreed on an applicable law. One proposal suggested
                 adding the “manifestly incorrect application of the law” by the
                 Tribunal as a ground of annulment, but it was defeated by a vote of
                 17 to 8.272

186.    Moreover, if this Committee were to delve into how the Tribunal applied the law in the
        Underlying Arbitration and base its decision on that assessment, the Committee would


267
    Reply on Annulment, ¶¶ 130, 131.
268
    Counter-Memorial on Annulment, ¶ 176. See also Rejoinder on Annulment, ¶¶ 146-149.
269
    Rejoinder on Annulment, ¶ 152.
270
    See supra ¶ 176.
271
    Enron v. Argentina, ¶ 218 (OILA-88); MTD v. Chile, ¶¶ 44, 47 (VLA-25); CMS v. Argentina, ¶ 49 (OILA-126).
272
    2016 ICSID Paper, ¶ 21 (OILA-117). See also id., ¶ 15.

                                                     58
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 67 of 135



        improperly transform this procedure into one that is in the nature of an appeal. Instead, the
        Committee’s role in evaluating an application for annulment for manifest excess of powers
        is limited, as follows:

                in determining whether a tribunal has committed a manifest excess
                of powers, an annulment committee is not empowered to verify
                whether a tribunal’s jurisdictional analysis or a tribunal’s
                application of the law was correct, but only whether it was tenable
                as a matter of law. Even if a committee might have a different view
                on a debatable issue, it is simply not within its powers to correct a
                tribunal’s interpretation of the law or assessment of the facts.273

187.    Lastly, as previously suggested, this Committee believes “manifest” to mean “obvious,”
        “evident,” or “plain,” as the Parties’ themselves appear to have agreed.274 This approach,
        by its nature, excludes the possibility of a “manifest” excess of powers which cannot be
        detected relatively easily. Therefore, for an excess of power to be considered manifest,
        while some degree of inquiry and analysis may be required, it must not require a deep and
        complex analysis to be perceived. On the contrary, the excess must be evident to the
        Committee without difficulty.

                Application of the Legal Standard to the Present Case

                a. Applicant’s Position

188.    According to the Applicant, the Tribunal manifestly exceeded its powers by (i) asserting
        jurisdiction without deciding on Venezuela’s objections and (ii) failing to apply the proper
        law in calculating the compensation.

                    (i) The Tribunal manifestly exceeded its powers in asserting jurisdiction
                        without deciding on Venezuela’s objections

189.    The Applicant asserts that the Tribunal manifestly exceeded its powers in asserting
        jurisdiction in three aspects.




273
    See, e.g., TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23 (Hanotiau,
Oyekunle, Sachs), Decision on Annulment, April 5, 2016 (“TECO v. Guatemala”), ¶ 78 (VLA-49).
274
    Memorial on Annulment, ¶¶ 79-81; Counter-Memorial on Annulment, ¶ 182.

                                                  59
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 68 of 135



190.     The first aspect in which the Tribunal manifestly exceeded its powers refers to the
         Tribunal’s rejection of Venezuela’s objection based on the lack of investment. The
         Tribunal acknowledged that, according to the applicable law, the alleged investment must
         not only meet the characteristics specified in the BIT but also the objective concept of
         investment set forth in Article 25(1) of the ICSID Convention, which requires the
         identification of a contribution by the investor.275

191.     In this regard, the Applicant explains that the Tribunal identified two contributions. The
         first was undistributed reserves, that is, OIEG’s decision not to withdraw its share of the
         Companies’ profits and instead keep that share as undistributed reserves. However, the
         Applicant argues that in the Award “[t]here is no explanation as to how the creation of a
         reserve […] may constitute a contribution to the Companies, […] since the reserves are
         created from funds of those Companies and no transfer of funds from [OIEG] to the
         Companies […] may be identified.”276

192.     For the Applicant, “the Tribunal’s decision on this matter is not supported by any
         applicable rule or legal authority allowing us to claim that the lack of active cash
         contribution –at least at the beginning of the alleged investment, in the Tribunal’s own
         terms– can be replaced with a potential – and passive – withdrawal of funds at a later
         time.”277 On the contrary, “compensating for the lack of real contributions using alleged
         contributions consisting in the lack of transfer of dividends would otherwise lead to the
         fact that merely nominal changes in equity securities could be sufficient to assume the
         status of protected international investor.”278

193.     The Applicant notes that the Tribunal found that OIEG also contributed by managing the
         companies, indirectly, since 2002, and directly, since 2005.279 This contribution was made


275
    Reply on Annulment, ¶¶ 151, 152.
276
    Memorial on Annulment, ¶ 87. See also Reply on Annulment, ¶¶ 153-158.
277
    Reply on Annulment, ¶ 166.
278
    Reply on Annulment, ¶ 166. The Applicant adds that “[t]his is even worse when we realize that there is no evidence
in the file –indeed, no evidence to which the Tribunal has referred in the Award– which allows us to contend that
OIEG failed to transfer dividends as a means to reinvest in the economic flows of the Venezuelan companies.” Reply
on Annulment, ¶ 167.
279
    Memorial on Annulment, ¶ 87.

                                                         60
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 69 of 135



        by participating and voting in shareholders’ meetings, and appointing directors and
        managers of the Companies.280 However, the Applicant contends that the Tribunal failed
        “to make any specific reference to the alleged appointments of directors and managers to
        which it refers or to how those appointments may have actually impacted on the
        performance of the companies.”281

194.    For the Applicant, these defects “manifestly” arise from a reading of the Award282 and are
        key to the determination of the rights of the Parties to the Underlying Arbitration.283

195.    The second aspect in which the Tribunal is alleged to have manifestly exceeded its
        jurisdiction refers to the Tribunal’s finding that OIEG “suffered losses in the Brazilian
        market without first addressing the objection put forward by the Republic.”284 That
        objection was based on the fact that the alleged damages related to assets that do not belong
        to OIEG, since they were owned by another company of the Owens-Illinois group of
        companies (the “OI Group”) that was not a party to the Underlying Arbitration.

196.    The Applicant explains that the Tribunal stated that this objection could not be separated
        from the substance of the dispute and that the claim would be addressed once the existence
        of an expropriation is found and in the context of the determination of the compensation
        due. However, the Tribunal later failed to make any observation on the objection.285

197.    The third and last aspect with respect to which the Applicant alleges a manifest excess of
        powers is related to the parallel proceeding in Favianca v. Venezuela. Given that the BIT
        at issue and the object of that proceeding and the Underlying Arbitration “are exactly the
        same,” Venezuela requested that the Favianca v. Venezuela proceeding be stayed.286


280
    Memorial on Annulment, ¶ 87.
281
    Memorial on Annulment, ¶ 87. See Reply on Annulment, ¶ 160. In response to OIEG’s argument that the Tribunal
did in fact carefully consider the evidence on the record to conclude that OIEG had been managing the Companies,
the Applicant contends that none of the paragraphs of the Award referred to by OIEG “refer[s] to the management
acts that the Tribunal should have established.” Reply on Annulment, ¶ 173.
282
    Reply on Annulment, ¶¶ 162, 163.
283
    Reply on Annulment, ¶ 164.
284
    Memorial on Annulment, ¶ 88, referring to ¶ 259 of the Award.
285
    Memorial on Annulment, ¶ 90. See also Reply on Annulment, ¶¶ 176, 177.
286
    Memorial on Annulment, ¶ 91.

                                                      61
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 70 of 135



         However, in the Award “the Tribunal refused to come to a decision on the existence of this
         parallel proceeding and attempted instead to hold that the Republic did not make any claim
         in this regard.”287 In this sense, the Tribunal failed to decide on the objection raised by
         Venezuela, “which was clearly within its jurisdiction, which entails the serious risk that
         [Venezuela] be held liable twice for the same act.”288

                      (ii) The Tribunal exceeded its powers by failing to apply the proper law in
                           calculating the compensation

198.     The Applicant argues that, in calculating the damages, the Tribunal disregarded “the basic
         principle establishing that the discount rate to be considered must reflect the time value of
         money.”289 For the Applicant, the rate applied by the Tribunal results in a negative discount
         rate for the first four years and, as explained by the expert Daniel Flores, a negative
         discount rate “runs afoul of the fundamental economic principle of the time value of
         money.”290

199.     In addition, the Applicant states that, “even though the Tribunal maintains that it is carrying
         out a valuation based on the ‘market value’, that is not the standard actually applied. Thus,
         the Tribunal failed to apply the standard suggested by it and exceeded its powers.”291

200.     Finally, in response to OIEG’s attempt to attack the credibility of the expert Daniel Flores
         on the basis that he has been retained on various occasions as an expert by Venezuela, the
         Applicant reaffirms Mr. Flores’ independence and points out that (i) Econ One bills the
         time spent by its staff in this and all other international arbitrations involving Venezuela
         and PDVSA according to pre-set hourly rates and, therefore, its compensation is not linked



287
    Memorial on Annulment, ¶ 93.
288
    Memorial on Annulment, ¶ 94. See also Reply on Annulment, ¶ 178. There, the Applicant adds that “[t]he Tribunal,
applying the law applicable to the dispute, should have suspended this proceeding when the parallel arbitration began,
or it should have consolidated both proceedings in order to prevent the Republic from wasting time and money due to
the duplication of claims for compensation attempted by OIEG. By not doing so, the Tribunal manifestly exceeded its
powers.”
289
    Memorial on Annulment, ¶ 95.
290
    First Econ One Report, ¶ 13. For the Applicant, “this total disregard for the most fundamental financial principles
cannot be justified –as OIEG tries to do– by referring to an alleged concession made by the Republic’s valuation
expert during the proceeding.” Reply on Annulment, ¶ 181.
291
    Memorial on Annulment, ¶ 100, referring to ¶ 646 of the Award.

                                                         62
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 71 of 135



        to the outcome of the proceedings; and (ii) matters involving Venezuela and PDVSA
        represent a very small fraction of Econ One’s billings.292

                 b. Respondent on Annulment’s Position

                      (i) The Tribunal did not manifestly exceed its powers in asserting jurisdiction

                          ➢      The Tribunal did not manifestly exceed its powers in holding that
                                 OIEG had a covered investment under the BIT and the ICSID
                                 Convention

201.    According to OIEG, the Tribunal’s decision that OIEG’s assets qualified as investments
        under both the BIT and the ICSID Convention “is eminently reasonable:”

                 [T]here can be no doubt that the Tribunal “correctly identified the
                 applicable law, and strove to apply it to the facts that it established”.
                 In paragraphs 196 to 206 of the Award, the Tribunal established the
                 relevant “proven facts”. In paragraphs 207 to 211, it correctly
                 identified the “applicable law”. In paragraphs 212 to 232, it
                 methodically and logically analysed the “the concept of investment”
                 and applied its findings on the law to the facts of the case. There is,
                 therefore, “no room for annulment”.293

202.    OIEG argues that “it is disingenuous for the Applicant to suggest that the Tribunal
        considered the requirement that the investor bringing a claim must have made a
        contribution to the investment to be an essential component of the applicable law.”294 On
        the contrary, OIEG asserts that the Tribunal made clear that that requirement was a
        secondary, peripheral issue and only analyzed it after having already concluded that the
        assets qualified as an investment both under the BIT and the ICSID Convention.295

203.    OIEG points out that the Applicant’s arguments regarding the lack of contribution refer to
        the Tribunal’s failure to refer to specific evidence on the record. 296 In this regard, OIEG
        contends that these arguments from the Applicant “make abundantly clear that its true

292
    Reply on Annulment, ¶ 185, citing Second Econ One Report, ¶ 6.
293
    Rejoinder on Annulment, ¶ 173 (internal references omitted). See also id., ¶¶ 163-172. See also Counter-Memorial
on Annulment, ¶ 186.
294
    Rejoinder on Annulment, ¶ 175.
295
    Rejoinder on Annulment, ¶ 175. See also id., ¶¶ 176-179. See also Counter-Memorial on Annulment, ¶¶ 191-197.
296
    Rejoinder on Annulment, ¶¶ 182, 183, referring to Reply on Annulment, ¶¶ 153, 160.

                                                        63
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 72 of 135



        complaint relates to the Tribunal’s assessment and identification of the evidence on the
        record.”297 Yet, previous annulment committees have confirmed that “neither disagreement
        with a tribunal’s assessment of the evidence nor an alleged failure to specify the evidence
        on which a specific finding is based can possibly constitute a manifest excess of powers
        under Article 52(1)(b) of the ICSID Convention.”298

204.    Furthermore, OIEG argues that the Applicant’s arguments also fail as a matter of fact, since
        the Tribunal reached its conclusion regarding the existence of two contributions (OIEG’s
        decision not to withdraw its share of the Companies’ profits and instead to keep that share
        as undistributed reserves; and OIEG’s management of the Companies) on the basis of
        specific evidence before the Tribunal.299


                         ➢      The Tribunal did not manifestly exceed its powers by exercising its
                                jurisdiction in relation to the issue of the consequential losses in the
                                Brazilian market

205.    OIEG rejects the Applicant’s contention that the Tribunal failed to address or decide on the
        jurisdictional objection regarding Venvidrio’s entrance into the Brazilian market.300 OIEG
        explains that the Tribunal found that OIEG’s claim for additional damages resulting from
        Venvidrio’s exports was intrinsically linked to the existence of a breach and, as a result,
        decided that it would address the Applicant’s objection in the context of the determination
        of the compensation due.301 OIEG points out that the Tribunal expressly “reject[ed] the two
        jurisdictional defences raised by Venezuela, and rule[d] that the Centre has jurisdiction and
        the Tribunal itself has jurisdiction.”302 In accordance with this decision, in the section of




297
    Rejoinder on Annulment, ¶ 184. See also id., ¶¶ 180-183.
298
    Rejoinder on Annulment, ¶ 184. OIEG cites, among others, the decisions in Adem Dogan v. Turkmenistan, ICSID
Case No. ARB/09/9 (Bernardini, Khan, van Haersolte-van Hof), Decision on Annulment, January 15, 2016 (“Adem
Dogan v. Turkmenistan”), ¶¶ 129, 130 (VLA-46); Wena Hotels v. Egypt, ¶ 65 (VLA-29); Rumeli v. Kazakhstan, ¶ 96
(VLA-34); CDC v. Seychelles, ¶¶ 59-61 (VLA-10); Alapli Elektrik B.V. v. Republic of Turkey, ICSID Case No.
ARB/08/13 (Hanotiau, Böckstiegel, Khan), Decision on Annulment, July 10, 2014 (“Alapli v. Turkey”), ¶ 76
(VLA-27).
299
    Rejoinder on Annulment, ¶¶ 188-193. See also Counter-Memorial on Annulment, ¶¶ 199-207.
300
    Counter-Memorial on Annulment, ¶ 209.
301
    Counter-Memorial on Annulment, ¶ 215.
302
    Rejoinder on Annulment, ¶ 198, citing Award, ¶ 268.

                                                      64
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 73 of 135



        the Award devoted to “Additional Damages,” the Tribunal reverted to the objection raised
        by the Applicant303 and rejected OIEG’s claim:

                 In summary, the Tribunal considers that the effect of the exports that
                 Venvidrio has begun is already duly included in the DCF model and
                 that Claimant has not been able to demonstrate the existence of any
                 additional damage for this reason. The burden of proof being on
                 OIEG, the Tribunal rejects the claim.304

206.    OIEG further argues that, even if the Tribunal had not ruled on the Applicant’s
        jurisdictional objection (quod non), “the Tribunal’s finding on the merits rendered moot
        the Applicant’s jurisdictional objection”305 and that, in any event, the Applicant has failed
        “to ident[ify] any manifest excess of powers in the Tribunal’s ruling on the Respondent on
        Annulment’s claim for additional damages resulting from the exports by Venvidrio to
        Brazil.”306


                          ➢      The Tribunal did not manifestly exceed its powers by not staying the
                                 proceedings

207.    OIEG argues that the Applicant’s arguments in this regard “[are] based on a
        misrepresentation of the facts with respect to both the OIEG Arbitration and the Favianca
        and OIdV v. Venezuela arbitration.”307

208.    According to OIEG, the Tribunal’s actions in this regard were entirely proper and cannot
        lead to the annulment of the Award given that: (i) in the Underlying Arbitration, the
        Applicant made only one objection with respect to the Favianca v. Venezuela arbitration
        on November 27, 2012, requesting that the Tribunal suspend the proceedings for no less
        than three months due to its initiation;308 and (ii) upon the Tribunal’s rejection of this
        suspension request the Applicant stated that it reserved all its rights in this regard, after


303
    Counter-Memorial on Annulment, ¶¶ 213, 214, referring to ¶¶ 882, 886, 892, 893 of the Award. See also Rejoinder
on Annulment, ¶¶ 197-199.
304
    Award, ¶ 893.
305
    Counter-Memorial on Annulment, ¶ 217.
306
    Counter-Memorial on Annulment, ¶ 218.
307
    Counter-Memorial on Annulment, ¶ 222.
308
    Counter-Memorial on Annulment, ¶ 223.

                                                        65
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 74 of 135



        which the Applicant never raised the Favianca v. Venezuela arbitration again, whether to
        object to the Tribunal’s jurisdiction or for any other reason.309

                     (ii) The Applicant has failed to demonstrate that the Tribunal manifestly
                          exceeded its powers when determining the amount of compensation

209.    OIEG contends that the Applicant’s arguments in this respect have no basis in law or
        fact.310

210.    First, OIEG points out that “[w]hile the Applicant may disagree with the end result of the
        methodology that the Tribunal adopted with respect to the calculation of damages, that
        does not mean that the Tribunal failed to identify and apply the correct body of law.”311 In
        fact, the Tribunal duly identified and applied the proper law (the compensation standard in
        Article 6(c) of the BIT) when determining the compensation.312 OIEG further notes that,
        even though the Applicant invokes “‘basic economic principles’ and argues that they
        constitute the ‘correct body of law’, but it does not even attempt to explain, much less
        prove, how such ‘basic economic principles’ constitute a ‘body of law.’”313

211.    In any event, OIEG contends that the Applicant’s arguments also fail as a matter of fact.
        OIEG states that “[t]o the extent that ‘basic principles of economic and financial
        calculation’ are even an applicable body of law (quod non), the Applicant’s position, aided
        and abetted by Dr Flores, betrays a fundamental misunderstanding of both those principles
        and what the Tribunal did in its Award.”314

212.    In this regard, OIEG argues that the Tribunal’s calculation of damages pursuant to Article
        6(c) of the BIT was in all respects in full compliance with basic economic principles315 and




309
    Counter-Memorial on Annulment, ¶ 224. See also Rejoinder on Annulment, ¶ 201.
310
    Rejoinder on Annulment, ¶ 205.
311
    Rejoinder on Annulment, ¶ 205.
312
    Rejoinder on Annulment, ¶ 207; Counter-Memorial on Annulment, ¶ 236.
313
    Counter-Memorial on Annulment, ¶ 237; Rejoinder on Annulment, ¶ 207.
314
    Rejoinder on Annulment, ¶ 208.
315
    Counter-Memorial on Annulment, ¶ 237. See also id., ¶¶ 230-236.

                                                     66
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 75 of 135



        notes that the Tribunal adopted the methodology advocated by the Applicant’s own expert
        to determine the fair market value of OIEG’s Investment, that is, the DFC methodology.316

213.    OIEG further explains that in applying this DCF methodology, the Tribunal discussed in
        detail the discount rate that it applied,317 which, for OIEG, “took account of the time value
        of money.”318

214.    In response to the Applicant’s argument that the discount rate used to value a company
        cannot be negative, since that would run afoul of the fundamental economic principle of
        the time value of money, OIEG states the following:

                 As Messrs Kaczmarek and Shopp explain in the Navigant Report:
                 (a) the discount rate method employed by the Tribunal is wholly
                 consistent with basic economic principles; (b) Dr Flores
                 miscalculated the difference between his preferred discount rate
                 method and the discount rate method employed by the Tribunal; and
                 (c) Dr Flores’s discount rate is inconsistent with the conclusions of
                 both Parties’ experts in the OIEG Arbitration.319

215.    Finally, OIEG contends that no credence should be given to Econ One’s expert reports
        given the “dependency of both Dr Flores and his firm [on] the Applicant.”320

                 c. The Committee’s Analysis

216.    The Committee will address, under the ground set forth in Article 52(1)(b) of the ICSID
        Convention: (i) if the Tribunal manifestly exceeded its powers in asserting jurisdiction
        without deciding on certain of Venezuela’s objections; and then, (ii) if the Tribunal
        manifestly exceeded its powers by failing to apply the proper law in calculating the
        compensation.




316
    Counter-Memorial on Annulment, ¶ 239.
317
    Counter-Memorial on Annulment, ¶ 240.
318
    Counter-Memorial on Annulment, ¶ 240.
319
    Counter-Memorial on Annulment, ¶ 241 (internal references omitted). These arguments are further developed in
¶¶ 242-244 and in the Rejoinder on Annulment, ¶¶ 210-227.
320
    Counter-Memorial on Annulment, ¶ 245. See also Rejoinder on Annulment, ¶ 228.

                                                      67
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 76 of 135



                     (i) The Applicant has failed to establish that the Tribunal manifestly exceeded
                         its powers in asserting jurisdiction

217.    Even if this Committee were to find attractive the line of argument as regards whether the
        Tribunal did or did not address the jurisdictional objections posed by the Applicant in the
        Underlying Arbitration, a review of the Award in its relevant sections makes plain that no
        ground for annulment can be sustained on this basis, particularly in view of the fact that
        the Parties themselves concur that this Annulment is not an appeal.

218.    With respect to the question of the existence of an investment under the BIT and ICSID
        Convention, Respondent on Annulment asserts that

                there can be no doubt that the Tribunal “correctly identified the
                applicable law, and strove to apply it to the facts that it established”.
                In paragraphs 196 to 206 of the Award, the Tribunal established the
                relevant “proven facts”. In paragraphs 207 to 211, it correctly
                identified the “applicable law”. In paragraphs 212 to 232, it
                methodically and logically analysed the “the concept of investment”
                and applied its findings on the law to the facts of the case.321

219.    The Committee agrees. It has undertaken an independent analysis of the above-referenced
        paragraphs of the Award, as well as, for example, paragraphs 245 and 246 identifying
        OIEG’s specific contributions, and paragraphs 238 and 241 setting forth the rationale for
        the Tribunal’s finding on OIEG’s contributions. On this basis, the Committee cannot
        conclude other than that the Tribunal did, in fact, conduct a reasonable analysis as regards
        what constitutes an investment under both the BIT and ICSID Convention, regardless as to
        whether the Committee agrees, or not, with such analysis.

220.    Further, this Committee subscribes to the position, as posited by the Respondent on
        Annulment citing several prior committee decisions,322 that neither disagreement with a
        tribunal’s assessment of the evidence, nor a failure to specify the evidence on which a




321
    Rejoinder on Annulment, ¶ 173 (internal references omitted). See also id., ¶¶ 163-172; Counter-Memorial on
Annulment, ¶ 186
322
    See supra ¶ 203 and footnote 298.

                                                     68
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 77 of 135



           specific finding is based, constitutes a manifest excess of powers under Article 52(1)(b) of
           the ICSID Convention.

221.       In regard to the allegation that the Tribunal found that OIEG suffered losses in the Brazilian
           market without first addressing the Republic’s objection as regards such claims, this
           Committee considers that the Tribunal did address the Applicant’s jurisdictional objection
           when it expressly rejected such objection in paragraph 268 of the Award. Further, the
           Tribunal decided, as summarized in paragraph 893 of the Award, that the effect of
           Venvidrio’s exports was already included in the DCF model and that the Claimant had not
           been able to demonstrate the existence of any additional damage, adding even that the
           burden of proof was on OIEG, and consequently, the Tribunal rejected the corresponding
           claim.

222.       Finally, the Committee does not find convincing the argument that the Tribunal’s failure
           to stay the proceedings, notwithstanding the “parallel” Favianca v. Venezuela proceeding,
           constituted a manifest excess of powers. As argued by the Respondent on Annulment, and
           as is evident from a reading of the pertinent sections of the Award, especially its Section
           V concerning jurisdictional objections, the Tribunal rejected the requested suspension, and
           the Applicant reserved all its rights with respect to the “initiation of the parallel proceeding
           and its impact on the present dispute,”323 after which the Applicant never again raised the
           Favianca v. Venezuela arbitration, neither as a basis on which to object to the Tribunal’s
           jurisdiction or for any other reason.324

223.       These circumstances are set out and addressed in paragraph 175 of the Award, and there is
           no evidence in the file of the Underlying Arbitration that could lead this Committee to
           conclude that the Tribunal’s evaluation and statement of the circumstances is not true to
           the facts.

224.       Consequently, for the above reasons, including in particular that this Committee does not
           serve as an appeal body that is authorized to consider the correctness of the Tribunal’s



323
      Award, ¶ 175.
324
      Id.

                                                      69
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 78 of 135



        reasoning, this Committee rejects the Applicant’s above-reviewed arguments that the
        Tribunal manifestly exceeded its powers in asserting jurisdiction without deciding on
        certain of the Applicant’s objections.

                      (ii) The Applicant has failed to establish that the Tribunal manifestly exceeded
                           its powers by failing to apply the proper law in determining the amount of
                           compensation

225.    As summarized above, the Applicant also argues that the Tribunal manifestly exceeded its
        powers in calculating the damages, because the Tribunal disregarded basic or fundamental
        economic principles, especially those that reflect the economic principle of the time value
        of money. The Applicant adds that such principles were part of the applicable law, which
        the Tribunal ultimately did not apply.325

226.    Additionally, according to the Applicant, the Tribunal stated that it was carrying out its
        valuation based on market value, but ultimately that was not the standard that the Tribunal
        in fact applied.326

227.    This Committee finds no support for these allegations, even after having heard and
        considered the presentations of the experts during the Hearing on Annulment, including
        the Applicant’s appointed expert, Mr. Flores, of Econ One.327

228.    The Committee, to the contrary, is of the view that the Tribunal undertook a thorough
        analysis of the economic principles invoked by the Parties during the original proceeding.
        The Committee has taken particular note of the Respondent on Annulment’s point that the
        Tribunal duly identified and applied the body of law, that is, the compensation standard in
        Article 6(c) of the BIT.328 Indeed, upon the Committee’s independent analysis of the

325
    See supra ¶ 198.
326
    See supra ¶ 199.
327
    The Committee does not, however, accept the Respondent on Annulment’s argument to deny any credence to Econ
One’s expert reports on the basis of an alleged “dependency of both Dr. Flores and his firm [on] the Applicant.”
Counter-Memorial on Annulment, ¶ 245. See also Rejoinder on Annulment, ¶ 228; Tr. Day 1, Cross Examination of
Mr. Flores (Econ One) by Mr. Mandelli (Counsel for OIEG), pp. 228-247. Although the Committee had made clear
in the pre-hearing exchanges that it did not deem the experts’ oral testimony to be necessary (Letter from the ICSID
Secretariat to the Parties of August 29, 2017), the Committee has heard the testimony that was tendered during the
Hearing on Annulment on behalf of both Parties and carefully considered that testimony in rendering this Decision on
Annulment.
328
    See supra ¶ 210.

                                                        70
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 79 of 135



        Award, it is evident that the Tribunal, for example (i) analyzed the compensation standard
        under Article 6(c) of the BIT;329 (ii) determined an appropriate methodology for calculating
        the market value of the expropriated companies, namely the DCF method;330 (iii) examined
        in detail and decided points of contention between the Parties’ experts in the application of
        the methodology;331 (iv) examined the experts’ models and calculated and applied an
        appropriate discount rate;332 and (v) confirmed its conclusions using alternative
        methodologies.333

229.    In these circumstances, even if, as the Applicant maintains, the Tribunal should have
        adopted the views advanced by Venezuela and its experts in the Underlying Arbitration as
        regards the application of certain economic principles (and the Committee expresses no
        position in this regard), it cannot be maintained that such an error would justify annulment
        of the Award. As the TECO ad hoc committee stated, “an annulment committee is not
        empowered to verify whether […] a tribunal’s application of the law was correct, but only
        whether it was tenable as a matter of law. Even if a committee might have a different view
        on a debatable issue, it is simply not within its powers to correct a tribunal’s interpretation
        of the law or assessment of the facts.”334

230.    Thus, whether the Tribunal made a correct application of the relevant standard and
        methodology in calculating the damages in Section VII of the Award is a matter outside
        the scope of this Committee’s mandate, as has been stated in the recitation of the standards
        applicable, in general, to an annulment proceeding, and in particular under Article 52(1)(b)
        of the ICSID Convention.

231.    As addressed in paragraph 185 above, according to the 2016 ICSID Paper, the drafting
        history of the ICSID Convention confirms that a tribunal’s failure to apply the proper law
        could constitute a manifest excess of powers, but that an erroneous application of the law,

329
    Award, ¶¶ 647-652.
330
    Award, ¶ 659; see also generally id., ¶¶ 653-670.
331
    Award, ¶¶ 671-761.
332
    Award, ¶¶ 762-820.
333
    Award, ¶¶ 880, 881.
334
    See, e.g., TECO Guatemala Holdings LLC v. Republic of Guatemala, ICSID Case No. ARB/10/23 (Hanotiau,
Oyekunle, Sachs), Decision of the ad hoc Committee, April 5, 2016 (“TECO v. Guatemala”), ¶ 78 (VLA-49).

                                                  71
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 80 of 135



        even if it is serious, could not amount to an annullable error.335 As stated above and as has
        been expressly recognized by many other ad hoc committees, an incorrect tribunal decision
        is no basis for annulment.336

232.    Notably, in setting forth its own position on the nature and scope of an annulment, the
        Applicant accepted that the mechanism is not intended to address “reasonable
        disagreements in terms of the interpretation of the facts and the law,” but rather is intended
        to serve as a check against “certain defects contained in the Award which are so serious
        that they fit the specific list included in Article 52(1) of the ICSID Convention as grounds
        for annulment.”337 This Committee has carefully reviewed the Award, and heard arguments
        and expert oral testimony from both Parties during the Hearing on Annulment. Applying
        the standards of Article 52(1)(b) as reviewed above, this Committee cannot conclude that
        the Award has a serious defect in regard to the damages determination. Reaching the
        opposite conclusion, on the grounds called for by the Applicant, would constitute a
        denaturalization of the mechanism of annulment.


        SERIOUS DEPARTURE FROM A FUNDAMENTAL RULE OF PROCEDURE

                Legal Standard

                a. Applicant’s Position

233.    The Applicant states that this ground for annulment is subject to a double requirement: (i)
        the departure must occur in relation to a fundamental rule of procedure, and (ii) that
        departure must be serious.338

234.    With regard to the notion of a “fundamental rule of procedure,” the Applicant explains that
        in the travaux préparatoires of the ICSID Convention, “Mr. Broches established a
        connection between the fundamental rule of procedure and the principles of natural




335
    2016 ICSID Paper, ¶¶ 21, 72-74 (OILA-117).
336
    2016 ICSID Paper, ¶ 90 (OILA-117).
337
    Reply on Annulment, ¶ 16 (emphasis added).
338
    Memorial on Annulment, ¶ 143.

                                                 72
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 81 of 135



        justice.”339 Additionally, the Applicant notes that in Fraport v. Philippines340 the
        committee stated that the general principles of law are fundamental rules of procedure, and
        in Wena Hotels v. Egypt the committee construed fundamental rules of procedure to mean
        the “minimal standards of procedure to be respected as a matter of international law.”341
        Furthermore, the Applicant explains that the Impregilo v. Argentina committee
        summarized the views of prior committees and identified the following fundamental rules
        of procedure: “the equal treatment of the parties, the right to be heard, an independent and
        impartial tribunal, the treatment of evidence and burden of proof, and deliberations among
        members of the Tribunal.”342

235.    As to the second requirement that the departure be “serious,” the Applicant contends that
        the assessment is very fact specific and should be done on a case by case basis.343

236.    For the Applicant, the “serious departure” requirement should not be understood to mean
        that the applicant is required to demonstrate that such departure has led to a different
        outcome. As explained by the Kiliç v. Turkmenistan committee, it is sufficient for the
        departure to have a potential material effect on the award.344

237.    Relying on the annulment decision in Victor Pey Casado v. Chile,345 the Applicant adds
        that, once a serious departure from a fundamental rule of procedure is established, the
        award must necessarily be annulled and “any speculation without evidentiary support about




339
    Memorial on Annulment, ¶ 144, citing History, Vol. II, pp. 271, 423, 480, 517 (VLA-47).
340
    Fraport AG Frankfurt Airport Services Worldwide v. Republic of the Philippines, ICSID Case No ARB/03/25
(Tomka, Hascher, McLachlan), Decision on the Application for Annulment of Fraport, December 23, 2010 (“Fraport
v. Philippines”), ¶ 187 (VLA-30).
341
    Wena Hotels v. Egypt, ¶ 57 (VLA-29).
342
    Memorial on Annulment, ¶ 146, citing Impregilo v. Argentina, ¶ 165 (VLA-17).
343
    In support, the Applicant cites the 2016 ICSID Paper as well as the annulment decisions in Malicorp v. Egypt and
Kiliç v. Turkmenistan. See 2016 ICSID Paper, ¶ 101 (OILA-117); Memorial on Annulment, ¶¶ 147, 148, citing
Malicorp Limited v. Arab Republic of Egypt, ICSID Case No. ARB/08/18 (Rigo Sureda, Alexandrov, Silva Romero),
Decision on Annulment, July 3, 2013 (“Malicorp v. Egypt”), ¶ 37 (VLA-37); Kiliç Ĭnşaat Ĭthalat Ĭhracat Sanayi Ve
Ticaret Anonim Şirketi v. Turkmenistan, ICSID Case No. ARB/10/1 (Rigo Sureda, Böckstiegel, Shin), Decision on
Annulment, July 14, 2015 (“Kiliç v. Turkmenistan”), ¶ 67 (VLA-38).
344
    Memorial on Annulment, ¶ 149; Kiliç v. Turkmenistan, ¶ 70 (VLA-38).
345
    Pey Casado v. Chile, ¶ 80 (VLA-16).

                                                        73
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 82 of 135



         the possible impact that the violation of the rule could effectively have on the parties and
         the decision cannot prevent the Award from being annulled.”346

238.     Finally, the Applicant observes that, according to the EDF v. Argentina committee, the
         lack of independence and impartiality of an arbitrator may, by itself, constitute grounds for
         annulment under Article 52(1)(d) of the ICSID Convention:347

                  It is difficult to imagine a rule of procedure more fundamental than
                  the rule that a case must be heard by an independent and impartial
                  tribunal. The Committee accordingly considers that, in principle, an
                  ad hoc committee can examine under Article 52(1)(d) […]
                  allegations that the lack of independence and impartiality of an
                  arbitrator meant that there was a serious departure from a
                  fundamental rule of procedure in the arbitration as a whole.348

                  b. Respondent on Annulment’s Position

239.     OIEG states that to annul an award under Article 52(1)(d), the Applicant must: (a) identify
         the applicable rule of procedure; (b) demonstrate that this rule is fundamental; (c) show
         that the Tribunal departed from the rule; and (d) prove that this departure was serious.349

240.     OIEG maintains that, as recognized by the Applicant, not all rules of procedure qualify as
         “fundamental rules of procedure.”350 Rather, they “are those that set the minimal standards
         of procedure, are essential to a fair hearing and necessary to ensure the integrity and
         fairness of the arbitral process.”351 Further, relying on the 2016 ICSID Paper, OIEG asserts



346
    Reply on Annulment, ¶ 191.
347
    Memorial on Annulment, ¶ 152; Reply on Annulment, ¶¶ 189-194.
348
    EDF v. Argentina, ¶ 123 (VLA-03).
349
    Counter-Memorial on Annulment, ¶ 254; Rejoinder on Annulment, ¶ 236. In its Counter-Memorial, the Respondent
on Annulment states that “[a]s the Applicant rightly points out in its Memorial on Annulment, annulment under Article
52(1)(d) requires the Tribunal to depart from a rule of procedure, that this rule of procedure be fundamental and that
the departure be serious.” (Counter-Memorial, ¶ 256). With respect to the burden of proof, OIEG cites El Paso v.
Argentina, ¶ 268 (OILA-116) (Counter-Memorial, ¶ 258) and refers to the Memorial on Annulment, ¶ 145, citing
Wena Hotels v. Egypt, ¶¶ 56, 57 (VLA-29) (Counter-Memorial, ¶ 259).
350
    Counter-Memorial on Annulment, ¶ 250; Rejoinder on Annulment, ¶ 237. OIEG relies on MINE v. Guinea, ¶ 5.06
(OILA-23); CDC v. Seychelles, ¶ 49 (VLA-10); Azurix v. Argentina, ¶ 52 (OILA-89); Fraport v. Philippines, ¶¶ 186,
187 (VLA-30); Continental Casualty v. Argentina, ¶ 97 (OILA-115); Daimler Financial Services A.G. v. Republic of
Argentina, ICSID Case No. ARB/05/1 (Zuleta, Feliciano, Khan), Decision on Annulment, January 7, 2015 (“Daimler
v. Argentina”), ¶ 265 (OILA-76); Alapli v. Turkey, ¶ 133 (VLA-27).
351
    Counter-Memorial on Annulment, ¶ 260; Rejoinder on Annulment, ¶ 237.

                                                         74
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 83 of 135



        that the principle enshrined in Article 52(1)(d) “excludes the Tribunal’s failure to observe
        ordinary arbitration rules,”352 no matter how serious.353

241.    OIEG agrees with the Applicant that those “minimal standards of procedure” include the
        right to be heard.354 However, it points out that this right is “not a catch-all principle that
        the Applicant can use to circumvent the requirement that the departure concern a
        ‘fundamental’ rule.”355 According to OIEG, the right to be heard “is generally understood
        as the ‘full and equal opportunity of the parties to present their case’” and all of the previous
        annulment decisions that have found a violation of this right are based on “situations where
        the relevant award was based either on evidence that the parties never had a chance to
        address or on arguments that the parties had not made.”356

242.    OIEG further claims that the Applicant must be able to explain how the conduct of which
        it complains negatively affects the interest protected by the rule in question.357 Citing
        El Paso v. Argentina, MINE v. Guinea, Continental v. Argentina and Impregilo v.
        Argentina,358 among others, OIEG explains that annulment committees have repeatedly
        confirmed that a departure from a fundamental rule of procedure may only lead to
        annulment if it is “such as to deprive a party of the benefit or protection which the rule was
        intended to provide.”359 For OIEG, the Applicant “has not disputed these basic, self-evident
        principles.”360

243.    OIEG posits that the main point of disagreement between the Parties is in relation to the
        meaning and consequences of the requirement that the departure be “serious.”361 OIEG
        asserts that such departure cannot be regarded as “serious” where it is insubstantial or has


352
    Counter-Memorial on Annulment, ¶ 261; 2016 ICSID Paper, ¶ 98 (OILA-117).
353
    Rejoinder on Annulment, ¶ 236. OIEG cites, among others, MINE v. Guinea, ¶ 5.06 (OILA-23).
354
    Rejoinder on Annulment, ¶ 238.
355
    Rejoinder on Annulment, ¶ 238.
356
    Rejoinder on Annulment, ¶ 238.
357
    Counter-Memorial on Annulment, ¶ 264; Rejoinder on Annulment, ¶ 239.
358
    El Paso v. Argentina, ¶ 269 (OILA-116); MINE v. Guinea, ¶ 5.05 (OILA-23); Continental Casualty v. Argentina,
¶ 96 (OILA-115).
359
    MINE v. Guinea, ¶ 5.05 (OILA-23).
360
    Rejoinder on Annulment, ¶ 239.
361
    Rejoinder on Annulment, ¶ 240.

                                                      75
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 84 of 135



        no material impact on the outcome.362 Citing the annulment decisions in El Paso v.
        Argentina,363 Wena Hotels v. Egypt364 and Daimler v. Argentina,365 OIEG asserts that the
        departure must have “caused the Tribunal to reach a result substantially different from what
        it would have awarded had such a rule been observed.”366 OIEG adds that numerous
        additional annulment committees have confirmed this interpretation, including Total v.
        Argentina,367 CDC v. Seychelles,368 Continental Casualty Company v. Argentina,369
        Malicorp Limited v. Egypt,370 Alapli v. Turkey371 and, recently, Adem Dogan v.
        Turkmenistan.372

244.    In this regard, OIEG objects to the Applicant’s claim that it is sufficient for the departure
        to have a “potential” material effect on the award. Even if a minority of annulment
        committees have followed this approach, OIEG contends that the better approach is the
        one followed by the majority of the annulment committees explained above.373

                c. The Committee’s Analysis

245.    Article 52(1)(d) contemplates the possibility of annulling the award based on the existence
        of a serious departure from a fundamental rule of procedure. This ground necessarily
        imposes on the Applicant two obligations, first, to identify the rule of procedure the
        Tribunal purportedly departed from, and second, to satisfy its burden of proof regarding
        three points: (i) the “fundamental” nature of said rule; (ii) the departure by the Tribunal
        from said rule; and lastly (iii) whether the departure was serious.


362
    Counter-Memorial on Annulment, ¶¶ 262-267; Rejoinder on Annulment, ¶ 240.
363
    El Paso v. Argentina, ¶ 269 (OILA-116).
364
    Wena Hotels v. Egypt, ¶ 58 (VLA-29).
365
    Daimler v. Argentina, ¶ 264 (OILA-76).
366
    Wena Hotels v. Egypt, ¶ 58 (VLA-29); See also Libananco Holdings Co. Limited v. Republic of Turkey, ICSID
Case No. ARB/06/08 (Rigo Sureda, Danelius, Silva Romero), Decision on Annulment, May 22, 2013 (“Libananco v.
Turkey”), ¶ 87 (VLA-31); Daimler v. Argentina, ¶ 264 (OILA-76).
367
    Total v. Argentina, ¶ 308 (OILA-74).
368
    CDC v. Seychelles, ¶ 49 (VLA-10).
369
    Continental Casualty v. Argentina, ¶ 96 (OILA-115).
370
    Malicorp v. Egypt, ¶¶ 33-35 (VLA-37).
371
    Alapli v. Turkey, ¶ 132 (VLA-27).
372
    Adem Dogan v. Turkmenistan, ¶ 208 (VLA-46).
373
    Rejoinder on Annulment, ¶¶ 244, 245, citing Tulip Real Estate v. Turkey, ¶ 78 (OILA-75).

                                                     76
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 85 of 135



246.    The drafting history of the ICSID Convention sheds light upon the “fundamental” nature
        of certain rules. According to the drafters, the phrase “fundamental rules of procedure” was
        a direct reference to certain principles, including those of natural justice, and necessarily
        excluding ordinary rules which are not concerned with the integrity and fairness of the
        arbitral process.374 As stated above, the burden of proof regarding the departure and its
        seriousness must be met by the Applicant.

247.    As for the departure, the Committee considers that it requires a showing, based on specific
        factual circumstances, that such departure was so substantial that the tribunal effectively
        deprived the parties of the benefits or protection which the rule was intended to provide.375

248.    Finally, as for the seriousness requirement set forth in Article 52(1)(d), this Committee is
        aware that some committees have previously adopted an approach under which the
        requirement is met upon a showing of a potential material effect on the award.376 Although
        not decisive in this case, this Committee takes note of the position of OIEG and the
        holdings of prior committees that “seriousness” should be interpreted as requiring a
        showing that the violation did in fact materially change the outcome of the award.377
        Annulling an award based on a lesser showing would amount to excessive formalism,
        speculation and second-guessing of decisions taken in the original arbitration in a manner
        that is improper for an annulment proceeding, thus frustrating the purpose of the arbitration.

249.    Therefore, the Committee finds that in the circumstances of the instant case it does not
        suffice that the alleged departure could potentially have affected the Award; the departure
        must be shown effectively to have caused the Tribunal to reach a substantially different
        result from what it would have reached, if the relevant rule had been observed. Notably,
        however, as explained below in Section III.D(2)c, the Applicant has failed to meet its



374
    2016 ICSID Paper, ¶¶ 98, 99 (OILA-117).
375
    MINE v. Guinea, ¶ 5.05 (OILA-23); CDC v. Seychelles, ¶ 49 (VLA-10); Wena Hotels v. Egypt, ¶ 58 (VLA-29);
Azurix v. Argentina, ¶ 234 (OILA-89).
376
    See, e.g., Kiliç v. Turkmenistan, ¶ 70 (VLA-38); Pey Casado v. Chile, ¶ 80 (VLA-16); Tulip Real Estate v. Turkey,
¶ 45 (OILA-75).
377
    2016 ICSID Paper, ¶ 100 and footnote 191 (and the authorities cited therein) (OILA-117); Malicorp v. Egypt,
¶¶ 33-35 (VLA-37); Alapli v. Turkey, ¶ 132 (VLA-27); Continental Casualty v. Argentina, ¶ 96 (OILA-115).

                                                         77
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 86 of 135



        burden to make the necessary showing under either interpretation of the “seriousness”
        requirement.

                 Application of the Legal Standard to the Present Case

                 a. Applicant’s Position

250.    The Applicant contends that the Award should be annulled on the basis of Article 52(1)(d)
        in connection with two circumstances: (i) the allegedly partial and biased conduct of
        Mr. Mourre, including his failure to disclose his relationship with Dechert in a timely
        manner; and (ii) the Tribunal’s treatment of evidence in finding that there was an
        expropriation in violation of the Treaty.

                     (i) Mr. Mourre’s conduct

251.    The Applicant argues that a fundamental rule of procedure was seriously departed from as
        a result of both Mr. Mourre’s lack of impartiality, and the fact that Venezuela was deprived
        of its right to be heard on the matter.378

252.    First, as explained above, the Applicant maintains that Mr. Mourre’s “lack of impartiality
        is in itself, a paradigmatic case of a serious departure from a fundamental rule of
        procedure,” and an Award rendered with Mr. Mourre’s participation “must be annulled.”379

253.    The Applicant objects to OIEG’s argument that Venezuela has failed to explain how
        Mr. Mourre’s lack of impartiality materially impacted the outcome of the Award. The
        Applicant contends that it is incorrect to impose this burden on Venezuela since “neither
        the Republic nor OIEG can provide documentary evidence proving such aspects.”380
        Furthermore, OIEG errs in assuming that the lack of impartiality of Mr. Mourre occurred
        only when his negotiations with Dechert concluded “shortly before” the issuance of the




378
    Reply on Annulment, ¶ 205.
379
    Reply on Annulment, ¶ 197.
380
    Reply on Annulment, ¶ 208.

                                                     78
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 87 of 135



        Award,381 since, as noted above, the conflict was purportedly present “during the ongoing
        full deliberation stage to issue the Award.”382

254.    Second, the Applicant argues that Venezuela was deprived of its right of defence given that
        Mr. Mourre’s alleged conflict of interest became known on the same day when the
        arbitration proceeding was declared closed and hence, the “Republic was not allowed to
        activate the mechanism set forth in Articles 57 and 58 of the ICSID Convention and submit
        a proposal for disqualification.”383

255.    For the Applicant, “[t]his problem is even more serious” when considering that
        Mr. Mourre’s signature is dated February 20, 2015 and Mr. Orrego Vicuña’s signature is
        dated February 26, 2015, that is, before the proceeding was declared closed.384 These
        circumstances are in conflict with Arbitration Rule 46, which requires arbitrators to sign
        the Award after the closure of the proceeding.385 The Applicant adds that those signature
        dates are inconsistent with the procedural history of the Award, which refers to later-in-
        time events,386 and concludes that:

                This alteration to and distortion of the dates shows not only that the
                Republic was unable to challenge arbitrator Mourre due to the fact
                that the proceeding was closed and the Award was signed, but also
                that the dates of closure and signature were manipulated and
                distorted to preclude the exercise of the fundamental right of the
                Republic referred to above, which warrants the annulment of the
                Award.387

256.    Additionally, Arbitration Rule 46 is a fundamental rule of procedure since it is “a special
        case of the general rule that provides that parties have the right to be heard.”388 In this
        sense, the Applicant explains that “[i]f the arbitrators could sign an award before the


381
    Reply on Annulment, ¶ 209.
382
    Reply on Annulment, ¶ 210.
383
    Memorial on Annulment, ¶ 156. See also Reply on Annulment, ¶¶ 201-205.
384
    Memorial on Annulment, ¶ 157.
385
    Reply on Annulment, ¶¶ 211-214.
386
    Memorial on Annulment, ¶ 158.
387
    Memorial on Annulment, ¶ 158. See also Reply on Annulment, ¶¶ 218-221.
388
    Reply on Annulment, ¶ 215.

                                                     79
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 88 of 135



         closure of the proceeding, the parties would have their right to petition the arbitral tribunal
         curtailed.”389

                      (ii) Evidence concerning expropriation

257.     The Applicant also argues that the Tribunal seriously departed from a fundamental rule of
         procedure when it found that Venezuela had unlawfully expropriated OIEG’s investment.
         This is so “because the Tribunal did not specify the evidence on which it relied in finding
         that the failure to make the payment without delay, i.e., in a timely fashion, is attributable
         to the Republic.”390

258.     The Applicant states that the only evidence on which the Tribunal relies is a statement
         made by Venezuela’s expert during the hearing, which the Tribunal distorted to mean that
         the Companies’ failure to participate in the local expropriation proceedings would not
         delay the payment of compensation.391 The Tribunal improperly concluded, according to
         the Applicant, that Venezuela had failed to offer a plausible explanation to justify the delay
         in the payment of compensation, effectively reversing “the burden of proof since it is
         [OIEG] that, in alleging the expropriation, must demonstrate that there was a delay in the
         payment of compensation and that such delay is attributable to the Republic.”392

                  b. Respondent on Annulment’s Position

259.     The Respondent on Annulment contends that the Applicant has failed to show that any of
         the following constitutes a serious departure from a fundamental rule of procedure: (i)
         Mr. Mourre’s alleged lack of impartiality or independence; (ii) Mr. Mourre’s decision not
         to disclose his conversations with Dechert in the Underlying Arbitration; (iii) the timing of




389
    Reply on Annulment, ¶ 216. See also id., ¶¶ 223-227.
390
    Memorial on Annulment, ¶ 161.
391
    Memorial on Annulment, ¶ 164, citing Award, ¶ 424. The Applicant states that “[i]ndeed, while the expert
maintained that the failure by the expropriated party to participate in the proceeding would not stand in the way of
such proceeding, the Tribunal transformed such statement into one allegedly holding, in the Tribunal’s view, that the
failure to participate would not draw the proceeding out, since without such a distortion the Tribunal’s statement
would have no evidentiary basis. That assertion is not included in the statements made by expert Cabrera.”
392
    Memorial on Annulment, ¶ 166. See also Reply on Annulment, ¶¶ 229, 230.

                                                         80
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 89 of 135



        the signature of the Award by arbitrators Mourre and Orrego Vicuña; and (iv) the
        Tribunal’s treatment of the evidence.

                     (i) Mr. Mourre’s alleged lack of impartiality or independence

260.    The Respondent on Annulment refers to its position regarding the Applicant’s arguments
        on Article 52(1)(a) and states that “[m]utatis mutandis, the reasons provided in that section
        apply with equal force to the Applicant’s arguments regarding 52(1)(d).”393 OIEG recalls
        in that regard that the annulment mechanism is not the appropriate procedural avenue to
        challenge the impartiality or independence of an arbitrator394 and that the Applicant had
        avenues at its disposal to raise its concerns regarding Mr. Mourre that it chose not to use.395
        On this basis alone, OIEG contends that the Committee should reject this ground for
        annulment.396

261.    OIEG further contends that the Applicant’s arguments fail for two additional reasons.397
        First, as previously set forth, “the Applicant has manifestly failed to prove the existence of
        facts indicating that Arbitrator Mourre lacked impartiality or independence.”398

262.    Second, even if the Applicant had met this burden of proof (quod non), it has failed to
        prove that this alleged departure from a fundamental rule of procedure is “serious,”399 in
        that the Applicant has failed to show that Mr. Mourre’s “alleged loss of impartiality or
        independence, at the absolute tail end of the proceeding, could have had a material effect
        on the Award.”400




393
    Rejoinder on Annulment, ¶ 247.
394
    Rejoinder on Annulment, ¶¶ 248, 249.
395
    Rejoinder on Annulment, ¶¶ 250-252.
396
    Rejoinder on Annulment, ¶ 253.
397
    Rejoinder on Annulment, ¶ 253.
398
    Rejoinder on Annulment, ¶ 254, citing Rejoinder on Annulment Section II.B.1. (summarizing OIEG’s arguments).
See also supra ¶¶ 135-143.
399
    Rejoinder on Annulment, ¶ 255.
400
    Rejoinder on Annulment, ¶ 255.

                                                      81
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 90 of 135



                     (ii) Mr. Mourre’s decision not to disclose his conversations with Dechert in the
                          Underlying Arbitration

263.    First, OIEG notes that Arbitration Rule 6(2) sets out the disclosure obligations of arbitrators
        and argues that the Applicant has failed to prove how this rule required Mr. Mourre to
        disclose his conversations with Dechert in the Underlying Arbitration.401 Indeed, as set
        forth above,402 OIEG contends that Mr. Mourre was under no obligation to disclose such
        conversations since they did not question “his reliability for independent judgment.”403
        OIEG also contends that there could be no deprivation of the right to be heard in the case
        of facts that Mr. Mourre was not obligated to disclose.404

264.    OIEG points out again that the Applicant had at least two procedural avenues at its disposal
        through which to raise its alleged concerns in the Underlying Arbitration.405

265.    Second, OIEG argues that “even assuming that Arbitrator Mourre’s failure to disclose his
        contacts with Dechert in the OIEG Arbitration amounted to a departure from a rule of
        procedure, the Applicant has failed to prove that such departure could be considered
        ‘serious’ under Article 52(1)(d) of the ICSID Convention.”406 In this regard, OIEG
        maintains that “[e]ven in the impossible scenario that Arbitrator Mourre would have been
        disqualified in the OIEG Arbitration on the basis of the disclosure of those facts, the
        Applicant has not even tried to explain, let alone demonstrate, how that would have caused
        the Tribunal ‘to reach a result substantially different’ from what it decided, unanimously,
        in the Award.”407

                     (iii)The timing of the signature of the Award by arbitrators Mourre and Orrego
                          Vicuña

266.    OIEG argues that Arbitration Rule 46 is not a fundamental rule of procedure, since it
        “neither seeks to protect ‘natural justice’ nor concerns ‘the essential fairness of the

401
    Rejoinder on Annulment, ¶ 258.
402
    See supra ¶ 139.
403
    Rejoinder on Annulment, ¶ 259.
404
    Rejoinder on Annulment, ¶ 259.
405
    Rejoinder on Annulment, ¶ 260. See also supra ¶ 131.
406
    Rejoinder on Annulment, ¶ 261.
407
    Rejoinder on Annulment, ¶ 263.

                                                       82
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 91 of 135



        proceeding.’”408 Rather, “it merely seeks to avoid excessive delays in the preparation of
        ICSID awards after the closure of the proceedings.”409

267.    Further, OIEG contends that, even assuming that Arbitration Rule 46 were a fundamental
        rule and that Mr. Mourre and Prof. Orrego Vicuña had departed from that rule by signing
        the Award before the closure of the proceedings, such departure could not be considered
        “serious” under Article 52(1)(d).410 Indeed, as argued by the Respondent on Annulment,
        “the Applicant has failed to explain how Arbitrators Mourre and Orrego Vicuña signing
        the Award after (instead of before) the closure of the proceeding would have ‘had the
        potential of causing the tribunal to render an award substantially different from what it
        actually decided.’”411

                     (iv) The Tribunal’s treatment of the evidence

268.    According to OIEG, the Applicant’s arguments regarding the Tribunal’s alleged treatment
        of the evidence as grounds for annulment under Article 52(1)(d) have no basis in law or
        fact. First, the Applicant has failed to identify a fundamental rule of procedure from which
        the Tribunal allegedly departed, since previous “committees have confirmed consistently
        that the tribunals are not required procedurally to specify or itemise the evidence on which
        their findings are based.”412

269.    Second, the Applicant’s argument also fails as a matter of fact since “the Tribunal did
        analyse and specify the evidence on which it relied to find that the Applicant had failed to
        comply with its obligation to provide compensation to the Respondent on Annulment
        ‘without undue delay.’”413

270.    OIEG objects to the Applicant’s argument that the Tribunal incorrectly interpreted the
        testimony given by the Applicant’s legal expert in relation to the effects of the Companies’


408
    Rejoinder on Annulment, ¶ 265.
409
    Rejoinder on Annulment, ¶ 266. See also id., ¶¶ 267, 268.
410
    Rejoinder on Annulment, ¶ 269.
411
    Rejoinder on Annulment, ¶ 270. See also id., ¶¶ 271-273.
412
    Rejoinder on Annulment, ¶ 275. See also Counter-Memorial on Annulment, ¶¶ 294-296.
413
    Rejoinder on Annulment, ¶ 276, citing Counter-Memorial on Annulment, ¶¶ 297-300.

                                                     83
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 92 of 135



        non-participation in the local expropriation proceeding. First, OIEG points out that this
        argument from the Applicant “merely confirms that the real basis of its claim is that it
        disagrees with the Tribunal’s assessment of the testimony of its legal expert,” which can
        not constitute, by itself, a ground for annulment,414 as confirmed by several annulment
        committees and scholars.415 Second, OIEG also contends that the Applicant’s argument is
        without merit as a matter of fact, since the Tribunal did not rely exclusively on the expert’s
        testimony, but “on a wealth of evidence and on thorough analysis.”416

                 c. The Committee’s Analysis

                     (i) Purported conflict of Mr. Mourre

271.    At the outset, this Committee observes that whether or not an arbitrator’s purported lack of
        impartiality or independence is reviewable under Article 52(1)(d) has been a matter of
        some debate among the Parties and in view of prior committee decisions. Thus for example,
        in Vivendi II and EDF, the committees accepted that such challenges could be heard under
        Article 52(1)(d) (in addition to Article 52(1)(a)), although, as noted above, neither
        committee annulled on that basis.417 By contrast, in Azurix, the committee rejected the
        admissibility of the challenge under Article 52(1)(d) for the same reasons set forth in its
        analysis under Article 52(1)(a).418

272.    In this case, it appears that the Applicant is making two main arguments with respect to
        arbitrator conflict under Article 52(1)(d): first, that – procedurally – Mr. Mourre’s failure
        to timely disclose facts that could have led to his disqualification deprived the Applicant
        of its right to be heard by an impartial tribunal; and second – substantively – that
        Mr. Mourre actually lacked the requisite impartiality and independence, which also led to
        a deprivation of that right.419 This Committee has already held (see supra Section III.B(1)c)


414
    Rejoinder on Annulment, ¶¶ 281-284; Counter-Memorial on Annulment, ¶ 301.
415
    Among others, the Respondent on Annulment cites The ICSID Convention: A Commentary, p. 993, ¶ 330
(OILA-79); TECO v. Guatemala, ¶ 349 (VLA-49); Impregilo v. Argentina, ¶ 160 (OILA-90); Rumeli v. Kazakhstan,
¶ 104 (VLA-34).
416
    Rejoinder on Annulment, ¶ 285; see also id., ¶¶ 286-295.
417
    See supra ¶¶ 106, 107; Vivendi v. Argentina II, ¶¶ 201, 232 (VLA-01); EDF v. Argentina, ¶¶ 120-127 (OILA-86).
418
    See supra ¶¶ 104, 105; Azurix v. Argentina, ¶¶ 279-282, 293 (OILA-89).
419
    See supra ¶¶ 251-256.

                                                       84
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 93 of 135



        that the second argument is inadmissible as a ground for annulment.420 Like the committee
        in Azurix, this Committee holds that this conclusion applies to both Articles 52(1)(a)
        and (d).421

273.    The Applicant’s first argument appears to be strictly a matter of procedure and concerns
        Mr. Mourre’s purported failure to timely disclose his relationship with Dechert (which
        relationship is said to have given rise to his lack of impartiality and independence). This
        Committee finds that objection to be admissible under Article 52(1)(d), which by its terms
        is designed to ensure the availability of procedural protections for the parties. However,
        for the reasons stated below, the Committee does not consider that the Applicant’s claims
        regarding the timing and manner of such disclosure support a finding that a fundamental
        rule of procedure was breached in this case.

274.    More specifically, in addition to lack of impartiality “in itself,”422 as set forth above the
        Applicant has alleged in connection with Mr. Mourre’s purported conflict a serious
        departure from (i) the right to timely disclosures under Arbitration Rule 6(2)423 and (ii) the
        right to be heard, positing that Arbitration Rule 46 is a specific case of the latter right.424
        The Applicant specifies that because there are “overlaps” in these alleged departures “that
        makes it twice as serious.”425

275.    Before addressing each of the Applicant’s specific allegations in turn, and in particular
        because of the Applicant’s asserted “overlaps,” the Committee first scrutinizes the
        Applicant’s allegations of lack of impartiality, which are the focal point of and ultimately
        underpin each of the above-noted Applicant’s arguments in support of annulment under
        Article 52(1)(d). Indeed, as the Applicant itself has acknowledged,




420
    Of course, corruption is a ground for annulment under ICSID Convention Article 52(1)(c). However, corruption is
not being alleged in this case. No annulment committee (as of May 2016) has issued a decision based on a charge of
corruption. 2016 ICSID Paper, ¶ 97 (OILA-117).
421
    Azurix v. Argentina, ¶ 293 (OILA-89).
422
    See supra ¶ 252, citing Reply on Annulment, ¶ 197.
423
    Reply on Annulment, ¶¶ 198, 201-204.
424
    Reply on Annulment, ¶ 215.
425
    Reply on Annulment, ¶ 205.

                                                        85
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 94 of 135



                 it would make no sense to contend that the [T]ribunal has departed
                 from a fundamental rule of procedure demonstrated by the lack of
                 impartiality […] if the [Applicant] did not claim and prove, at the
                 same time, that said lack of impartiality occurred.426

276.    As a starting point in the chronology of relevant events, the Respondent on Annulment has
        argued, and the Applicant has not contested, that ICSID sent a letter to the Parties on
        December 8, 2014, stating that at that time the Tribunal was reviewing “a complete draft
        of the Award.” 427 According to the facts of the case, including Mr. Mourre’s declaration
        regarding the timing of the conclusion of his conversations with Dechert, this ICSID letter
        is a strong suggestion that Mr. Mourre’s conversations with Dechert took place after
        deliberations had finished.428 Taken together with the final part of the procedural history
        contained in Section II of the Award, it is reasonable for this Committee to conclude that
        deliberations took place substantially, if not entirely, during the year of 2014, which
        according to the evidence before the Committee was before Mr. Mourre even began
        negotiations with Dechert.

277.    Moreover, as observed by OIEG,429 the fact that Mr. Mourre made his March 4, 2015
        disclosure in the Favianca arbitration, as opposed to the Underlying Arbitration, is
        reasonable in light of the timing of the facts concerned. Namely, whereas Mr. Mourre’s
        professional relationship with Dechert was to begin from May 2015, the Underlying
        Arbitration would have been already concluded (as opposed to the Favianca Arbitration,
        which would have been ongoing at that time).430 Indeed, as noted above, Mr. Mourre had
        already signed the Award on February 20, 2015.

278.    The Committee recalls in this context the applicable holdings of the annulment decisions
        in Vivendi II and EDF. In Vivendi II, in rejecting the application for annulment, the
        committee found relevant the fact that Prof. Kaufmann-Kohler was not aware of the
        potential for conflict resulting from her role on the board of directors of the bank concerned,


426
    Reply on Annulment, ¶ 196.
427
    Rejoinder on Annulment, ¶¶ 120, 121.
428
    Rejoinder on Annulment, ¶¶ 114, 120, 121.
429
    See supra ¶ 139; Rejoinder on Annulment, ¶ 84.
430
     See supra ¶¶ 111-116, 139 and foonote 214.

                                                     86
          Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 95 of 135



           at a time when such role could have affected tribunal deliberations. In EDF, the committee
           found that the “drafting of the Award had been completed several weeks before” the
           purported conflict arose, based in part on the Award’s complexity and the fact that it was
           to be rendered in two languages.431

279.       So too in this case, the Committee finds that, even if a conflict could have arisen due to
           Mr. Mourre’s relationship with Dechert, that alleged conflict could not have affected the
           Award based on the timeline of the facts concerned, and on that basis the seriousness
           requirement of Article 52(1)(d) is not met. As previously set forth in Section III.B(2)d
           above, if the Applicant nevertheless had reason to be concerned about such a possible
           conflict – arising as it did at such a late stage of the proceedings – it could have pursued a
           reopening of the case or revision under Article 51 of the ICSID Convention.

280.       In any event, and for the same reasons as outlined above, the Committee finds that there is
           no showing on the record of any lack of independence or impartiality on the part of
           Mr. Mourre. The threshold commonly used to make such a determination is whether an
           independent third party could, based on the facts of the case, reasonably conclude that the
           arbitrator obviously was, or appeared to be, influenced by external forces. This standard
           has been used recently in the Blue Bank v. Venezuela case, which was cited by both the
           Applicant and OIEG.432

281.       Based on the facts of the case, Mr. Mourre did not have any occasion to influence his
           co-arbitrators during the deliberations leading to the decision since, at the relevant time,
           the evidence strongly suggests that he had not yet even initiated negotiations with Dechert,
           and therefore, could not have been influenced by that fact. Indeed, Mr. Mourre’s alleged
           conflict is to be excluded on the basis of the fact that when he informed the Parties in
           Favianca by letter of March 4, 2015 that “[a]s from May 2015” he would have a




431
      Vivendi v. Argentina II, ¶¶ 234, 235 (VLA-01); EDF v. Argentina, ¶ 170 (OILA-86).
432
      See supra Sections III.B(1)a and III.B(1)b; Blue Bank v. Venezuela, ¶¶ 55-61 (VLA-05).

                                                          87
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 96 of 135



        consultancy agreement with Dechert he had already signed the Award in the present case
        on February 20, 2015.433

282.    Furthermore, even if Mr. Mourre hypothetically had already begun negotiations with
        Dechert during the Tribunal deliberations period, there has been no showing that his
        impartiality or independence would have been, or even appeared to have been,
        compromised, given the explanations that Mr. Mourre provided in the letters delivered in
        Favianca v. Venezuela. The Committee recalls that Mr. Mourre represented – in the
        Favianca arbitration – that the relationship with Dechert would not provide him with access
        to relevant information concerning cases involving Venezuela or related entities.434 This
        Committee has no reason to doubt the reliability of that statement, and the Applicant has
        raised none.435 Moreover, on the evidence, the reality is that the allegations of possible
        conflict are all the weaker in the present case, given that for all practical purposes
        deliberations appear to have been completed before the time of any negotiations with
        Dechert. In brief, the Applicant has made no showing of any “dependency” or “reciprocal
        partisanship”436 between Mr. Mourre and Dechert, which would have affected the
        Underlying Arbitration.

283.    In view of the above review of the Applicant’s allegations, the Committee addresses each
        of the Applicant’s specific alleged rule violations in light of the applicable legal analytical
        framework. The Committee’s recalls (see Section III.D(1)c above) that to succeed on
        annulment under Article 52(1)(d) the Applicant must satisfy its burden of proof regarding:
        (a) the “fundamental” nature of the rule; (b) the departure by the Tribunal from said rule;
        and lastly (c) whether the departure was serious.



433
    Communication from Mr. Mourre to the parties in Favianca v. Venezuela, March 4, 2015 (Exhibit V-10); see also
Email from the ICSID Secretariat to the parties in Favianca v. Venezuela, March 11, 2015 (Exhibit V-12) (stating in
the context of the Favianca case that “my professional relationship with this law firm – which will start on May 1rst
– is not such as to generate any conflict”).
434
    Communication from Mr. Mourre to the parties in Favianca v. Venezuela, March 4, 2015 (Exhibit V-10); Email
from the ICSID Secretariat to the parties in Favianca v. Venezuela, March 11, 2015 (Exhibit V-12).
435
    See Vivendi v. Argentina II, ¶ 237 (VLA-01) (stating that the committee had no sufficient reason to doubt the
reliability of Prof. Kaufmann-Kohler’s statements).
436
    See supra ¶ 90, citing SGS v. Pakistan, ¶ 26 (OILA-104). The Committee’s conclusion is also consistent with
Prof. Schreuer’s commentary, as presented by the Respondent on Annulment, and referenced in paragraph 90 above.

                                                         88
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 97 of 135



284.    First, as the Committee made clear was the case in its analysis under Article 52(1)(a),437 as
        a factual matter the Applicant has failed to establish the partiality of Mr. Mourre or the
        appearance thereof, and even if the Applicant had done so, given the timeline of the
        allegations, there has been no showing that such alleged partiality even could have had an
        outcome-determinative effect on the Award. Thus, even assuming such a charge were
        deemed admissible under Article 52(1)(d), the Committee’s ultimate decision rejecting the
        Application on this basis would remain undisturbed.

285.    Second, as for the right to timely disclosures under Arbitration Rule 6(2), the Applicant’s
        arguments must be rejected for similar reasons. Notably, Arbitration Rule 6(2) requires
        disclosure of information that an arbitrator “reasonably believes […] would reasonably
        cause his or her reliability for independent judgment to be questioned by a reasonable
        person.”438 In view of the Committee’s findings above, there was no obligation on the part
        of Mr. Mourre to disclose his relationship with Dechert in the Underlying Arbitration.
        While his disclosure may have been temporally relevant in Favianca v. Venezuela, the
        anticipated commencement date of the Dechert relationship was well after the anticipated
        issuance of the Award. Indeed, Mr. Mourre had signed the Award on February 20, 2015.
        Further, the evidence strongly suggests that the Tribunal had substantially completed its
        deliberations already in December 2014, even before any negotiations between Mr. Mourre
        and Dechert. Accordingly, the absence of a disclosure in the Underlying Arbitration does
        not constitute a departure from Arbitration Rule 6(2).

286.    Additionally, the absence of a disclosure did not result in a breach of the right to be heard.
        There is no right to be heard about facts that Mr. Mourre was not obligated to disclose.
        Further, upon learning of Mr. Mourre’s relationship with Dechert through the disclosure in
        Favianca, the Applicant could have, notwithstanding the timing of the closing, pursued (i)
        reopening under Arbitration Rule 38(2) as a means of having its concerns heard in the
        Underlying Arbitration, or (ii) revision under Article 51 of the ICSID Convention.



437
   See supra Section III.B(2)d.
438
  Suez, Sociedad General de Aguas de Barcelona S.A. and others v. Argentine Republic, ICSID Case No. ARB/03/17
(Nikken, Salacuse), Decision on a Second Proposal for the Disqualification of a Member of the Arbitral Tribunal,
May 12, 2008, ¶ 46 (OILA-142). See also Alpha Projekt v. Ukraine, ¶ 66 (VLA-65).

                                                      89
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 98 of 135



287.    As a final point as regards Arbitration Rule 6(2), even assuming Mr. Mourre’s decision not
        to disclose was a departure from that rule, the Committee finds that the Applicant has not
        established the requirement of seriousness in terms of Article 52(1)(d). The Applicant has
        not shown that the disclosure of the information would have (or even could have) resulted
        in a substantially different outcome in the Award. Among other reasons, the Committee’s
        findings above make clear that such information would not have resulted in Mr. Mourre’s
        removal from the Tribunal in the Underlying Arbitration, especially given that it was on a
        different temporal footing than, for example, Favianca v. Venezuela. Even if such a
        disclosure would have resulted in Mr. Mourre’s disqualification, the December 8, 2014
        ICSID letter reported that the Tribunal was reviewing “a complete draft of the Award”439
        and thus the Underlying Arbitration was at a very late stage. While the Committee
        acknowledges that under Arbitration Rule 12 a newly-appointed committee member may
        require that the oral procedure be recommenced, even in such case it is unlikely that a
        reconstituted Tribunal, including Prof. Fernández-Armesto and Prof. Orrego Vicuña as
        members, would have reached a substantially different conclusion.

288.    Third, and finally, as for the Applicant’s allegations of a right to be heard, this Committee
        has found immediately above that Mr. Mourre’s decision not to disclose the Dechert
        relationship in the Underlying Arbitration did not deprive the Applicant of the general right
        to be heard.

289.    As noted above, the Applicant also cites Arbitration Rule 46 as a specific case of the right
        to be heard.440 It provides,

                 The award (including any individual or dissenting opinion) shall be
                 drawn up and signed within 120 days after closure of the proceeding.
                 The Tribunal may, however, extend this period by a further 60 days
                 if it would otherwise be unable to draw up the award.

290.    By way of background, this Committee observes that the proceedings in the Underlying
        Arbitration were in fact closed on the same date that the President of the Tribunal signed


439
    Rejoinder on Annulment, ¶ 120, citing the Communication from the Secretary of the OIEG Tribunal to the Parties,
December 8, 2014 (Exhibit OI-70).
440
    See supra ¶¶ 256, 274, citing Reply on Annulment, ¶ 215.

                                                        90
        Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 99 of 135



         the Award (March 4, 2015), whereas both co-arbitrators signed the Award some days
         before the proceedings were closed.441

291.     Based on the Award’s procedural history, it can be inferred that there were some
         administrative issues arising towards the end of the case.442 Once a new Secretary to the
         Tribunal was appointed, the proceedings were declared closed as the President was ready
         to sign the Award, which his co-arbitrators had already signed. Consequently, while there
         may have been an administrative imperfection on the part of the Tribunal in its approach
         to declaring the closure of the proceedings, the closing was necessary, even if it might have
         been done at an earlier stage.

292.     More importantly for present purposes, to the extent that the sequence of events can be said
         to have conflicted with Arbitration Rule 46, this Committee cannot conclude that that Rule
         (stating that the signature should take place after the closure) is “fundamental”443 or that
         any such departure was “serious” within the meaning of Article 52(1)(d).444

293.     For the foregoing reasons, the Committee finds that there was no departure from a
         fundamental rule of procedure and that even if there had been such a departure, it could not
         have been so substantial as to deprive the Applicant of the protection which the rules in
         question were intended to provide.445 Nor has the Applicant established that such alleged
         violations had a material impact on the outcome of the Award.446

294.     Accordingly, this Committee rejects the Applicant’s request for annulment on the basis of
         its partiality-related arguments under Article 52(1)(d).


441
    See supra ¶ 115. Prof. Orrego Vicuña signed the Award on February 26, 2015, and Mr. Mourre signed on
February 20, 2015.
442
    Award, ¶ 77 (“On 4 March 2015, the Parties were informed that Mr Gonzalo Flores would act as the Secretary of
the Tribunal, replacing Ms Ann Catherine Kettlewell who was no longer with the ICSID Office of the Secretary, and
the arbitration proceedings were declared closed in accordance with Rule 38(1) of the Arbitration Rules.”).
443
    This Committee’s conclusion finds support in the reasoning of prior committees (see, e.g., CDC v. Seychelles, ¶ 62,
65 and footnote 92 (VLA-10) and the leading commentary on the ICSID Rules, The ICSID Convention: A
Commentary, p. 844, ¶ 13 (OILA-79).
444
    See supra ¶¶ 246, 248 and footnote 377.
445
    MINE v. Guinea, ¶ 5.05 (OILA-23); CDC v. Seychelles, ¶ 49 (VLA-10); Wena Hotels v. Egypt, ¶ 58 (VLA-29);
Azurix v. Argentina, ¶ 234 (OILA-89).
446
    See supra ¶¶ 248, 249 and this Section (III.D(2)c).

                                                         91
         Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 100 of 135



                       (ii) The Tribunal’s treatment of evidence concerning expropriation

295.       Finally, in regard to Article 52(1)(d), the Applicant argues that the Tribunal seriously
           departed from a fundamental rule of procedure in finding that there was an expropriation
           in violation of the Treaty.

296.       The Applicant rests this allegation principally on its view that the Tribunal did not specify
           the evidence on which it relied in finding that the failure to make payment without delay,
           i.e., in a timely fashion, is attributable to the Republic. The Applicant adds that the only
           possible evidence on which the Tribunal relied was the statement made by Venezuela’s
           expert during the hearing, which the Tribunal misinterpreted to mean that the Companies’
           failure to participate in the local expropriation proceedings would not delay the payment
           of compensation.447

297.       OIEG maintains that the Applicant’s arguments are without merit as a matter of fact,
           because the Tribunal did not rely exclusively on the expert’s testimony, but “on a wealth
           of evidence and on thorough analysis.”448

298.       Even assuming that the Applicant’s arguments in this regard were borne out by the record
           (a matter about which the Committee draws no conclusion one way or another), it is even
           more evident than in the case of the Applicant’s other causes for annulment that these
           arguments invite this Committee to evaluate not only the Tribunal’s criteria for assessing
           which evidence was pertinent or not, but also, and moreover, the interpretation of the
           evidence, and which facts have been proven or not.

299.       As this Committee has already made clear above, entering into such an analysis is clearly
           outside the boundaries of an annulment proceeding. The ICSID Convention and the
           Arbitration Rules constrain this Committee from relying on any such disagreements with
           the Tribunal’s assessment of the evidence as a valid cause for partial or total annulment of
           the Award. These circumstances alone are sufficient to reject the Applicant’s position in
           this instance.


447
      See supra ¶¶ 257, 258.
448
      Rejoinder on Annulment, ¶¶ 285-295.

                                                    92
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 101 of 135



300.     Accordingly, the Committee dismisses this second line of argument in favor of annulment
         under Article 52(1)(d).


         THE AWARD FAILED TO STATE THE REASONS ON WHICH IT IS BASED

                  Legal Standard

                  a. Applicant’s Position

301.     The Applicant argues that Article 52(1)(e) of the ICSID Convention cannot be interpreted
         separately from Article 48(3) of the ICSID Convention.449 When these two provisions are
         read in conjunction, it is clear that “arbitral tribunals are under a fundamental obligation to
         provide a reasoned award”450 and that the tribunal’s failure to provide “coherent and
         adequate reasoning” renders the award of no effect.451

302.     The Applicant states that the purpose of these provisions is to guarantee that the parties
         “may understand the decisions rendered by the tribunals and the reasons leading to those
         decisions, so as to ensure respect for due process and the right of defence.” 452 Citing
         Libananco v. Turkey,453 in its Memorial on Annulment the Applicant contends that this
         duty to provide reasons “applies to any argument and claim expressly made before the
         Tribunal.”454 However, in its Reply on Annulment, the Applicant specifies that it “does not
         challenge [that] the Tribunal [does not have an] obligation under Articles 48(3) and
         52(1)(e) to provide a detailed answer to each and every argument of the parties.”455




449
    Memorial on Annulment, ¶ 103.
450
    Memorial on Annulment, ¶ 104; AES Summit Generation Limited and AES-Tisza Erömü Kft v. Republic of
Hungary, ICSID Case No. ARB/07/22 (Hanotiau, Knieper, Yusuf), Decision of the ad hoc Committee on the
Application for Annulment, June 29, 2012 (“AES v. Hungary”), ¶ 46 (VLA-28)
451
    Memorial on Annulment, ¶ 104, citing Alapli v. Turkey, ¶ 64 (VLA-27).
452
    Memorial on Annulment, ¶ 106. The Applicant cites Impregilo v. Argentina, ¶ 180 (VLA-17). See also Reply on
Annulment, ¶ 237.
453
    Libananco v. Turkey, ¶ 192 (VLA-31).
454
    Memorial on Annulment, ¶ 107.
455
    Reply on Annulment, ¶ 255. The Committee has inserted the words “that” and “does not have an” because there
seems to be a mistake in the English translation of this sentence. The Spanish version reads: “La República no disputa
que el Tribunal no tenga la obligación bajo los Artículos 48(3) y 52(1)(e) de brindar una respuesta detallada a todos
y cada uno de los argumentos de las partes.”

                                                         93
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 102 of 135



303.    The Applicant points out that the ICSID Convention “does not impose any condition upon
        the failure to state reasons which may give rise to a restrictive interpretation,” since there
        is no requirement that the failure be “manifest” or “serious.”456 The Applicant posits that
        the only option available under the ICSID Convention in case of a failure to state reasons
        is the annulment of the award.457

304.    With regards to the impact that the failure to state reasons should have in order to render
        the award annullable, the Applicant contends that the criterion established by the
        committee in TECO v. Guatemala should be followed.458 According to such decision:

                 The Committee wishes to point out that it cannot determine whether
                 the evidence that was ignored by the Tribunal would have had an
                 impact on the Award or not. What can be ascertained at the
                 annulment stage is that the Tribunal failed to observe evidence
                 which at least had the potential to be relevant to the final outcome
                 of the case.459

305.    The Applicant further notes that, since a total absence of reasons in a tribunal’s decision is
        almost unconceivable, annulment committees “have stated that the provision of
        contradictory reasons and/or inadequate or insufficient reasons equally amounts to ‘failure
        to state reasons.’”460 Thus, as explained in the decision on annulment in Iberdrola v.
        Guatemala, “there are three possible issues relating to the statement of reasons for the
        Award: (i) absence of reasons; (ii) insufficient reasons and (iii) contradictory reasons.”461




456
    Memorial on Annulment, ¶ 108. See also Reply on Annulment, ¶ 238.
457
    Memorial on Annulment, ¶ 109.
458
    Reply on Annulment, ¶ 267.
459
    TECO v. Guatemala, ¶ 135 (VLA-49).
460
    Memorial on Annulment, ¶ 112 (emphasis in original). The Applicant cites Sempra v. Argentina, ¶ 167 (VLA-11).
461
    Memorial on Annulment, ¶ 113; Iberdrola Energía S.A. v. Republic of Guatemala, ICSID Case No. ARB/09/5
(Bourie, Bernardini, Shaw), Decision on Annulment, January 13, 2015, ¶ 117 (unofficial translation) (VLA-32).

                                                       94
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 103 of 135



306.     Regarding contradictory reasons, those are reasons that are “mutually inconsistent and thus
         cancel each other out.”462 As set forth by several annulment committees under the ICSID
         Convention, contradictory reasons are tantamount to a failure to state reasons.463

307.     As for inadequate or insufficient reasons, the Applicant points out that these reasons are
         those “which do not logically lead to the conclusion reached.”464 As explained by the MINE
         v. Guinea committee, “[t]he requirement to state reasons is satisfied as long as the award
         enables one to follow how the tribunal proceeded from Point A to Point B and eventually
         to its conclusion[.]”465 According to the Applicant, this means that “the mere statement of
         some ‘reason’ by an arbitral tribunal in alleged support of a decision is not enough to
         comply with the duty to state reasons under international law. These ‘reasons’ must be
         coherent and adequate.”466

308.     The Applicant contends that OIEG is wrong in asserting that “the ad hoc committee should
         not determine whether the reasons stated by the tribunal are ‘adequate.’”467 For the
         Applicant, OIEG is confusing the “‘adequacy’ requirement applicable to the reasons
         provided by a tribunal with the review of the ‘merits’ of these reasons.”468 In this regard,
         the Applicant clarifies that “Venezuela is not holding that the Committee should review
         the adequacy or merits of the reasons presented by the Tribunal in terms of factual or legal
         correctness.”469

309.     Relying on the annulment decision in TECO v. Guatemala,470 the Applicant further argues
         that “the failure to state reasons may also arise where the tribunal ignores the evidence


462
    Memorial on Annulment, ¶ 114. See also Reply on Annulment, ¶ 240.
463
    The Applicant cites Caratube v. Kazakhstan, ¶ 102 (VLA-21); MINE v. Guinea, ¶ 5.09 (VLA-33); Fraport v.
Philippines, ¶ 272 (VLA-30); Pey Casado v. Chile, ¶ 86 (VLA-16).
464
    Memorial on Annulment, ¶¶ 115, 117.
465
    MINE v. Guinea, ¶ 5.09 (VLA-33).
466
    Memorial on Annulment, ¶ 116. In this regard, the Applicant states that OIEG’s argument that the requirement to
state reasons sets “a minimum standard” is incorrect. On the contrary, for the Applicant it is a requirement “for reasons
to be sufficient in order to understand the tribunal’s reasoning, which requires reasons to be consistent and adequate.”
Reply on Annulment, ¶ 252, citing TECO v. Guatemala, ¶ 249 (VLA-49).
467
    Reply on Annulment, ¶ 256.
468
    Reply on Annulment, ¶ 256. See also Reply on Annulment, ¶¶ 257-265.
469
    Reply on Annulment, ¶ 263.
470
    TECO v. Guatemala, ¶ 138 (VLA-49).

                                                          95
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 104 of 135



        before it.”471 According to the Applicant, in that case the committee gave high importance
        “to the fact that the tribunal’s reasoning with respect to damages was unclear and hard to
        follow [and that this] defect was not compensated for by the mere reference made to
        elements that were not actually considered at the time of adopting the decision.”472

310.    Finally, the Applicant also contends that annulment committees should not “create the
        reasons justifying the conclusion reached by a tribunal.”473

                 b. Respondent on Annulment’s Position

311.    First, OIEG asserts that, as pointed out by previous annulment committees, the scope of
        review under Article 52(1)(e) is very narrow and the threshold for annulment very high.474
        For OIEG, the standard to be applied is whether the Tribunal has failed to satisfy the
        “minimum requirement” to state reasons sufficient “to explain to the parties the motives
        that have induced the tribunal to adopt its decision.”475 As long as “an ‘informed reader’
        would understand the reasons, discern no material contradiction in them, and the reasons
        are ‘sufficiently clear and sufficiently displayed’, annulment under Article 52(1)(e) must
        be refused.”476 In other words, “[f]or annulment under Article 52(1)(e) of the ICSID
        Convention to be justified: (a) the failure to state reasons must leave the decision on a
        particular point essentially lacking in any expressed rationale; and (b) that point must itself
        be necessary to the tribunal’s decision.”477


471
    Memorial on Annulment, ¶ 118.
472
    Reply on Annulment, ¶ 247.
473
    Memorial on Annulment, ¶ 119. See also Memorial on Annulment, ¶ 120; Reply on Annulment, ¶ 248. In support,
the Applicant cites Rumeli v. Kazakhstan, ¶ 83 (VLA-34).
474
    Counter-Memorial on Annulment, ¶¶ 318, 319. OIEG refers to Vivendi v. Argentina I, ¶ 64 (OILA-83); CDC v.
Seychelles, ¶ 75 (VLA-10).
475
    Counter-Memorial on Annulment, ¶ 321. In support, OIEG cites Christoph Schreuer, “ICSID Annulment
Revisited,” in Legal Issues of Economic Integration 30(2) (Kluwer Law International, 2003), p. 113 (OILA-125).
OIEG refers also to MINE v. Guinea, ¶ 5.09 (OILA-23) (“the requirement to state reasons is satisfied as long as the
award enables one to follow how the tribunal proceeded from Point A. to Point B. and eventually to its conclusion,
even if it made an error of fact or of law”).
476
    Counter-Memorial on Annulment, ¶ 322. OIEG relies on MINE v. Guinea, ¶¶ 5.08, 5.09 (OILA-23); Wena Hotels
v. Egypt, ¶¶ 75-83 (VLA-29); Vivendi v. Argentina I, ¶¶ 64, 65 (OILA-83); CMS v. Argentina, ¶¶ 125-127 (OILA-126)
(in the words of the CMS ad hoc Committee, the Tribunal “should certainly have been more explicit in specifying”
the reasoning by which it came to its conclusion; yet, “a careful reader can follow the implicit reasoning of the
Tribunal”); The ICSID Convention: A Commentary, p. 997, ¶ 342 (OILA-79).
477
    Counter-Memorial on Annulment, ¶ 324.

                                                        96
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 105 of 135



312.    Second, OIEG argues that a tribunal is not required to address each argument or sub-issue
        raised by the parties but only such questions as it considers determinative to resolve the
        dispute.478 Citing the annulment decision in Alapli v. Turkey,479 OIEG points out that
        tribunals have a broad discretion in the exercise of their decision-making power. “They are
        not required to address each and every argument or sub-issue. Rather, tribunals are required
        to: (a) deal with each of the parties’ heads of claim more broadly; and (b) decide questions
        raised by the parties that are determinative to resolve the dispute between them.”480

313.    OIEG further contends that an award should be construed so as to eliminate contradictory
        reasoning insofar as is possible.481 Citing Amco v. Indonesia and Rumeli v. Kazakhstan,
        OIEG argues that “[n]ot every gap or ambiguity in reasoning [] constitutes a failure to state
        reasons”482 under Article 52(1)(e) and “[c]ontradictory reasons do not constitute a failure
        to state reasons ‘unless they completely cancel each other out and therefore amount to a
        total absence of reasons.’”483 For OIEG, “jurisprudence confirms that committees should
        always attempt to construe the language of an award in a way that results in consistency,”
        as opposed to its inner contradictions.484

314.    Finally, OIEG maintains that failure to state reasons can only lead to annulment when it
        concerns a decision that had an impact on the outcome of the dispute.485 As the committee
        in Alapli v. Turkey made clear, the tribunal’s lack of reasoning must refer to “a point that
        was essential to the outcome of the case.”486

                c. The Committee’s Analysis

315.    Article 52(1)(e) of the ICSID Convention provides that an award may be annulled if it has
        “failed to state the reasons on which it is based.” ICSID ad hoc committees have considered


478
    Counter-Memorial on Annulment, ¶¶ 326, 327.
479
    Alapli v. Turkey, ¶ 125 (VLA-27).
480
    Counter-Memorial on Annulment, ¶ 328; Rejoinder on Annulment, ¶ 305.
481
    Counter-Memorial on Annulment, ¶¶ 329, 330; Rejoinder on Annulment, ¶ 307.
482
    Counter-Memorial on Annulment, ¶ 329; Amco v. Indonesia, ¶ 7.56 (VLA-35).
483
    Counter-Memorial on Annulment, ¶ 329; Rumeli v. Kazakhstan, ¶ 82 (VLA-34).
484
    Rejoinder on Annulment, ¶ 312, citing TECO v. Guatemala, ¶ 102 (VLA-49); CDC v. Seychelles, ¶ 81 (VLA-10).
485
    Rejoinder on Annulment, ¶ 310. See Counter-Memorial on Annulment, ¶ 331.
486
    Alapli v. Turkey, ¶ 202 (VLA-27).

                                                     97
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 106 of 135



        that annulment under this ground requires a failure by the tribunal to comply with its duty
        of rendering an award that allows an informed reader to comprehend and follow its
        reasoning.487

316.    The 2016 ICSID Paper, quoting decisions of other ad hoc committees, similarly confirms
        that “the requirement to state reasons is intended to ensure that parties can understand the
        reasoning of the Tribunal, meaning the reader can understand the facts and law applied by
        the Tribunal in coming to its conclusion. The correctness of the reasoning or whether it is
        convincing is not relevant.”488 As this Committee has already expressed in Section III.A(3),
        addressing the “Nature and Scope of the Annulment Mechanism,” annulment under the
        ICSID Convention is not in any form an appeal of an award.

317.    The Applicant agrees that this Committee should not review the adequacy of the merits of
        the reasons presented by the Tribunal in terms of factual or legal correctness. 489 The
        Respondent on Annulment maintains the same principle, adding that, despite the
        Applicant’s statements to the contrary, most of the Applicant’s arguments are directed at
        showing the Tribunal’s findings on the facts and the law are incorrect.490

318.    As stated by the ad hoc Committee in MINE v. Guinea, “the requirement to state reasons
        is satisfied as long as the award enables one to follow how the tribunal proceeded from
        Point A to Point B, and eventually to its conclusion, even if it made an error of fact or of
        law.”491

319.    This Committee considers relevant and appropriate that in analyzing if this ground on
        annulment has been established, or not, the Committee should generally seek to construe
        the language of the Award in a way that results in consistency, as opposed to finding its
        possible inner contradictions.492



487
    MINE v. Guinea, ¶ 5.09 (VLA-33).
488
    2016 ICSID Paper, ¶ 105 (OILA-117).
489
    See supra ¶ 308.
490
    Rejoinder on Annulment, ¶ 297 and footnote 473.
491
    MINE v. Guinea, ¶¶ 5.08, 5.09 (VLA-33).
492
    TECO v. Guatemala, ¶ 102 (VLA-49); CDC v. Seychelles, ¶ 81 (VLA-10).

                                                    98
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 107 of 135



320.    Prior annulment committees have recalled that the standard under Article 52(1)(e) is a
        minimum standard, which is intended to ensure that a reasonable reader may understand
        the award.493 Thus, this Committee concurs in the view that, as in the case of the other
        annulment grounds, the scope of review under Article 52(1)(e) is strict and the threshold
        for annulment is high.494

321.    Article 52(1)(e), therefore, does not allow a committee to evaluate or assess the correctness
        or adequacy of the reasoning in the award, even less, inquire into or raise questions
        regarding the quality of the reasons. Rather, as specified by the ad hoc committee in Alapli,
        “the Applicant bears the burden of proving that the Tribunal’s reasoning on a point which
        is essential to the outcome of the case was either unintelligible or contradictory or frivolous
        or absent.”495

                 Application of the Legal Standard to the Present Case

                 a. Applicant’s Position

322.    The Applicant states that the Tribunal failed to state reasons (i) in deciding that there was
        an expropriation in violation of the BIT and (ii) in calculating the amount of damages.

                      (i) The Tribunal failed to state reasons in deciding that there was an
                          expropriation in violation of the BIT

323.    The Applicant explains that the Tribunal concluded that Venezuela violated Article 6 of
        the BIT “by purportedly failing to appropriately identify the property subject to
        expropriation,” which led the Tribunal to conclude that Venezuela violated the due process
        of law.496 However, the Applicant notes that the property expropriated is identified in the
        Award itself, “which confirms that such property was always identified and known to




493
    Wena Hotels v. Egypt, ¶¶ 75-83 (VLA-29).
494
    Alapli v. Turkey, ¶ 202 (VLA-27); Vivendi v. Argentina I, ¶¶ 64, 65 (OILA-83).
495
    Alapli v. Turkey, ¶ 202 (VLA-27).
496
    Memorial on Annulment, ¶ 122.

                                                        99
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 108 of 135



        OIEG.”497 On this basis, the Applicant argues that the Tribunal’s Award includes a
        contradiction that is equivalent to a failure to state reasons.498

324.    Further, the Applicant contends that the “Tribunal includes no discussion, explanation, or
        indication as regards the international law decisions or doctrines that allegedly support the
        idea that the clear identification of the property subject to expropriation ‘constitutes a basic
        guarantee of due process required by international [l]aw.’”499 This failure makes it
        impossible for Venezuela to understand the decision adopted by the Tribunal in this
        respect,500 particularly since:

                 it is not possible to identify any international law rule stating that
                 “due process” may be affected by an alleged defect in an
                 administrative act within the framework of an expropriation,
                 without evidence having been submitted that there were no judicial
                 remedies for the purportedly affected party to complain about such
                 defect or that such party actually attempted—at least—to make use
                 of such remedies or demonstrated that any attempt to do so would
                 have been futile.501

325.    In this regard, the Applicant points out that there is “an incurable contradiction in the
        Tribunal’s arguments” in this respect given that:

                 it is a proven fact that the Claimant did not resort to any of the
                 judicial remedies that were available with the aim of challenging any
                 potential defect that it deemed to exist in any of the administrative
                 acts of the Republic relating to the expropriation and because the
                 general definition of the guarantee of due process provided by the
                 Tribunal in the Award refers to the “minimum regulatory standard
                 commonly accepted” in relation to the availability of appropriate
                 judicial proceedings to protect any right that a person might deem to
                 be affected by a State act.502




497
    Memorial on Annulment, ¶ 123. The Applicant refers to ¶¶ 397, 398, 401, 402 of the Award.
498
    Memorial on Annulment, ¶¶ 125, 126. See also Reply on Annulment, ¶¶ 276, 277.
499
    Memorial on Annulment, ¶ 127.
500
    Memorial on Annulment, ¶ 127.
501
    Memorial on Annulment, ¶ 127.
502
    Memorial on Annulment, ¶ 129. See also id., ¶¶ 130, 131.

                                                      100
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 109 of 135



326.    Moreover, the Applicant claims that, when analyzing the measures from the perspective of
        the fair and equitable treatment standard, the Tribunal reaches the opposite conclusion:
        “that the Republic did not violate international law because [OIEG] did not resort, attempt
        to resort, or demonstrate the futility of resorting, to the judicial remedies that […] were
        available to it.”503 For the Applicant, this “flagrant logical inconsistency, which is
        equivalent to the total absence of reason, is confirmed upon verifying that the Tribunal uses
        the same concept of ‘due process’ as it is understood in international law to analyze the
        matter of expropriation and the issue of fair and equitable treatment, as expressly stated by
        the Tribunal.”504

                     (ii) The Tribunal failed to state reasons in calculating the amount of damages

327.    The Applicant claims that the Tribunal applied a discount rate that “is in conflict with the
        premises established in the Award.” As explained by expert Daniel Flores:

                 The Award stated that the DCF valuation it calculated was
                 “confirmed” by two “sanity checks”: (i) pricing multiples and (ii)
                 the Companies’ share of the OI Group (the parent of the
                 Companies). In fact, the Award’s “sanity checks” are contradicted
                 by its own reasoning elsewhere in the Award. Had the “sanity
                 checks” been properly performed, they would have shown that the
                 Award’s DCF valuation of the Companies was overstated.505

328.    In this regard, the Applicant contends that the Tribunal’s multiples calculation did not
        apply a country risk adjustment that it recognized was necessary in the DCF valuation.506
        Similarly, with regard to the second “sanity check” (the Companies’ share of the OI
        Group), the Applicant states that it is impossible to assign the Companies an intrinsic value
        as a percentage of the entire group without taking into account “the ‘risk premium’ which
        weighs the circumstances to which each of the assets of this ‘group as a whole’ are
        exposed.”507


503
    Memorial on Annulment, ¶ 132. The Applicant refers to ¶¶ 534, 536 of the Award. See also Reply on Annulment,
¶¶ 280, 281.
504
    Reply on Annulment, ¶ 283, referring to ¶ 388 of the Award.
505
    First Econ One Report, ¶ 29 (internal references omitted).
506
    Memorial on Annulment, ¶ 137. See also Reply on Annulment, ¶¶ 294-296.
507
    Memorial on Annulment, ¶ 139.

                                                     101
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 110 of 135



329.    Additionally, the Applicant claims that the Tribunal contradicted itself in fixing the value
        of Bolivars in US dollars terms.508 As explained by expert Daniel Flores:

                […] the Award found that OIEG was not entitled to unfettered
                access to the official exchange rate and therefore could not claim
                damages for not being able to exchange bolivars at that rate.

                However, the Award took a different position with respect to the
                U.S. dollar value of bolivar denominated “excess cash balances”
                that the Companies held on the valuation date. For those cash
                balances, […] the Award assumed that OIEG would have been able
                to convert its excess cash from bolivars into U.S. dollars using the
                official exchange rate, which is inconsistent with the Award’s earlier
                determination that OIEG was not entitled and had not been able to
                do so in the past. The Award did not state any reason for this
                inconsistent treatment of the value of bolivars.509

330.    Lastly, the Applicant argues that the Tribunal failed to state the reasons based on which it
        assigned a unified value to both Plants and then calculated the 72.983% equity interest,
        “which led to an artificial increase in the value of the [C]ompanies.”510 According to the
        Applicant, the Tribunal’s “mistake is glaring, since it is an undisputed fact that [OIEG] had
        different levels of participation in the [C]ompanies. […] In this context, the calculation of
        damages recognized by the Tribunal not only does not reflect those circumstances—which
        were established in the proceedings—but is actually inconsistent with them.”511

                b. Respondent on Annulment’s Position

331.    Contrary to the Applicant’s arguments, the Respondent on Annulment contends that: (i)
        the Tribunal’s finding that the Applicant’s expropriation of the Respondent on
        Annulment’s investments was not carried out in accordance with due process, and (ii) the
        Tribunal’s valuation of the expropriated investments are both based on sufficient, adequate
        and coherent reasons.




508
    Memorial on Annulment, ¶ 140. See also Reply on Annulment, ¶¶ 290-293.
509
    First Econ One Report, ¶¶ 41, 42 (internal references omitted).
510
    Memorial on Annulment, ¶ 141.
511
    Memorial on Annulment, ¶ 141 (internal references omitted).

                                                    102
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 111 of 135



                      (i) The Tribunal’s finding that the expropriation was not carried out in
                          accordance with due process is based on adequate, sufficient and coherent
                          reasons

332.    Contrary to the Applicant’s arguments, OIEG claims that there is no contradiction between
        the Tribunal’s conclusion “that the Expropriation Decree did not clearly identify the assets
        that were to be expropriated and the fact that, once the effects of the expropriation
        materialised fully, the Tribunal and some experts were able to assess the value of the assets
        that had been expropriated.”512

333.    In this regard, the Respondent on Annulment explains that the Tribunal found that, at the
        time the Expropriation Decree was issued, OIEG could not know precisely which assets
        would be expropriated513 and on this basis concluded that the expropriation was not carried
        out in accordance with the “due process of law” requirement in Article 6(a) of the BIT.514
        However, by the time the Tribunal started its deliberations and issued its Award, “the
        effects of the expropriation had materialized fully” and OIEG “knew which assets had been
        taken from it by the Applicant,” and thus the Tribunal was able to determine the amount of
        compensation owed by that the Applicant.515

334.    Further, OIEG also objects to the Applicant’s argument that there is a contradiction
        between: (a) the Tribunal’s finding that the Applicant’s failure to identify clearly the assets
        that would be expropriated constitutes a breach of the BIT’s “due process of law”
        requirement; and (b) the Tribunal’s finding that the Applicant had not violated due process
        as part of the protection against unfair and inequitable treatment under the BIT.516
        According to OIEG, this argument “lacks any merit because it is based on a blatant
        misrepresentation of the Award.”517

335.    First, OIEG argues that the premise that the Tribunal found that the Applicant had not
        violated due process as part of the protection against unfair and inequitable treatment under

512
    Rejoinder on Annulment, ¶ 327.
513
    Rejoinder on Annulment, ¶ 329, referring to ¶ 400 of the Award.
514
    Rejoinder on Annulment, ¶ 330, referring to ¶ 403 of the Award.
515
    Rejoinder on Annulment, ¶ 330. See also id., ¶¶ 331-336.
516
    Rejoinder on Annulment, ¶ 337.
517
    Rejoinder on Annulment, ¶ 338.

                                                       103
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 112 of 135



        the BIT is false. Instead, “[t]he Tribunal actually concluded that the Applicant violated due
        process as part of the protection against unfair and inequitable treatment under the BIT in
        several ways.”518 OIEG cites as examples paragraphs 560 and 557 of the Award.519

336.    Second, OIEG claims that “the Tribunal never stated that a finding of [a] violation of due
        process in the context of the fair and equitable treatment standard requires that the injured
        party use avenues available to it to challenge the flaws of the relevant administrative
        acts.”520

                     (ii) The Tribunal’s valuation of the expropriated investments is based on
                          sufficient, adequate and coherent reasons

337.    OIEG claims that the Applicant’s argument that the Tribunal contradicted itself by not
        applying a country risk adjustment to its EBITDA multiples “sanity check” must fail. OIEG
        contends that “[w]hen undertaking an EV/EBITDA multiples analysis, it is wrong to apply
        country risk because one of the steps of that analysis involves identifying comparable
        companies” and therefore, as explained by the Second Navigant Report, “[b]y definition,
        that step takes into account a level of country risk in which those comparable companies
        operate.”521

338.    OIEG further notes that, indeed, on the basis of the evidence before it, the Tribunal
        determined that two companies, Argentina-based Rigolleau and Brazil-based CIV, were
        truly comparable companies for the purposes of the sanity check and that the Applicant’s
        own expert in the Underlying Arbitration accepted as much.522 Accordingly, for the
        Respondent on Annulment, “the Tribunal’s approach and its reasoning was consistent with
        economic principles and with the positions of both Parties and their experts in the OIEG
        Arbitration.”523




518
    Rejoinder on Annulment, ¶ 339.
519
    Rejoinder on Annulment, ¶¶ 339, 340.
520
    Rejoinder on Annulment, ¶ 341. See also id., ¶¶ 342-347.
521
    Rejoinder on Annulment, ¶ 358. OIEG cites the Second Navigant Report, ¶ 79.
522
    Rejoinder on Annulment, ¶ 359.
523
    Rejoinder on Annulment, ¶ 360. See also id., ¶¶ 361, 362.

                                                      104
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 113 of 135



339.    OIEG also objects to the Applicant’s argument regarding the alleged contradiction
        concerning the conversion of the excess cash balance from Bolivars into US dollars and
        the Bolivar-denominated DCF valuation. In this regard, OIEG contends that the Tribunal
        did not find that access to the official exchange rate had not been available for OIEG or the
        Companies, but that the BIT did not guarantee such access. In fact, the Tribunal rejected
        the Respondent on Annulment’s repatriation claim not because OIEG or the Companies
        were unable to access the official market, but because the Companies chose not to and
        opted instead for the “parallel market.”524

340.    On this basis, OIEG claims that the Tribunal did not contradict itself by finding that the
        official exchange rate was the appropriate rate to use to otherwise convert the value of the
        Respondent on Annulment’s investment into US dollars. “To the contrary, as explained by
        Messrs Kaczmarek and Shopp in the First and Second Navigant Reports, ‘the [Tribunal’s]
        use of the official exchange rate aligns with fundamental economic principles’ and ‘is
        consistent with the practice of financial and economic experts.’”525

341.    Finally, OIEG contends that the Applicant’s argument that the Tribunal failed to state the
        reasons based on which it assigned a unified value to both Plants and then calculated the
        72.983% equity interest, which led to an artificial increase in the value of the Companies,
        is entirely unsubstantiated by the evidence.526

342.    OIEG explains that the Tribunal “valued the Respondent on Annulment’s shareholding in
        both [Companies] on a combined basis” and then allocated a portion of this combined value
        to the Respondent on Annulment in accordance with its equity interest.527 OIEG notes that
        this approach “was necessary due to the consolidated nature of the [C]ompanies’ financial
        result and their shared management”528 which is confirmed by the fact that “both Parties’


524
    Rejoinder on Annulment, ¶ 352.
525
    Rejoinder on Annulment, ¶ 353. OIEG cites First Navigant Report, ¶ 15; Second Navigant Report, ¶ 54. See also
Rejoinder on Annulment, ¶¶ 354-356.
526
    Rejoinder on Annulment, ¶ 363; Tr. Day 1, Mr. Kaczmarek and Mr. Shopp (Experts presented by OIEG),
295:18-296:16. The Respondent on Annulment notes that the Applicant did not pursue this line of argument in its
Reply. Rejoinder on Annulment, ¶ 363.
527
    Counter-Memorial on Annulment, ¶ 372.
528
    Counter-Memorial on Annulment, ¶ 373, citing First Navigant Report, ¶ 77.

                                                      105
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 114 of 135



         experts valued the [C]ompanies as a combined entity throughout the [Underlying]
         Arbitration.”529

                  c. The Committee’s Analysis

343.     As set forth above, the Applicant advances two main arguments or grounds in support of
         the alleged failure to state the reasons on which the Award is based (Article 52(1)(e)), as
         follows: (i) that the Tribunal failed to state its reasons in deciding that there was an
         expropriation in violation of the BIT; and (ii) that the Tribunal failed to state its reasons in
         calculating the quantum of the damages awarded.

344.     At the outset, this Committee confirms as part of this final Section of its analysis that it
         holds the view that the Award, in general, is well motivated.530 Consequently, the
         Committee has strained to comprehend the position of the Applicant, particularly in view
         of the very basic point already stated throughout this Decision that annulment is an
         extraordinary recourse, and not a mechanism of appeal by virtue of which an ad hoc
         committee can revisit the correctness or incorrectness of the Tribunal’s reasons for its
         Award.

345.     As for the finding of expropriation more specifically, the Award sets out detailed reasoning
         leading to its findings concerning compliance with each of the various requirements for a
         lawful expropriation under Article 6 of the BIT.531 After analyzing the applicable law and
         the facts, the Tribunal specifically concluded that the expropriation was carried out in the
         public interest and was not discriminatory, but also determined that there had been a lack
         of due process as well as an “excessive and unjustified delay in the payment” of
         compensation.532



529
    Counter-Memorial on Annulment, ¶ 373.
530
    This Committee has had no difficulty understanding the Tribunal’s reasoning in the Award. The present case is by
no measure comparable to the TECO v. Guatemala case, to which the Applicant refers (see supra ¶ 309). There, the
committee stated that “the Tribunal’s reasoning on the loss of value claim is not clear at all, such that the Committee,
despite having had the benefit of the Parties’ submissions and of the entire record before it, has struggled to understand
the Tribunal’s line of reasoning.” TECO v. Guatemala, ¶ 128 (VLA-49).
531
    Award, ¶¶ 321-426.
532
    Award, ¶ 426. See also id., ¶¶ 385-403 (analyzing the due process requirement under BIT art. 6(a)); id., ¶¶ 413-425
(analyzing the just compensation “without undue delay” requirement under BIT art. 6(c)).

                                                          106
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 115 of 135



346.     This Committee considers, as the Respondent on Annulment maintains,533 that the
         Tribunal’s determination that the Applicant’s expropriation of OIEG’s investments was
         not carried out in accordance with due process was sufficiently reasoned, including the
         Tribunal’s finding that a failure to identify clearly the expropriated assets affects due
         process. The Committee recalls that the due process requirement, which the Tribunal
         applied, is contained in the BIT’s expropriation provision (Article 6(a)),534 and that it is for
         the Tribunal to interpret the BIT as part of its findings on the merits.

347.     In the Committee’s view, the Tribunal adopted a clear three-step rationale (i) defining due
         process of law within the meaning of Article 6 of the BIT,535 (ii) explaining why the failure
         to identify clearly the expropriated property is incompatible with due process,536 and (iii)
         showing that the expropriation measure in dispute failed to comply with the due process
         requirement of Article 6(a) of the BIT.537

348.     The Tribunal reviewed the provisions of the Expropriation Decree so as to demonstrate
         that “[t]he imprecise language of the Decree prevented the Claimant from knowing
         precisely which of its assets would be expropriated, and as such, violated its right to due
         process”;538 the Tribunal then showed how the “uncertainty regarding exactly which
         property was being expropriated persisted throughout the expropriation process.” 539 In
         view of the “significant weaknesses”540 the Tribunal had identified, the Tribunal concluded


533
    Rejoinder on Annulment, ¶¶ 327-330, ¶¶ 337-343.
534
    Award, ¶ 385.
535
    Award, ¶ 387. The Tribunal noted that Article 6(a) of the BIT “does not refer specifically to the regulations of the
expropriating State, but to due process in general, a generic concept which must be interpreted in accordance with the
requirements of international Law […].” Id. The Tribunal went on to explain that due process “is this minimum
regulatory standard commonly accepted in all States under the rule of law which guarantees the subject that any
decision affecting it will be adopted after having gone through a fair and equitable process.” Id.
536
    Award, ¶ 395. The Tribunal agreed with the Respondent on Annulment’s view that “an essential component of
due process, required by international Law, is that the party whose property is expropriated must know, with certainty,
which assets the State is forcibly acquiring.” Id. The Tribunal then elaborated that “if the expropriation order, which
may have been issued inaudita parte, did not clearly and with certainty define which assets are to be expropriated,
this would allow the Executive Branch to determine, at its discretion, what set of assets would be expropriated and
this would undermine the investor’s right to obtain an independent review of the decision.” Id.
537
    Award, ¶¶ 396-402.
538
    Award, ¶ 400.
539
    Award, ¶ 401.
540
    Award, ¶ 396.

                                                         107
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 116 of 135



        that it was “a proven fact that in the Expropriation Decree and the subsequent legal action,
        the Respondent failed to clearly identify the property subject to expropriation, the
        definition of which constitutes a basic guarantee of due process required by international
        Law.”541 This in turn amounted to a violation of due process under Article 6(a) of the BIT.

349.    The fact that the Tribunal’s reasoning does not contain references to cases or scholarly
        comments does not mean that that its reasoning is absent or contradictory. On the contrary,
        as shown above, the Tribunal’s reasoning can easily be followed from point A to point B,
        as required under Article 52(1)(e) of the ICSID Convention. That is not to say, of course,
        that this Committee agrees or not with the Tribunal’s reasoning or that it considers such
        reasoning correct or incorrect. The Committee has been able to understand how the
        Tribunal reached its conclusions, regardless of whether the Committee agrees or disagrees
        with those conclusions.

350.    In addition, this Committee is persuaded by the point made by the Respondent on
        Annulment that there is no contradiction between the Tribunal’s conclusion “that the
        Expropriation Decree did not clearly identify the assets that were to be expropriated and
        the fact that, once the effects of the expropriation had materialised fully, the Tribunal and
        some experts were able to assess the value of the assets that had been expropriated.”542

351.    Similarly, the Committee cannot agree with the Applicant’s contention that there is a
        contradiction amounting to a failure to state reasons based on the Tribunal’s findings that
        (a) the Applicant violated the BIT’s “due process of law” requirement upon failing to
        identify precisely the assets to be expropriated; and (b) the Applicant had not violated due
        process as part of the protection against unfair and inequitable treatment under the BIT.

352.    The Award is clear that, in fact, the Tribunal found that the Applicant had violated due
        process in breach of the BIT’s fair and equitable treatment obligation.543 Indeed, in
        applying the fair and equitable treatment standard to the facts, the Tribunal began by
        recalling its conclusion of an unlawful expropriation due to the Applicant’s failure to

541
    Award, ¶ 403.
542
    Rejoinder on Annulment, ¶ 327.
543
    Award, ¶¶ 557, 560.

                                                108
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 117 of 135



        follow due process as well as “an excessive and unjustified delay in payment of the due
        compensation.”544 In such case, the Tribunal concluded, “the Republic must have also
        breached the guarantee of FET.”545

353.    Additionally, even assuming that the Applicant could establish the asserted contradiction
        as regards the Tribunal’s findings on due process, as noted the Tribunal also based its
        finding of unlawful expropriation on “an excessive and unjustified delay” in the payment
        of compensation. Thus, the Applicant has not sustained its burden of proving that the
        Tribunal’s reasoning on “a point which is essential to the outcome of the case” was absent
        or contradictory.546 Accordingly, there is no annullable error for failure to state reasons as
        regards the Tribunal’s determination that the Applicant violated the due process
        requirement under Article 6 of the BIT.

354.    The second asserted basis for annulment under Article 52(1)(e) (failure to state reasons)
        relates to the calculation of the amount of damages. The Applicant’s principal argument is
        that there are serious contradictions in the Tribunal’s Award.

355.    The debate circles around various topics, including contentions that the Tribunal
        contradicted itself by (i) not applying a country risk adjustment to its EBITDA multiples
        “sanity check”;547 (ii) determining that two companies were truly comparable for the
        purpose of the sanity check;548 and finally (iii) using the official exchange rate from
        Bolivars to US dollars to convert the excess cash balance and a Bolivar-denominated DCF
        valuation.549

356.    As regards these and other similar arguments raised by the Applicant as a basis for this
        ground for annulment, and the counter arguments of the Respondent on Annulment, this
        Committee confirms what was stated at the outset, at paragraph 344 above: it finds that the
        Award is abundant in its reasoning as regards matters related to the calculation of damages

544
    Award, ¶ 500.
545
    Award, ¶ 501.
546
    Alapli v. Turkey, ¶ 202 (VLA-27).
547
    See supra ¶¶ 327, 328, 337.
548
    See supra ¶¶ 327, 328, 338.
549
    See supra ¶¶ 329, 339.

                                                 109
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 118 of 135



        and, as addressed above, the prior determination that there was an expropriation in violation
        of the BIT.

357.    Specifically as regards the calculation of damages, the Tribunal’s findings are set forth in
        detail, and accompanied by ample reasoning.550 The Applicant’s principal contentions to
        the contrary are addressed in turn. The first and second contentions are considered together.
        Namely, the Applicant maintains that the Tribunal failed to state its reasons in undertaking
        sanity checks by not applying a country risk adjustment to its EBITDA multiples analysis
        (after having done so in its DCF analysis), and by determining that two companies were
        comparable.

358.    The Committee rejects these grounds. The expert evidence supports a view that because
        the EBITDA multiples analysis involves identifying comparable companies, “[b]y
        definition, that step takes into account a level of country risk in which those comparable
        companies operate.”551 Furthermore, in determining the appropriate comparable
        companies, the Tribunal methodically reviewed the positions of each Party’s expert in the
        Underlying Arbitration.552 Indeed, the Award records a measure of agreement on the part
        of Venezuela’s appointed expert with this aspect of the Tribunal’s determination.553 In the
        circumstances, the Applicant has not sustained its burden to show the asserted
        contradiction.

359.    The Applicant’s third contention concerns the Bolivar-US dollar exchange rate used by the
        Tribunal in the conversion of (i) the excess cash balance and in (ii) a Bolivar-denominated
        DCF valuation. The Applicant complains that the Award assumes that the conversion
        could have been undertaken at the official (“privileged”) exchange rate, whereas according
        to the Applicant the Tribunal found in a prior section of the Award that such rate was not
        available to OIEG.554 However, the Tribunal’s prior finding, which pertains to OIEG’s
        claim under the BIT transfers provision, was in fact that OIEG, “had the option of resorting


550
    Award, ¶¶ 647-881.
551
    Rejoinder on Annulment, ¶ 358. OIEG cites the Second Navigant Report, ¶ 79.
552
    Award, ¶¶ 857-861.
553
    Award, ¶ 860.
554
    See supra ¶ 329.

                                                      110
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 119 of 135



        to the official market or the parallel market” for currency conversion.555 “By opting for the
        parallel market,” the Tribunal explained, “it is inappropriate for Claimant to complain”
        about decisions to reject the transfer requests.556 Thus, the Tribunal rejected the transfers
        claim based on a finding that OIEG had opted to forego the official market, not that OIEG
        was not entitled to the official rate or had not been able to obtain that rate in the past. Again,
        the Applicant has not established the alleged contradiction.557

360.    Finally, the Committee briefly addresses the Applicant’s further contention that “the
        Tribunal failed to state the reasons based on which it assigned a unified value to both Plants
        and then calculated the 72.983% equity interest, which led to an artificial increase in the
        value of the [C]ompanies.”558 The Committee notes that the Applicant has elected not to
        expand on this argument.559 Nor has it provided a response to the Respondent on
        Annulment’s arguments on this point,560 neither in the Applicant’s Reply on Annulment
        nor at the Hearing on Annulment. The Committee further notes the statement in the First
        Navigant Report that, in the Underlying Arbitration, “[…] both Parties’ experts only ever
        valued the companies as a combined entity.”561 In the circumstances, the Committee finds
        no basis for annulling the Award on this ground.

361.    In summary, after a careful review of the Award, the Committee does not discern any of
        the contradictions alleged by the Applicant, even less, contradictions of such nature that
        they could be considered mutually inconsistent and thus cancelling each other out.562




555
    Award, ¶ 632.
556
    Award, ¶¶ 633-635.
557
    Furthermore, this Committee has been presented with evidence that (i) the Tribunal’s relying on the official
exchange rate aligned with fundamental economic principles (Second Navigant Report, ¶ 54) and (ii) both Parties’
experts appear to have endorsed relying on the official exchange rate in the Underlying Arbitration. Second Navigant
Report, ¶ 55, citing First KPMG Report in the Underlying Arbitration, ¶ 9 (NAV-A-3).
558
    Memorial on Annulment, ¶ 141. See supra ¶ 330.
559
    See Memorial on Annulment, ¶ 141.
560
    See Rejoinder on Annulment, ¶ 363.
561
    First Navigant Report, ¶ 77; Tr. Day 1, Brent Kaczmarek and Matthew Shopp, 296:2-7. See also Counter-Memorial
on Annulment, ¶ 373.
562
    Caratube v. Kazakhstan, ¶ 102 (VLA-21); El Paso v. Argentina, ¶ 221 (OILA-116).

                                                       111
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 120 of 135



        Rather, the Committee is able “to follow how the tribunal proceeded from Point A to Point
        B and eventually to its conclusions.”563

362.    Accordingly, this Committee is not satisfied that there is a showing by the Applicant of the
        existence or materialization of a ground for annulment under Article 52(1)(e) of the ICSID
        Convention.


        COSTS

363.    On December 11, 2017, each Party presented its submissions on costs in accordance with
        Section 22.1 of Procedural Order No. 1 and the Committee’s direction at the close of the
        Hearing on Annulment.564 Additionally, following a March 9, 2018 decision, as noted at
        paragraph 40 above, rejecting the Applicant’s proposal to disqualify Dr. Castellanos and
        condemning the Applicant to bear all the associated costs,565 the Respondent on Annulment
        provided on March 29, 2018 its statement of costs incurred in relation to the Proposal for
        Disqualification, followed by the Applicant’s observations. On September 7, 2018, further
        to the Committee’s invitation, each Party submitted its statement of costs associated with
        the Second Stay Request.

364.    As set forth below, each Party invokes the principle of costs follow the event and seeks
        reimbursement of all of its costs, with interest.

                 Applicant’s Cost Submissions

365.    In its Costs Submission of December 11, 2017, referring to Article 61(2) of the ICSID
        Convention and Administrative and Financial Regulation 14(3)(e), the Applicant seeks an
        order condemning the Respondent on Annulment to pay all the costs of the proceedings
        and all legal representation fees, plus interest until the date of payment. 566 The Applicant




563
    MINE v. Guinea, ¶¶ 5.08, 5.09 (VLA-33).
564
    Tr. Day 2, pp. 563:9-14; 564:11-12; 564:19-22; 572:16-19.
565
    See Decision on the Proposal to Disqualify Dr. Álvaro Castellanos Howell, March 9, 2018, ¶¶ 124, 125.
566
    Applicant’s Submission on Costs, December 11, 2017 (“Applicant’s Submission on Costs”), ¶¶ 2-6.

                                                       112
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 121 of 135



        maintains that its costs amply satisfy the requisite reasonableness threshold, especially in
        view of the complexity of the case and multiple grounds of annulment.567

366.    The Applicant specifies that the Committee has discretion to determine the allocation of
        all costs.568 Citing the EDF annulment committee, the Applicant maintains that there are
        no presumptions in respect of the allocation of costs between the parties, nor have the
        decisions of ad hoc committees given rise to a jurisprudence constante.569 Rather, the
        Applicant asserts that the result should depend in “great measure” on the circumstances of
        the case, which in this case warrant that the Respondent on Annulment should carry the
        entirety of the costs.570

367.    The Applicant invokes the principle of costs follow the event, which “serves to compensate
        the prevailing party” and “has been followed by various annulment committees in
        numerous cases.”571 The Applicant approvingly quotes, for example, the committee’s
        decision in Adem Dogan v. Turkmenistan for the proposition that “‘costs follow the event’,
        unless a different approach is called for,”572 and adds that the principle that costs must be
        charged to the losing party is “strongly recognized.”573

368.    The Applicant further states that the representation has been managed with complete
        seriousness and – as the jurisprudence has signalled is important – professionalism,574 and
        with “maximum efforts” for achieving an abbreviated schedule and complying with the



567
    Applicant’s Submission on Costs, ¶ 6.
568
    Applicant’s Submission on Costs, ¶ 7.
569
    Applicant’s Submission on Costs, ¶ 8.
570
    Applicant’s Submission on Costs, ¶ 9 (translation of the ad hoc Committee).
571
    Applicant’s Submission on Costs, ¶¶ 12-14 (translation of the ad hoc Committee). See generally Applicant’s
Submission on Costs, Section I.B.
572
    Applicant’s Submission on Costs, ¶¶ 17, 20 (translation of the ad hoc Committee).
573
    Applicant’s Submission on Costs, ¶ 20 (translation of the ad hoc Committee).
574
    Applicant’s Submission on Costs, ¶ 29, citing Poštová banka, a.s. and ISTROKAPITAL SE v. Hellenic Republic,
ICSID Case No. ARB/13/8 (Kettani, Edward, Shin), Decision on Poštová banka’s Application for Partial Annulment
of the Award, September 29, 2016, ¶ 172 (OILA-146); Ioan Micula, Viorel Micula and others v. Romania, ICSID
Case No. ARB/05/20 (Von Wobeser, Cremades, Yusuf), Decision on Annulment, February 26, 2016, ¶ 353
(OILA-84); Occidental Petroleum Corporation and Occidental Exploration and Production Company v. Republic of
Ecuador, ICSID Case No. ARB/06/11 (Fernández-Armesto, Feliciano, Oreamuno), Decision on Annulment of the
Award, November 2, 2015, ¶ 581 (VLA-18).

                                                     113
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 122 of 135



        payment of advance costs.575 For these same reasons, the Applicant alternatively notes that,
        in the event that the Committee rejects the Application, the Applicant should not be
        sanctioned with the payment of costs.576

369.    As for the quantum of its costs, the Applicant seeks reimbursement of its legal costs,
        including representation costs and the costs of the Applicant’s expert (Mr. Flores), in the
        amount of US$2,750,000,577 as well as an additional US$60,000 for expenses, including
        those incurred in connection with the September 26-27, 2017 Hearing on Annulment,578
        and US$21,360 for costs arising out of the Applicant’s Second Stay Request.579

370.    As regards ICSID advance payments, in its December 11, 2017 Submission on Costs, the
        Applicant claimed to have made advance payments in the amount of US$600,000.580
        However, as of that date, the Applicant in fact had made advance payments of
        US$394,767.29, not US$600,000.581 Additionally, the Applicant noted its payment of the
        US$25,000 registration fee with its Application.

371.    In its April 9, 2018 observations on the Respondent on Annulment’s statement of costs in
        relation to the Proposal for Disqualification, the Applicant recorded that “the Republic has
        no observations on the economic content of said declaration,”582 but added,

                 its absolute disagreement with the early condemnation of costs
                 incurred by the arbitrators Bernardini and Pawlak, which
                 contravenes sustained practice in the matter of challenge and […]
                 sets a dangerous precedent […].583




575
    Applicant’s Submission on Costs, ¶ 29 (translation of the ad hoc Committee).
576
    Applicant’s Submission on Costs, ¶ 30.
577
    Applicant’s Submission on Costs, ¶ 32.
578
    Applicant’s Submission on Costs, ¶ 33.
579
    Letter from the Applicant to ICSID, September 7, 2018.
580
    Applicant’s Submission on Costs, ¶ 31.
581
    See Letter from ICSID to the Parties, February 8, 2018.
582
    E-mail from the Applicant to ICSID, April 9, 2018 at 4:30 PM.
583
    Id.

                                                       114
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 123 of 135



                 Respondent on Annulment’s Cost Submissions

372.    The Respondent on Annulment’s Submission on Costs of December 11, 2017 maintains
        that the Applicant should bear all costs of this proceeding and all of the Respondent on
        Annulment’s legal fees and expenses, together with interest.584

373.    The Respondent on Annulment posits that there is a presumption that the applicant should
        bear all costs of the proceeding (i.e., ICSID and Committee costs), citing ICSID
        Administrative and Financial Regulation 14(3)(e), and the annulment decision in Azurix v.
        Argentina.585 The Respondent on Annulment contends, “while an equal distribution of
        costs was common in early annulment decisions, recent jurisprudence supports OIEG’s
        position.”586

374.    The Respondent on Annulment adds that no special circumstances justify departing from
        this presumption in this case, and that an award of legal fees and expenses in its favor is
        necessary to make it whole, if the Application is unsuccessful.587 For support, the
        Respondent on Annulment cites the annulment decisions in Adem Dogan v. Turkmenistan
        and Alapli v. Turkey, in which the unsuccessful applicants were ordered to bear all costs of
        the proceeding and all of the responding parties’ legal expenses.588

375.    The Respondent on Annulment further argues that a costs award in its favor, including
        legal representation costs, is warranted because the Applicant’s Application was
        “manifestly meritless,” citing the annulment decisions in CDC v. Seychelles and AES v.
        Hungary.589 The Respondent on Annulment adds that the Applicant’s litigation tactics
        improperly delayed the proceeding and increased costs.590



584
    See Respondent on Annulment’s Submission on Costs, December 11, 2017 (“Respondent on Annulment’s
Submission on Costs”), Section 1, ¶¶ 13, 42(2)-(3).
585
    Respondent on Annulment’s Submission on Costs, ¶ 4 (internal references omitted).
586
    Respondent on Annulment’s Submission on Costs, ¶ 8, citing 2016 ICSID Paper, ¶ 65 (OILA-117).
587
    Respondent on Annulment’s Submission on Costs, ¶¶ 7, 10-13.
588
    Respondent on Annulment’s Submission on Costs, ¶¶ 8, 9, citing Adem Dogan v. Turkmenistan, ¶¶ 279, 281
(VLA-46); Alapli v. Turkey, ¶¶ 263, 264 (VLA-27).
589
    See generally Respondent on Annulment’s Submission on Costs, Section III, ¶¶ 15, 16, 27 (internal references
omitted).
590
    See generally Respondent on Annulment’s Submission on Costs, Section IV.

                                                     115
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 124 of 135



376.    The Respondent on Annulment also refers to the Applicant’s failures to comply in a timely
        manner with the advance payment requests of the Centre pursuant to Administrative and
        Financial Regulation 14(3)(e), which resulted in “a close-to-six-month suspension of the
        proceeding” and “the consequent postponement of the hearing” by nine months.591 The
        Respondent on Annulment adds that the Applicant’s (i) repeated use of evidence not in the
        record (in breach of the Committee’s procedural orders); (ii) insistence on oral expert
        testimony at the Hearing on Annulment (although deemed not necessary by the
        Committee); and (iii) unsuccessful request for a stay of enforcement of the Award,
        unnecessarily increased costs in this case.592

377.    Finally, the Respondent on Annulment seeks interest on any costs award in its favor, under
        the same terms as ordered by the Tribunal in its Award.593 Among the factors offered in
        support of an award of interest, the Respondent on Annulment cites the Applicant’s failure
        to pay ICSID advances and failure to comply with recent adverse awards, and states that
        awarding interest will mitigate the risk of noncompliance with a costs award, without
        causing undue prejudice to the Applicant.594

378.    In its December 11, 2017 Submission on Costs, the Respondent on Annulment presented
        that its total legal fees and expenses arising from the proceeding amount to
        US$3,241,998.98.595

379.    On March 29, 2018, the Respondent on Annulment further reported that the costs incurred
        in connection with the Applicant’s failed proposal to disqualify Dr. Castellanos amounted
        to US$206,524.596 On September 7, 2018, the Respondent on Annulment informed the


591
    Respondent on Annulment’s Submission on Costs, ¶¶ 32, 33, citing Repsol v. Petroecuador, ¶ 88 (VLA-36).
592
    Respondent on Annulment’s Submission on Costs, ¶¶ 34-37.
593
    See generally Respondent on Annulment’s Submission on Costs, Section V. See also id., ¶ 41. The Tribunal
awarded interest on the compensation, costs, and expenses due to the Respondent on Annulment “calculated at a
LIBOR interest rate for one-year deposits in US dollars, plus a margin of 4%, with annual compounding of accrued
interest.” Award, ¶ 984(6)-(7).
594
    Respondent on Annulment’s Submission on Costs, ¶¶ 39-41.
595
    See generally Respondent on Annulment’s Submission on Costs, Section VII.
596
    Respondent on Annulment’s Statement of Costs Incurred in Connection with the Applicant’s Proposal to Disqualify
President Castellanos, March 29, 2018 (“Respondent on Annulment’s Second Costs Submission”), ¶ 1 (stating that
the amount, which consists “entirely of legal fees, has been invoiced to and fully paid by the Respondent on
Annulment.”).

                                                       116
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 125 of 135



        Committee that its costs in connection with the Second Stay Request amounted to
        US$34,426.02.597

380.    Finally, the Committee recalls that the Respondent on Annulment paid to ICSID, on
        March 2, 2018, the third advance of US$200,000 on the Applicant’s behalf, and the
        Respondent on Annulment has sought reimbursement thereof, with interest. 598 On
        July 25, 2018, ICSID confirmed the Respondent on Annulment’s payment, again on the
        Applicant’s behalf, of the fourth requested advance in the amount of US$179,970.599




597
    Respondent on Annulment’s Statement of Costs incurred in connection with the Applicant’s Second Application
for Stay of Enforcement of the Award, p. 2.
598
    E-mail from Respondent on Annulment to ICSID, March 2, 2018 (attaching Outgoing Money Transfer Debit);
Letter from the Respondent on Annulment to ICSID, March 1, 2018, p. 2.
599
    Letter from ICSID to the Parties, July 25, 2018.

                                                     117
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 126 of 135



381.    Based on the presentation of each Party’s position above, and in light of the ICSID advance
        payments, each Party’s claim for costs may be summarized as follows:


                      Description                            Applicant              OIEG
                 Legal Representation
 Parties’ Costs Submissions of December 11, 2017         $    2,750,000.00 $        3,238,486.80
 Statement of Costs incurred in connection with the
                                                         $                -   $       206,524.00
 Proposal to Disqualify
 Statement of Costs incurred in connection with the
                                                         $        21,360.00 $          33,930.00
 Second Stay Request
 Amount in US$                                           $    2,771,360.00 $        3,478,940.80

                       Expenses
 Parties’ Costs Submissions of December 11, 2017         $        60,000.00 $           3,512.18
 Statement of Costs incurred in connection with the
                                                         $                -   $                 -
 Proposal to Disqualify
 Statement of Costs incurred in connection with the
                                                         $                -   $           496.02
 Second Stay Request
 Amount in US$                                           $        60,000.00 $           4,008.20

                ICSID Calls for Funds
 Call for Funds 001 (received on April 7, 2016)          $      194,767.29 $                    -
 Call for Funds 002 (received on April 4, 2017)          $      200,000.00 $                    -
 Call for Funds 003 (received on March 8, 2018)          $                -   $       200,000.00
 Call for Funds 004 (received on July 25, 2018)          $                -   $       179,970.00
 Amount in US$                                           $      394,767.29 $          379,970.00

 Annulment Lodging fee                                   $        25,000.00 $                  -



               The Committee’s Analysis

382.    ICSID Convention Article 61(2) (read in connection with ICSID Arbitration Rules 47(1)(j)
        and 53), provides that this Committee shall




                                               118
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 127 of 135



                 assess the expenses incurred by the parties in connection with the
                 proceedings, and shall decide how and by whom those expenses, the
                 fees and expenses of the members of the [Committee] and the
                 charges for the use of the facilities of the Centre shall be paid.

383.    These provisions grant this Committee broad discretion concerning apportioning and
        awarding costs.600

                 a. Costs of Proceeding

384.    With respect to the costs for the use of the Centre, and the fees and expenses of the
        Committee members, the Committee finds, consistent with the decisions of a majority of
        annulment committees in recent years, that an unsuccessful applicant should generally bear
        the full costs of the Centre and of the Committee members, unless special circumstances
        warrant otherwise.601 The Committee’s finding is also informed by ICSID Administrative
        and Financial Regulation 14(3)(e), which provides that the applicant is “solely responsible”
        for paying the advances (without prejudice to the Committee’s later discretion to
        reapportion those costs).602 Regulation 14(3)(e), together with the Applicant’s delays in
        making advance payments603 and more generally the principle that costs follow the event
        (which the Applicant has endorsed),604 support the allocation of costs of the proceeding to
        the unsuccessful Applicant.

385.    Accordingly, given that each of the Applicant’s asserted grounds for annulment has failed,
        the Committee finds that the Applicant should bear the costs of the proceeding in full. No
        special circumstances exist in this case that justify a different result.605 As noted above, the
        Respondent on Annulment has paid the third and fourth advances on the Applicant’s behalf
        in March and July of 2018, and therefore the Applicant must reimburse the Respondent on

600
    See, e.g., 2016 ICSID Paper, ¶ 65 (OILA-117); Libananco v. Turkey, ¶ 224 (VLA-31); Suez, Sociedad General de
Aguas de Barcelona S.A. and others v. Argentine Republic, ICSID Case No. ARB/03/19 (Sachs, Carmichael,
Oreamuno), Decision on Annulment, May 5, 2017 (“Suez v. Argentina”), ¶¶ 420-422 (OILA-141).
601
    See, e.g., 2016 ICSID Paper, pp. 26-29, ¶ 65 (OILA-117) (“in recent years, a majority of Committees have decided
that the Applicant should bear all or a majority of the Costs of Proceeding when the application for annulment was
unsuccessful.”).
602
    See, e.g., AES v. Hungary, ¶ 181 (VLA-28); Azurix v. Argentina, ¶¶ 372, 373 (OILA-89).
603
    See Repsol v. Petroecuador, ¶ 88 (VLA-36).
604
    See Applicant’s Submission on Costs, ¶¶ 14, 17, 20.
605
    See, e.g., Azurix v. Argentina, ¶ 378 (OILA-89); Suez v. Argentina, ¶ 434 (OILA-141).

                                                       119
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 128 of 135



         Annulment the expended portion of the advance payments (and interest thereon) made by
         the Respondent on Annulment, namely US$381,862.05.606

386.     The costs of the proceeding are summarized as follows:

                  Committee’s fees and expenses

                     Dr. Álvaro Castellanos                             US$133,839.70

                     Professor Piero Bernardini                         US$239,296.30

                     Mr. David Pawlak                                   US$189,162.24

                  ICSID’s administrative fees                           US$148,000

                  Direct expenses                                       US$68,296.84

                  Total                                                 US$778,595.08

387.     The above costs have been paid out of advances made by the Applicant (US$394,767.29
         and interest thereon), and the Respondent on Annulment (US$379,970 and interest
         thereon). As noted above, the expended portion of the advance payments (and interest
         thereon) made by the Respondent on Annulment amounts to US$381,862.05.

                  b. Legal representation fees and expenses

388.     With respect to the legal representation fees and expenses of the Parties, the Committee
         recalls its broad discretion to decide based on the circumstances of the case, which, as noted
         above, is a position advocated by the Applicant. The Committee also observes that other




606
   See Letter from ICSID to the Parties, February 8, 2018 (in Spanish), pp. 1, 2 (recording the Applicant’s assurances
of December 13, 2017 and of January 11, 2018 that payment was imminent, although it never was made); Letter from
ICSID to the Parties, March 8, 2018; Letter from ICSID to the Parties, July 25, 2018. See also Repsol v. Petroecuador,
¶ 88 (VLA-36) (ordering the unsuccessful applicant to reimburse the respondent on annulment for the costs of the
Centre that it had incurred, including the fees and expenses of the committee members); cf. Suez v. Argentina, ¶ 434
(OILA-141) (where the unsuccessful applicant had already paid all ICSID advances, “no reimbursement order [was]
required.”). The interest earned on the advance payments made by the Respondent on Annulment amounts to
US$ 1,892.05. A statement of account will be sent to the Parties separately.

                                                        120
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 129 of 135



        ad hoc committees have ordered the applicant to reimburse the successful respondent on
        annulment for all or a substantial portion of such fees and expenses.607

389.    In deciding on the proper apportionment of legal fees and expenses, the Committee has
        taken into account, first and foremost, that the Applicant has failed to sustain any of the
        alleged grounds for annulment.608 The Committee, like others before it, tends to agree that
        generally a party that has been compelled to defend a favorable award against a wholly
        unsuccessful Application should not suffer the further burden of having to pay for it.609

390.    In addition, the Applicant has failed in these annulment proceedings to make the requested
        advance payments in a timely manner. The Applicant’s delays resulted in numerous
        unnecessary communications and substantial disruption to the proceedings, including a
        nine-month postponement of the Hearing on Annulment, the date of which had been
        confirmed already in Procedural Order No. 1. As the Respondent on Annulment has
        observed, the Repsol committee, noting “exceptional delay” relating to advance payments,
        ordered that the applicant “bear all the costs incurred by the Centre […] [and] half of the
        professional fees and related expenses incurred by [the respondent on annulment].”610

391.    In the overall circumstances, the Committee exercises its discretion as to the allocation of
        costs under ICSID Convention Article 61(2) by deciding that the Applicant shall reimburse
        all of the Respondent on Annulment’s reasonable legal fees and expenses incurred in
        connection with the main proceeding.

392.    As for the legal representation costs associated with the Proposal for Disqualification, it
        has been decided that those costs shall be borne by the Applicant. As noted, the Respondent


607
    See generally 2016 ICSID Paper, ¶ 65, pp. 27-29 (OILA-117); see also Adem Dogan v. Turkmenistan, ¶ 281
(VLA-46) (awarding respondent on annulment all of its professional fees and expenses incurred); Alapli v. Turkey,
¶¶ 263, 264 (VLA-27) (same); Repsol v. Petroecuador, ¶ 88 (VLA-36) (awarding respondent on annulment half of its
professional fees and expenses incurred). See also CEAC Holdings Limited v. Montenegro, ICSID Case No.
ARB/14/08 (Greenwood, Kim, Oyekunle), Decision on Annulment, May 1, 2018, ¶¶ 144, 155, 156.
608
    See AES v. Hungary, ¶¶ 181, 182 (VLA-28) (observing that “Hungary prevailed in totality” in awarding legal
expenses to Hungary); Alapli v. Turkey, ¶¶ 263, 264 (VLA-27) (observing that “the Respondent [on Annulment] has
prevailed in totality” in awarding its legal expenses).
609
    See AES v. Hungary, ¶ 181 (VLA-28); Adem Dogan v. Turkmenistan, ¶ 279 (VLA-46); Alapli v. Turkey, ¶ 263
(VLA-27).
610
    Respondent on Annulment’s Submission on Costs, ¶ 33, citing Repsol v. Petroecuador, ¶ 88 (VLA-36).

                                                      121
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 130 of 135



         on Annulment has claimed US$206,524 in connection with the challenge to
         Dr. Castellanos. The Applicant was explicit that it had “no observations on the economic
         content of” the claimed amount.611 While the costs claimed are high,612 the Applicant has
         not objected as to the amount, and it is understandable that the Respondent on Annulment
         would defend against the Applicant’s Disqualification Proposal vigorously, especially
         given that it was presented at a late stage in the proceedings. In the circumstances, the
         Committee confirms the decision to award the Respondent on Annulment its legal fees
         associated with the Disqualification Proposal.

393.     The Committee recalls, as recited in paragraph 371 above, the Applicant’s “absolute
         disagreement” with the decision of the Two Members, and the statement that such decision
         “contravenes sustained practice in the matter of challenge and […] sets a dangerous
         precedent.”613 However, the Two Members’ directive is consistent with prior cases,614 and
         with the principle of costs follow the event, both in the context of the ultimate disposition
         of a case,615 as well as in earlier phases thereof (such as at the time of the decision rejecting
         the challenge).616



611
    E-mail from the Applicant to ICSID, April 9, 2018 at 4:30 PM.
612
    The Committee observes that the amount claimed by the Respondent on Annulment is equivalent, for example, to
approximately 550 hours of work at the rates afforded to ICSID tribunal and committee members. At even triple those
rates, the amount claimed is equivalent to approximately 180 hours of work on opposing the challenge. This work
necessarily had to have been undertaken during the period from the date of the Disqualification Proposal on December
13, 2017 to the final submission of the Applicant on January 26, 2018 relating to translation issues associated with the
Disqualification Proposal.
613
    E-mail from the Applicant to ICSID, April 9, 2018 at 4:30 PM.
614
     ICSID’s table of cases involving disqualification decisions is available here: https://icsid.worldbank.org
/en/Pages/Process/Decisions-on-Disqualification.aspx.
615
    See, e.g., Koch Minerals S.á.r.l. and others v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/11/19
(Veeder, Douglas, Lalonde), Award, October 30, 2017 (“Koch Minerals v. Venezuela”), ¶¶ 11.24-11.26 (OI-86). See
also Quiborax S.A. and others v. Plurinational State of Bolivia, ICSID Case No. ARB/06/2 (Kaufmann-Kohler,
Lalonde, Stern), Award, September 16, 2015, ¶ 624; Joseph C. Lemire v. Ukraine, ICSID Case No. ARB/06/18
(Fernández-Armesto, Paulsson, Voss), Award, March 28, 2011 (“Lemire v. Ukraine”), ¶ 382 ; Fábrica de Vidrios Los
Andes, C.A. and Owens-Illinois de Venezuela, C.A. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/21
(Shin, Douglas, Fortier), Award, November 13, 2017, ¶ 318; Victor Pey Casado and others v. Republic of Chile,
ICSID Case No. ARB/98/2 (Berman, Mourre, Veeder), Decision on Rectification of the Award, October 6, 2017,
¶¶ 57, 58.
616
    See, e.g., Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela, C.A. v. Bolivarian Republic of
Venezuela, ICSID Case No. ARB/12/21 (Shin, Douglas), Reasoned Decision on the Proposal to Disqualify L. Yves
Fortier, March 28, 2016, ¶ 58 (OILA-134) (finding the proposal for disqualification “wholly without merit, the Two
Members […] decided that the Respondent shall be responsible for the costs associated with the Proposal and that an
order to that effect will be made in the award […]”); Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de

                                                         122
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 131 of 135



394.    The Committee further recalls that the Applicant filed a Second Stay Request at a very late
        stage in this proceeding, which gave rise to additional costs (US$21,360 for the Applicant
        and US$34,426.02 for the Respondent on Annulment). As noted in the Committee’s
        Decision on the Second Stay Request, not only did the Applicant fail in its bid to challenge
        the rationale of the Committee’s First Stay Decision, but the available evidence confirmed
        this rationale.617 In addition, the Committee cannot help but note the incongruity of the
        Second Stay Request at such a late stage and in the circumstances of the Applicant’s failure
        to make two of the requested advance payments. While, in light of the foregoing, these
        further costs could have been avoided, they do not appear to be excessive in view of the
        Parties’ submissions on the Second Stay Request.

395.    More generally as to the reasonableness of legal fees and expenses claimed by each Party,
        the Committee records that neither Party has provided any substantiation and only very
        limited specification of its legal representation costs and expenses, in accordance with the
        approach that the Parties effectively agreed upon, and the Committee accepted, at the close
        of the Hearing on Annulment. While the Committee considers that the costs claimed by
        both Parties are rather high for an annulment proceeding involving one two-day hearing,
        and that the better practice is at least some degree of substantiation and specification of
        legal fees and costs, both Parties have advocated for a costs-follow-the-event approach and
        neither Party has contested the quantum of the legal fees and expenses of the other Party.
        In fact, although not decisive as to reasonableness,618 the Parties respective claims for legal




Venezuela, C.A. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/21 (Shin, Douglas), Decision on the
Proposal to Disqualify L. Yves Fortier, September 12, 2016, ¶ 62 (same) (Annex 15 to OIEG’s Reply to Applicant’s
Disqualification Proposal); Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela, C.A. v. Bolivarian
Republic of Venezuela, ICSID Case No. ARB/12/21 (Shin, Douglas), Decision on the Proposal to Disqualify L. Yves
Fortier, May 5, 2017, ¶ 76 (OILA-139) (same). See also Nations Energy, Inc. and others v. Republic of Panama,
ICSID Case No. ARB/06/19 (Alexandrov, Gómez-Pinzón, Irarrázabal), Procedural Order No. 1 (Allocation of the
Costs of the Annulment Proceeding), May 17, 2012, ¶¶ 24, 33 (unsuccessful Applicants ordered to bear costs incurred
in connection with disqualification proposal); Mathias Kruck and others v. Spain, ICSID Case No. ARB/15/23 (Lowe,
Douglas), Decision on the Proposal to Disqualify Mr. Gary B. Born, March 16, 2018, Sections G, H (inviting further
cost submissions of parties, to inform the Tribunal’s “decision on costs arising specifically from this proposal”).
617
    First Stay Decision, ¶¶ 79, 80.
618
    See Adem Dogan v. Turkmenistan, ¶ 280 (VLA-46). Cf. AES v. Hungary, ¶ 179 (VLA-28) (finding both parties’
costs reasonable under ICSID Arbitration Rule 28(2), where applicant’s costs totaled approximately two-thirds of
respondent on annulment’s costs).

                                                       123
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 132 of 135



        fees and expenses for the main proceeding are not vastly different (US$2,810,000.00619 for
        the Applicant and US$3,241,998.98620 for the Respondent on Annulment).

396.    Under the circumstances, in the exercise of the Committee’s discretion, it determines that
        it is appropriate to apportion all of the Respondent on Annulment’s legal fees and expenses,
        as set out in the table at paragraph 381 above, to the Applicant.

                 c. Interest

397.    As set forth above, this Committee retains broad discretion to fashion an appropriate cost
        award,621 and both Parties have called for an award of interest. As observed by the
        Respondent on Annulment, previous ad hoc committees have issued interest on costs
        awards against unsuccessful applicants.622               Consistent with the principle that costs
        generally follow the event, this Committee finds that an award of interest (at the rate
        provided in the Tribunal’s Award) is appropriate in this case to promote the Applicant’s
        timely compliance with this Decision.623




619
    This figure reflects the Applicant’s claim for legal representation fees of US$2,750,000 (which includes expert
fees), and US$60,000 in expenses.
620
    This figure reflects the Respondent on Annulment’s claim for legal representation fees of US$3,241,998.98 until
December 11, 2017 (which includes Navigant’s expert fees and US$3,512.18 for expenses of OIEG’s representatives).
See supra ¶ 378.
621
    See supra ¶ 383. Pursuant to the ICSID Convention and ICSID Arbitration Rules, this Committee has the same
discretion in this regard as a tribunal. See ICSID Convention Article 52(4); ICSID Arbitration Rule 53.
622
    See Respondent on Annulment’s Submission on Costs, ¶ 41, citing Adem Dogan v. Turkmenistan, ¶ 282(3)
(VLA-46) and Antoine Abou Lahoud and others v. Democratic Republic of Congo, ICSID Case No. ARB/10/4
(Kettani, Hobér, Knieper), Annulment Decision, March 29, 2016 (“Lahoud v. Congo”), ¶ 243 (OILA-85); Koch
Minerals v. Venezuela, Award, ¶ 11.26 (awarding interest on legal costs and arbitration costs) (OI-86); Blue Bank
International & Trust (Barbados) Ltd. v. Bolivarian Republic of Venezuela, ICSID Case No. ARB/12/20 (Söderlund,
Bermann, Malintoppi), Award, April 26, 2017, ¶ 215 (awarding interest on arbitration costs, and legal costs and
expenses) (VLA-74). See also Lemire v. Ukraine, Award, Section V (awarding interest on costs); Rachel S. Grynberg
and others v. Grenada, ICSID Case No. ARB/10/6 (Rowley, Nottingham, Tercier), Award, December 10, 2010,
Sections 8, 9 (awarding interest on “legal and other costs”).
623
    See Adem Dogan v. Turkmenistan, ¶ 282(3) (VLA-46) (ordering interest on cost award “at the rate provided in […]
the Award”); Lahoud v. Congo, ¶ 243 (OILA-85) (awarding interest at the same rate as in underlying Award (see
Antoine Abou Lahoud and others v. Democratic Republic of Congo, ICSID Case No. ARB/10/4 (Park, Hafez, Ngwe),
Award, February 7, 2014, ¶ 664(iv)). Pursuant to the Committee’s discretion and the Respondent on Annulment’s
request, this interest shall also apply to the reimbursement of the portion of the Respondent on Annulment’s advances
on costs paid out to cover the costs of the proceedings. See Letter from Respondent on Annulment to ICSID,
March 1, 2018, p. 2; Respondent on Annulment’s Cost Submission, ¶ 39; Letter from Respondent on Annulment to
ICSID, July 16, 2018, p. 2.

                                                        124
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 133 of 135



               d. Summary of Determinations

398.    For the reasons outlined above, the Committee finds that the Applicant shall be responsible
        in full for the cost of proceeding in the amount of US$778,595.08, and thus must reimburse
        the Respondent on Annulment the third and fourth advances paid to cover the costs of the
        proceedings, including interest thereon, namely US$381,862.05. Additionally, the
        Applicant shall bear the Respondent on Annulment’s legal representation costs and
        expenses in the amount of US$3,482,949 (including US$3,241,998.98 for the main
        proceedings up until December 11, 2017, US$206,524 of such costs associated with the
        Disqualification Proposal, and the US$34,426.02 for costs arising out the Applicant’s
        Second Stay Request). Interest shall apply to the total amount of the award of costs
        (US$381,862.05 plus US$3,482,949) as of the date of this Decision until paid at the rate
        provided in the Tribunal’s Award (i.e., calculated at a LIBOR interest rate for one-year
        deposits in US dollars, plus a margin of 4%, with annual compounding of accrued interest).




                                               125
       Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 134 of 135



        DECISION

399.    For the reasons set forth above, the Committee unanimously decides that:

        (1)   the Application for Annulment of the Award dated March 10, 2015 is rejected in its
              entirety;

        (2)   the Applicant shall be responsible to pay in full the costs of this proceeding, including
              the costs of legal representation, and interest thereon, as summarized in
              paragraph 398 above.




                                                 126
Case 1:16-cv-01533-ABJ Document 52-1 Filed 12/10/18 Page 135 of 135




     :_;or. Piero Bernardini                         Mr. David Pawlak
   Member of the ad hoc Committee              Member of the ad hoc Committee

   Date:    NOVO,                              Date:
                                                        NOV I 3 2018




                        President of the ad hoc Cammi

                        Date:       NOV 1 9 2018




                                      127
